Environmental and Social Impact Assessment

Project Number: 45915
October 2011

IND: DAHANU SOLAR POWER PROJECT

Prepared by Dahanu Solar Power Private Limited

The environmental impact assessment is a document of the borrower. The views expressed
herein do not necessarily represent those of ADB's Board of Directors, Management, or staff,
and may be preliminary in nature. Your attention is directed to the “Term of Use” section of this
website.
f_

Z

ENVIRONMENT and SOCIAL
IMPACT ASSESMENT
STUDY REPORT
For

DAHANU 40 MW PHOTOVOLTAIC (PV) SOLAR
POWER PROJECT
At
Dhursar Village, Pokharan Tehsil,
Jaisalmer District, Rajasthan

CEN a!

DAHANU SOLAR POWER PRIVATE LIMITED
DHURSAR, RAJASTHAN

RELIANCE Power

August, 2011

Z|

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

TABLE OF CONTENTS

Table of Contents
Chapter 1. Introduction
1. Introduction.
1.2. Project company - Dahanu Solar Power Private Limited
13 Project Status .....
1.4 Key Features of the Site
1.5 Project Justification...
1.6 Objective of the ESIA Study......
1.7. Conclusions on Category of Project
1.8 Methodologies and Approach of ESIA
1.9 Structure of the Report...
Chapter 2. Legal Policies & Institutional Framework .
2.1 Introduction.........
2.2. Regulatory Framework
2.3 Detailed Framework Process of ADB’s Environmental and Social Ass:
2.4 Legislative Framework ..
2.5 Applicable National Environment and Pollution Standards- CPCB, Gol.
2.6 Environment, Health & Safety (EHS) Policy
2.7. Compliance Status ....
Chapter 3. Project Descriptio:
3.1 Introduction.
3.2 Project Location and Acc
3.3 Project Configuration...
3.4 Basic Requirements ...
3.5 Waste Water Treatment and D posal System
3.6 Power Evacuation
3.7 Process of Power Genertion
3.8 Layout..
3.9 Plant Construction and Implementation
3.10 Power Transmission Line ..
3.11 Clean Development Mechanism (CDM).
Chapter 4. Existing Environmental & Social Condition
4.1 General.
4.2 Study area
43 Data Source:
44 — Topography.
4.5
4.6
47
4.8
49
4.10. Micro Climate

Page |2
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

4.11 Temperature
4.12 Wind Speed
4.13 Wind Pattern.
4.14 Water Bodies.
4.15 Terrestrial Ecology.
4.16 Baseline Socio-Economic Status
Chapter 5. Analysis of Alternatives .....
Chapter 6. Anticipated Enviromental and Social Impacts and Mitigation measure:
6.1 Introduction...
6.2 Potential Impact Generation Activites
6.3 Impacts during Planning and Design Phase.
6.4 Impacts during Construction Phase...
6.5 Impact during Operation Phase
6.6 Impacts during Decommissioning Phase
6.7 Social Impacts...
Chapter 7. Environmental & Social Management Plan
7A Introduction
7.2. Environmental & Social Management Proce:
73 ESMP during Planning and Design Phase...
74 ESMP during Construction and Erection Phase .
75 ESMP during Operation Phase ..
7.6 ESMP During De- Commissioning Phase .
7.7 Impact and Management Plan and other Mitigation Plans
7.8 | Waste Management Plan
7.9 Transmission Line Management and Policie:
7.10 Housekeeping...
7.11 Safety and Emergency Plan
7.12 Accident Reporting...
7.13 Safety Review Check!
7.14 Firefighting Arrangement ..
7.15 Clean Development Mechanism (CDM)
7.16 Environmental Monitoring Programme (EMP)...
7.17 Budgetary Provisions for EMP Implementation...
7.18 Social Management Plan....
7.19 Community Development Plan.
7.20 Community Liaison Plan
7.21 Monitoring and Reportin;
Chapter 8. Grievance Redressal Mechanism .
Chapter 9. Consultation, Participation and Disclosure
Chapter 10. Conclusion and Recommendation ..

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

ADA

ADB

BSI

CCE

CDM

CEI

CER

CFE

CFO

COD

DSPPL

EHS

EIA

EPA

EPFI

ESIA

ESMC

FPRE

GHG

GRM

Gol

IFC

IGNP

LA

MNRE

LIST OF ACRONYMS

Anil Dhirubhai Ambani

Asian Development Bank

Botanical Survey of India

Chartered Construction Engineer

Clean Development Mechanism

Chief Electric Inspector

Certified Emission Reduction

Consent for Establishment

Consent for Operation

Commercial Operating Date

Dahanu Solar Power Pvt. Ltd.
Environment Health & Safety
Environment Impact Assessment
Environment Protection Act

Equator Principles Financial Institutions
Environmental and Social Impact Assessment
Environment & Social Management Cell
Fire Protection Research Foundation
Green House Gas

Grievance Redressal Mechanism
Government of India

International Finance Corporation’s
Indira Gandhi Nahar Pariyojna

Land Acquisition

Ministry of New and Renewable Energy

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Ministry of Environment & Forest

Photo Voltaic

Rajasthan Pollution Control Board

Renewable Purchase Obligation

Rajasthan Renewable Energy Corporation

State Environment Impact Assessment Authority
State Electricity Regulatory Commissions

State Pollution Control Board

Solar Photo Voltaic

Ultra Mega Power Projects

Zoological Survey of India

JIN Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

EXECUTIVE SUMMARY

INTRODUCTION

Reliance Power is a public, limited liability company incorporated under the Companies Act, 1956
in India. Reliance Power is a well-capitalized, listed group company of Reliance ADA Group,
established to develop, construct and operate power projects, domestically and internationally.

Reliance power currently is executing two Solar and one Wind projects. Reliance ADA group
already has close to 100 MW of Wind capacity operational mainly in Tamil Nadu, Gujarat,
Karnataka & Maharashtra. Currently, Reliance power is developing 200 MW of Wind power at
Vashpet, Maharashtra. In Solar, Reliance power is also developing a Concentrated Solar power
project in Rajasthan whose expected date of commissioning is May 2013.

Dahanu Solar Power Pvt. Ltd. (DSPPL) a 100% subsidiary of Reliance Power Limited is planning
to set up Solar PV Power Project of the capacity of 40 MW (in first phase), at Village- Dhursar,
Tehsil Pokhran, Jaisalmer District of the state of Rajasthan, India. DSPPL has signed a PPA with
Reliance Infrastructure Ltd, Mumbai for a 40 MW Solar PV Power Plant herein referred to as “The
Project” and required to commission the plant by March 2012.

Project at a Glance

S.No Particulars Descriptions

1. [Project site Village- Dhursar

2.__|Tehsil Pokaran

3. __|District Name Jaisalmer

4. _|Name of the State Rajasthan

5. [Latitude: 26° 45° 46.37” N

6. [Longitude: 72° 00° 50.817 E

7. |Road Accessibility: Non-Asphalt Motor able road is attached
to the Site.

Motor able Asphalt road is SKM away
from the site.

NH-114 is 10 KM from the site.

8.__|Nearest airport: Jodhpur — 170 KM

9. _|Nearest Town: Pokaran — Teshil head quarter — 25KM.
10. [Nearest City: Jaisalmer — 180KM, Jodhpur — 170KM.
11. {Land available: 140 Hec.

12. |Water Requirement: 0.146 MLD

13. [Daily Global Solar Irradiance 5.65 kWh/m*

14. |Daily Diffuse Solar Irradiance 2.01 kWh/m*

15. |Annual Global Solar Irradiance 2063 kWh/m

Page |6
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

16. |Annual Diffuse Solar Irradiance 732 kWh/mrY

Land availability (Hectares) 140

Type of system Fixed tilt (20 degree)
17._|Type of PV modules Thin Film
18. [Proposed capacity 40 MW

19. |Capacity of each module proposed

80 Wp / any other compatible size

20. |Model of solar PV module

FS-377

21.__|Total number of PV Modules 534000

22. _|Inverter Model Power One PVI 500 TL
23. |Annual electricity supplied to grid 7,38,04,200.0 kWh

24. [Plant load factor (%)-First Year 21.06 %

25. |Project Cost Rs 683 Cr.

Benefits due to Proposed Project

The proposed Project brings in multifold advantages. Not only does it produce clean, pollution free
energy, it also has the capacity to provide employment to the people living in and around that area.
It has the capacity of turning Rajasthan which is a harsh, barren land into a clean energy producing
hub which will be emulated by the other states of India.

OBJECTIVE OF THE ESIA STUDY

The objective of Environmental and Social Impact Assessment (ESIA) is to prepare a document
based on anticipated Environmental Impact due to setting up of 40MW Photo voltaic based Solar
Power Project and to applicable local and national regulations.

The proposal is for PV based Solar power project and there are no potentially significant adverse
and irreversible social and environmental impacts. Therefore, according to the findings of the
environmental and social impact assessment study conducted with respect to the establishment of
the Project and a review of the broad Equator Principles criteria and requirements for the
classification of Category ‘A’, ‘B’ & ‘C’ projects has indicated that the Dhursar Solar Power
Project is more closely aligned to ‘Category B’ project due to limited adverse social or
environmental impacts and these are limited to site-specific, largely reversible and readily
addressed through mitigation measures.

LEGAL POLICIES & INSTITUTIONAL FRAMEWORK

The Solar Photovoltaic Power Projects are not covered under the ambit of EIA Notification, 2006
and hence, no environmental clearance is required. Hence, it does not require preparation of
Environmental Impact Assessment Report and pursuing Environmental Clearance from Central
Government or State Level Environmental Impact Assessment Authority. Further, Rajasthan State
Pollution Control Board has included PV Projects under “Green category” for consent to
establish/operate mechanism.

The environmental regulations, legislations and policy guidelines and control for the proposed
project are governed by various Government agencies. The principal environmental regulatory
agency in India is Ministry of Environment and Forest (MoEF), Delhi. The important legislations
governing the proposed Project are given below:

The key environmental legislations pertaining to the proposed operations include:

e The Water (Prevention and Control of Pollution) Act, 1974;
e = The Air (Prevention and Control of Pollution) Act, 1981;

Page |7
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Land Acquisition Act

Indian Labour Laws

Wildlife Protection Act 1980

eoocerwr we eee

Electricity Act 2003

The Environment Protection Act, 1986, Rules there under (with amendments);

Aravalli ESA Notification, 1992 and its Amendments
Batteries (Management and Handling) Rules, 2001

National Environmental Appellate Authority Act 1997

National Policy on Resettlement and Rehabilitation of Project Affected families 2007

Besides this, the project shall meet the National Ambient Air Quality Standards (NAAQS),
Ambient Noise Standards and Effluent Discharge Standards set by CPCB.

PROJECT DESCRIPTION
Land

The land requirement for the Project is 140 ha. The break-up of land requirement is given below:

Area Break-up Details

Particulars Area in Ha
PV module area 102
Balance of plant 18

Open area 20

Total 140

Water

The water requirement for the project is very less. The main consumption of the water is for solar
module cleaning purpose. The water requirement is 0.146 MLD.

No. of Solar module 5,34,000

Area of individual module 0.72Sq.mtr
Water required to clean each module 5 litres
Number of cycles per year 20No.s

Total water requirement 53,400m’ / year
Total water required in MLD 0.146MLD

WASTE WATER TREATMENT AND DISPOSAL SYSTEM

DSPPL has planned to use the wiping method for cleaning PV modules instead of sprinkle
system. This will not only substantially reduce the water requirement of the Project, but also the
water discharge from the project. Since the water is used for PV module cleaning purpose, the
drain water collected after cleaning the solar modules would be passed through a sump with a
baffle wall to arrest the suspended solids if any. Water runoff / discharge from the panels is likely
to be absorbed into the arid ground below the panels, and no drainage canal is required. The
discharge water does not include any chemical or hazardous material and hence no treatment is

required.

Page |8

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

POWER EVACUATION

The power generated from the proposed solar power plant shall be evacuated through 220KV
transmission line to 220kV Dechu Sub-Station of RRVPNL. The power generated from the
proposed solar PV power plant at LT level shall be stepped up first to 33 kV level through
suitably rated transformers & then to 220 kV level through 33/220 kV step-up transformers. The
power from the PV project shall be evacuated through proposed 220 kV transmission line to
Dechu substation.

BASELINE ENVIRONMENT

The proposed Solar PV project is proposed near Dhursar village in Pokaran Tehsil of Jaisalmer
District, Rajasthan, is in western part of Rajasthan which falls under 'Hot and Dry' Climatic
Zone! of the country. An area within 2 km around the project can be considered as influence zone
and hence it has been taken as study area to understand even setting in the vicinity of the
proposed project. However, as the environmental setting is arrived based on secondary data, all
available data has been used for the purpose of Environmental understanding.

There are no water bodies or perennial river near project area. No forest area is near project site.
The sparse distribution of xerophytic vegetation is observed near the study area. There is no any
wildlife sanctuary within 25 km of project area. The Desert National Park is at distance of 75 km
from the proposed project site.

ENVIRONMENTAL & SOCIAL IMPACT & MANAGEMENT PLAN

The ESMP has been designed within the framework of requirement under Indian legislation and
ADB Safeguard Policy Statement (2009) on environmental and socio-economic aspects for
construction and operation phases of the proposed project. It has also been designed to comply
with IFC Performance Standards for other lenders to the project.

The transmission lines for the proposed project are also covered. The mitigation measures to be
adopted for the implementation of the proposed project include the following:

. Environmental Management Plan;

. Rainwater Harvesting;

. Clean Development Mechanism;

. Occupational Health and Safety;

. Labour Working Conditions;

. Construction Labour Management;

. Environmental Action and Monitoring Plan;
. Community Development Plan;

. Public Consultation and Information Disclosure Plan;
. Grievance Redressal Mechanism;

. Disaster Management Plan

. Resettlement Plan’

1If and when screening of tower locations show there are involuntary resettlement impacts. Resettlement
Plan to be prepared following the SPS and the Resettlement Framework

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 1. INTRODUCTION

11

1.2

INTRODUCTION

Reliance Power is a public, limited liability company incorporated under the Companies Act, 1956
in India. Reliance Power is a well-capitalized, listed group company of Reliance ADA Group,
established to develop, construct and operate power projects, domestically and internationally.
Reliance Power, on its own and through its subsidiaries, is currently developing 17 medium and
large sized power projects with an aggregate generation capacity of about 37,000 MW. These
power projects are planned to be diverse in geographic location, fuel type, fuel source and off-take
and each project is planned to be strategically located near an available fuel supply source or load
centre.

The Company has the unique distinction of securing three out of the four Ultra Mega Power
Projects (UMPPs) awarded by the Gol on the basis of tariff-based competitive bidding, located at
Sasan in Madhya Pradesh, Krishnapatnam in Andhra Pradesh and Tilaiya in Jharkhand. The
Company proposes to set up gas, coal, wind, solar and hydro based power generation projects.
Reliance Power is currently developing a number of medium and large sized power projects with a
combined planned installed capacity of about 37,000 MW, one of the largest portfolios of power
generation assets under development in India. The projects are planned to be diverse in geographic
location, fuel type, fuel source and off-take, and each project is planned to be strategically located
near an available fuel supply source or load center. The identified project sites are located in
Western India, Northern India, North-eastern India, Southern India and Eastern India. They include
seven coal-fired projects (25,560 MW), to be fueled by reserves from captive mines and supplies
from India and abroad, gas-fired projects (8,033 MW), and seven hydroelectric projects (4,620
MW), six of them in Arunachal Pradesh and one in Uttarakhand. It intends to sell the power
generated by these projects under a combination of long-term and short term PPAs to state-owned
and private distribution companies and industrial consumers.

Reliance power currently is executing two Solar projects and one Wind project. Reliance ADA
group already has close to 100 MW of Wind capacity operational mainly in Tamil Nadu, Gujarat,
Karnataka & Maharashtra. Currently, Reliance power is developing 200 MW of Wind power at
Vashpet, Maharashtra. In Solar, Reliance power is also developing a Concentrated Solar power
project in Rajasthan whose expected date of commissioning is May 2013.

Dahanu Solar Power Pvt. Ltd. (DSPPL) a 100% subsidiary of Reliance Power Limited is planning
to set up Solar PV Power Project of the capacity of 40 MW (in first phase), at Village- Dhursar,
Tehsil Pokhran, Jaisalmer District of the state of Rajasthan, India. DSPPL has signed a PPA with
Reliance Infrastructure Ltd, Mumbai for a 40 MW Solar PV Power Plant herein referred to as “The
Project” and required to commission the plant by March 2012.

PROJECT COMPANY - DAHANU SOLAR POWER PRIVATE LIMITED
DSPPL (Dahanu Solar Power Private Ltd) was incorporated on 8th September 2010.

Page |10

Project (4

Environmental and Social Impact Assessment Report for Solar PV

0 MW) at Dhursar, Rajasthan

Project at a Glance

S.No Particulars Descriptions
26. Project site Village- Dhursar
27. Tehsil Pokaran
28. District Name aisalmer
29. Name of the State Rajasthan
30. Latitude: 260 45’ 46.37” N
31. Longitude: 720 00’ 50.81” E
32. Road Accessibility: Non-Asphalt Motor able road is attached to the Site.
Motor able Asphalt road is 5KM away from the site.
NH-114 is 10 KM from the site.
33. Nearest airport: Jodhpur — 170 KM
34. Nearest Town: Pokaran — Teshil head quarter — 25KM.
35. Nearest City: Jaisalmer — 180KM, Jodhpur — 170KM.
36. Land available: 140 Hec.
37. Water Requirement: 0.146 MLD
38. Daily Global Solar Irradiance 5.65 kWh/m
39. Daily Diffuse Solar Irradiance 2.01 kWh/m*
40. Annual Global Solar Irradiance 2063 kWh/m*
4l. Annual Diffuse Solar Irradiance 732 kWh/m
Land availability (Hectares) 140
Type of system Fixed tilt (20 degree)
42. Type of PV modules Thin Film
43. Proposed capacity 40 MW.
44. Capacity of each module proposed__|80 Wp / any other compatible size
45. Model of solar PV module FS-377
46. Total number of PV Modules 534000 (In Series - 15 modules)
55556 strings (In Parallel)
47. Project module area required 360003 m2
48. Inverter model Power One PVI 500 TL
49. Annual electricity supplied to grid _|7,38,04,200.0 kWh
50. Plant load factor (%)-First Year 21.06 %
51. Project Cost Rs 683 Cr.
1.3. PROJECT STATUS
Project clearances/approvals
SLNo. | Permits & Approval Status Completion date
1 Approval from RREC (Rajasthan | Received
Renewable Energy Corporation)
2 Power Purchase Agreement Signed 28.03.2011
3 Approval from | Received
RVPNL(Rajasthan Vidyut
Prasaran Nigam Ltd) for
evacuation permission
4 Consent to Establish from | Under process Expected to receive

Page |11

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

SLNo. | Permits & Approval Status Completion date
RSPCB by Sep 2011
5 Water Commitment for | The amount of water required for the
construction and — operation | Project is insignificant. DSPPL will
phases source water through tankers for
cleaning and will also use water from
the rainwater harvesting pond
6 Approval from local authority / | Under Process Expected to receive
DC to construction of power by Sep 2011.
plant (Layout approval)
7 Substation drawing approval | At the time of COD
from the Electricity Department
(Chief Electric Inspector)
8 Independent civil construction Dec 2011
(Chartered construction
engineer) approval for any plant
building construction
9 Permission for lying of power Oct 2011
evacuation line and No
Objection Certificate from
Energy Department
1.4 KEY FEATURES OF SITE
Following are key features of proposed 40MW Solar PV Project:
“The location falls under the 'Hot and Dry' climatic zone of India and comprises extreme weather
conditions of hot desert.
% The project location comprises well accessibility as the motorable asphalt road is 5 km away from
the site.
There are no shading elements like mountains, large sand dunes, trees available on the site. Entire
area is shadow free.
% =NH-114 is located on 10 km from selected project location; however NH-15 passes from okaran.
Nearest Airport is Jodhpur which is about 170 km from the projected location.
Nearest City to the site is Pokaran 25 km, Jaisalmer 140 km.
 Pokaran is the nearest railway station from the location.
Soil condition at site is hard sandy and surface is almost flat; hence limited land work is needed to
make land flat as per the requirements of solar PV power plant.
% Dechu (220 kV) is the nearest grid substation for power evacuation.
1.5. PROJECT JUSTIFICATION

Government of India has announced Jawaharlal Nehru National Solar Mission which envis:
setting up of Solar Power Projects of 20,000MW capacity by 2022. State Regulatory Commissions
have specified a percentage of the total purchases to be made from non-conventional energy
sources. The solar potential which is unexplored so far is of the order of lakhs of MW keeping in
view the solar insolation value in North-West Rajasthan (Thar desert) and availability of waste
land. In addition to meet the RPO obligation, the solar projects would also increase the energy
security for the state.

Solar power also has the inherent quality that the power is produced when it is most needed and is
the only form of despatchable Renewable energy. Rajasthan particularly, with vast availability of
waste land and receiving highest solar insolation and it is believed that if 5% of Thar desert is
covered with Solar collectors, it is sufficient to drive the country’s present energy demand.

Page |12

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

In view of above, the 40 MW Solar Thermal Power Project at Dhursar in Jaisalmer District,
Rajasthan is justified.

As the ever-increasing demand for energy continues to squeeze fossil fuel reserves, India is looking
at fossil fuel-rich countries around the world. Consequently, India has emerged as a major importer
of energy and this has seriously sensitized the Government of India to look for meeting the energy
requirements by lowering the demand-supply gap and strategically developing energy security of
the country, concerned over the erosion of fossil fuel reserves.

Electricity consumption in India has more than doubled in the last decade, outpacing economic
growth. Despite capacity additions, electricity demand continues to outstrip power generating
capacity, compelling the Central Government to release the National Electricity Policy, 2005, enact
Electricity Act, 2003 and spell Vision 2020. The said Act and the Vision 2020, while giving due
importance to electricity generation through conventional sources, have recognized the need to
increase power generation through non-conventional sources too. India too realized additional
advantages of curbing worldwide pollution and formulated strategies to explore the potential of all
renewable energy resources like hydro, wind and solar along with biomass.

Benefits due to Proposed Project

The proposed Project brings in multifold advantages. Not only does it produce clean, pollution free
energy, it also has the capacity to provide employment to the people living in and around that area.
It has the capacity of turning Rajasthan which is a harsh, barren land into a clean energy producing
hub which will be emulated by the other states of India.

Renewable energy — Indian scenario

The Government of India created independent ministry for energy; the MNRE in the early 1980s.
According to the statistics of MNRE, by 30th June 2010, the cumulative renewable energy based
power generation capacity is 19,974.48 MW. Wind power (14157.10 MW) accounts for a major
part of the renewable energy capacity in India.

Considering the localized potential for wind energy, solar energy is one of the best solutions to
meet India’s demand for low cost, off-grid solutions in the short to medium term.

A coherent and ambitious policy has been set at the national level while various incentive
mechanisms were installed at state levels. In most states across the country, the State Electricity
Regulatory Commission had introduced a regulation for Renewable Purchase Obligation for
distribution licensees and open access consumers.

Since Solar Power is at an introductory stage of its life cycle, Government initiatives are expected
to drive it until 2012. One such initiative is the Jawaharlal Nehru National Solar mission which
envisages to make India a global leader in solar energy and envisages an installed solar generation
capacity of 20 GW by 2020, 100 GW by 2030 and 200 GW by 2050. A snap shot is given in
figure below:

Page |13
Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

*Primary objective to
achieve 20 GW by
2022

*lmp ementation of

solar projects based

on SPV and solar
thermal technology

*100 GW by 2030 and
200 GW by 2050

‘increasing PV

production to 4-5 GW
per yr by 2017

Solar cost reduction to

*Grid connected
solar projects of 5

above, connected
to grid substations
of 33 KV & above

*Rooftop SPV and

‘*Approx 25
companies decided
to enter solar
industry

‘Investments of INR

1000bn are

Overview) Bl Schemes

2020 10 yrs

Rajasthan receives maximum solar radiation intensity in India with very low average rainfall and
also has unutilized low cost desert land available in abundance. In line with the Central
Government policy, Rajasthan has come up with a new Solar Policy, named as, Rajasthan Solar
Policy 2011. This regulation has been complemented more recently by the Jawaharlal
Nehru National Solar Mission (JNNSM).

As of April 2011 the total grid connected Solar PV power generation capacity was about 37.7
MW according to MNRE. Table 1.1 presents the recent achievement of renewable energy
technologies in India by 21.03.2011.

Table 1.1: Recent Achievement of Renewable Energy Technologies in India

Energy programme/ Systems | Achievement Total achievement | Cumulative
during March | during 2010-11 achievement
2011 up to 31.3.2011

GRID INTERACTIVE POWER(MW)

Wind 872 2350 14157

Small Hydro 57 307 3042

Biomass : 143 997

Bagasse 31 321 1667

Waste to Power - 7 75

Solar Power(SPV) 5 27 37

Total 966 3156 19974

OFFGRID CAPTIVE POWER

Waste to power 1 24 72

Biomass(non-bagasse) 12 81 302

cogeneration

Biomass gasifiers 4 ll 131

Aero generators/Hybrid | 0.05 0.05 1

systems

SPV systems(>1kW) 1.25 2.6 5.8

Water mills/ Micro hydel 0.17 2.2 7

(Source: www.mnre.gov.in , DPR)

Page |14

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Initiatives of Government of Rajasthan

For setting up of Solar Power Plants in Rajasthan for direct sale to DISCOMS of Rajasthan; The
Rajasthan State will promote setting up of solar power projects for direct sale to Discoms of
Rajasthan. The total capacity under this category will be distributed equally between SPV and CSP
based power plants.

The total maximum capacity under this category for phase-1 (up to 2013) and phase-2 (2013-2017)
would be as follows:-

% Phase-1 - (up to 2013) : Maximum Capacity to be developed 200 MW
% Phase-2 - (2013 -2017) : Maximum Capacity to be developed 400 MW (Additional)

National Tariff Policy 2006 mandates the State Electricity Regulatory Commissions (SERC) to fix
a minimum percentage of energy purchase from renewable sources of energy (availability of
resources & impact on retail tariff) Solar power purchase for states. To achieve this, the state of
Rajasthan will promote setting up of small solar power plants connected at 11 kV grid of 1 MW
capacity each for direct sale to State Discoms of Rajasthan. The total capacity under this category
will be 50 MW. The selection of the projects will be through tariff based competitive bidding
process.

Policy Background

Ministry of New & Renewable Energy Sources (MNRE), Government of India (Gol) has been
pursuing to encourage power generation from Solar Energy and has been setting targets. A
coherent and ambitious policy has been set at the national level while various incentive
mechanisms were installed at state levels. In most states across the country, the state Electricity
Regulatory Commission had introduced a renewable energy obligation regulation for distribution
licensees and open access consumers. This regulation has been complemented more recently by the
Jawaharlal Nehru National Solar Mission (SNNSM).

Maharashtra Renewable Purchase Obligation (RPO) target

Maharashtra Electricity Regulation Commission (MERC) in 2010 established a regulation for
“Renewable Purchase Obligation, Its compliance and implementation of REC framework”. Every
distribution licensees, users owning captive power plants, and open access consumers in the State
of Maharashtra (called “Obligated Entity”) should procure electricity generated from eligible
renewable energy sources at the percentages as per the following schedule:

Year Minimum Quantum of purchase (in %) from renewable
energy sources (in terms of energy equivalent in kWh)
Solar Non-Solar Total
(other RE)

2010-11 0.25% 5.75% 6.0%

2011-12 0.25% 6.75% 7.0%

2012-13 0.25% 7.15% 8.0%

2013-14 0.50% 8.50% 9.0%

2014-15 0.50% 8.50% 9.0%

Page |15
1.6

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2015-16 0.50% 8.50% 9.0%

Provided that Distribution Licensee(s) should meet 0.1% per year of its Non-Solar (other RE) RPO
obligation for the period from FY 2010-11 to FY 2012-13 and up to 0.2% of its Non-solar (other
RE) RPO obligation for the period from FY 2013-14 to FY 2015-16 by way of purchase from Mini
Hydro or Micro Hydro power project.

Provided further that the Distribution Licensee should include the plan for procurement of power
from RE sources under its long-term power procurement plan to comply with minimum RPO target
as stipulated above.

Every “Obligated Entity” may meet its RPO target by way of own generation or procurement of
power from RE developer or by way of purchase from other licensee or by way of purchase of
renewable energy certificate or by way of combination of any of the above options.

Provided further that procurement of RE power generated within the State by Distribution Licensee
at rate other than rate approved by the State Commission directly from generator or from trader
should not be considered as eligible quantum for fulfillment of renewable purchase obligation of
such distribution licensee.

Reliance Infrastructure Ltd as a distribution agency needs to accommodate this RPO obligation.
Hence the Power Purchase Agreement has been signed between Reliance Infrastructure Ltd &
DSPPL to supply the solar power . The tariff will be as per the MERC regulated tariff from time to
time.

OBJECTIVE OF THE ESIA STUDY

The objective of conducting an Initial Environmental Examination (IEE) is to meet the project’s
environmental assessment requirements following ADB’s Safeguard Policy Statement (2009). This
scope of the IEE Study being incorporated in the present ESIA report has is to assess the significant
environmental impacts and suggestion of mitigation measures. The scope of this report also
includes a review of DSPPL’s corporate policies and operational framework for environmental
management.

The document has been made to comply with the requirements of ADB’s Safeguard Policy
Statement (2009) as well as applicable local and national regulations. To comply with other
lender’s requirements, the document also addresses IFC Performance Standards which will be met
by the project.

In the context of the scope of the project, the ESIA report has addressed the following, where
applicable:

Category of the project consistent with Government of India

Baseline Environmental and Social conditions;

Relevant host country laws, regulations, applicable treaties and agreements;

Protection of human health, cultural properties and biodiversity including endangered
species and sensitive ecosystems;

Major hazards; Occupational health and safety; Fire prevention and life safety;
Socio-economic impacts; Land use: Land acquisition; Involuntary resettlement;

Impacts on indigenous peoples and communities; if applicable

Cumulative impacts of existing, proposed and anticipated future projects;

Efficient production, delivery and use of energy; and

VVVV

VVVVV

Page |16

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

> Pollution prevention and waste minimization, pollution controls (liquid effluent and air
emissions) and solid and chemical waste management.
> GHG reduction potential and CDM Benefits

The IEE being addressed in the present ESIA Report comprises of baseline data on existing
conditions on physical and biological environment, and social environment together with the
anticipated environmental impacts and proposed mitigation measures. Observations were also
being made along the proposed transmission line tower locations. Although, this is final route of
transmission line, some minor changes are not ruled out till the time RoW is obtained. Field
surveys were also undertaken to assess physical and biological environment. Detailed assessment
of the baseline environment has been conducted for the distance up to 5 km. on either side of the
proposed alignment and data collection from secondary sources has been done to support the
findings of the field survey. The field studies were supported by secondary data collection,
Census Data of 2001 etc.

The ESIA activities have been carried out jointly by a multi-disciplinary team of experts,
including environment team, and from relevant fields in house.

All the issues such as acquisition of land, ecology, influx of people during construction and
operation phase, shelter and sanitation, the equipments and machineries, environmental health
and safety, occupational hazard, social and environment management and monitoring plan have
been dealt in detail in the respective sections of the ESIA Report.

Therefore while categorizing this Project; the most important aspects which may impact the
project in a significant manner have been described in various chapters of the ESIA document.
However these are briefly enumerated below to have a quick assessment of the situation.

Table 1.2 — Overall Environmental Impact Findings

Environme | Level of | Reasons Mitigation Measures

ntal Impact

Parameter

Air Impact Low e No atmospheric Emissions from |e Use of PV based solar power
the process. technology

Water Low e Plant will require a very low |e In the case of wet cleaning, the
amount of water amount of water needed is

¢ No effluent is envisaged to be insignificant.

discharged from the plant that
may have impact.

e There is no need of water if

DSPPL manages to successfully
implement dry cleaning of
modules.

e RSTEPL adjacent to PV will have

rain water harvesting (RWH) pond
of capacity of 0.9 million m’. Rain
water harvesting pond will hold
0.2 million m* of water every
year. RSTEPL will not be required
to take any water from the
rainwater harvesting pond.

e DSPPL'‘s water requirement will

only be 53,400 m3. It will be met
from RSTEPL RWH pond

Page |17

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

Environme | Level of | Reasons Mitigation Measures

ntal Impact

Parameter

e DSPPL will collect the rain water
in the rain harvesting pond and
this water will be used for the
cleaning the modules.

e No effluent should be
discharged.

Land Medium ¢ Impact of change in land use. e Site selection has been made in

consideration of Rajasthan Land
Revenue (Allotment of land for
setting up of power plant based on
Renewable Energy Sources) Rules,
2007

¢ CSR activity will be undertaken as

agreed between the Company and
community stakeholders.

Noise Low ¢ No Sources of Noise within the |e Noise barriers will be provided to
project area. neutralize the noise.

e As no sensitive locations in the |e Noise level of machines shall be
vicinity of the project site. below 85 dB (A)

Ecosystem Low e As no. ecologically sensitive |e Although there is no significant
place lies within 10 km radius | vegetation cover within the study
from the project site area, plantation activities will be

carried out.

Socio- Low e Total land identified for the |e A Resettlement Framework was

economic project is Government barren | adopted by the Company to mitigate

land: no land or Home Steads

No land acquisition is anticipated
for the transmission line tower
footings but setting up towers on
private land may have
socioeconomic impact. Right of
way for the transmission line and
partial loss of privately owned
lands may affect/ limit future
land use and may decrease its
market value

¢ Influx of Labours

involuntary resettlement impacts.

¢ Construction labours will be housed
on temporary construction camps.
specially developed for this purpose
with all basic amenities.

© CRS activities will help to improve
the quality of life as well as
education status of the local
villagers.

The assessment of the project has been considered for both positive and negative effects. The
proposed photovoltaic power project has been located as per norms of the sitting guidelines of
Ministry of Environment & Forests, Govt. of India. Adoption of green power generation

technology for power generation with no emi:

ions and effluent discharge will have least impact

on the ambient environment and on the host community. However, in the long term the project
and related activities in the area may bring about slight change in ambient air quality of the area.

The lease of 140 ha of government land for the power plant site has no involuntary resettlement
impacts or any compensation issues. Scarcity of water for agriculture and rocky barren land with

Page |18

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

1.7

1.8

low soil fertility and low productivity make this area unsuitable for agriculture wherein industrial
activity can be considered as alternate livelihood option for the host community. Thus, generation
of allied employment and Income Generation Activities will improve the quality of life of the
host community.

CONCLUSIONS ON CATEGORY OF PROJECT

The proposal is for PV based Solar power project and there are no potentially significant adverse
and irreversible social and environmental impacts. As per ADB Criteria of financing a project,
environmental categorization of projects are being done according to type, size and location of
the proposed project into 4 categories-A, B, C and FI. The proposed Solar PV project falls under
‘Category-B’ as per ADB’s Environmental Categorization criteria. Also, a review of the broad
Equator Principles criteria and requirements for the classification of Category ‘A’, ‘B’ & ‘C’
projects has indicated that the Dhursar Solar Power Project is more closely aligned to ‘Category
B’ project due to limited adverse social or environmental impacts and these are limited to  site-
specific, largely reversible and readily addressed through mitigation measures.

METHODOLOGIES AND APPROACH OF ESIA
The Environmental and Social Impact Assessment has been conducted based on secondary data
to include the following:

* Baseline information about the environmental, social, and economic conditions surrounding
the project area; to determine the existing status and post project scenario in respect of these
parameters;

*% Identify potential impacts of the project and the characteristic, magnitude and distribution of
the impacts;

* Compile information on potential mitigation measures to minimize the impact including
mitigation costs; so as to incorporate the same in Environment and Social Management Plan;

“Formulate Environmental Management and Monitoring Action Plan

This ESIA report is undertaken to meet the environmental assessment requirements of Safeguard
Policy Statement of ADB and the requirements of Equator Principles.

Various environment and social parameters were identified and examined as per standard
methods. The detailed data for different parameters are given in the baseline chapter. The
parameters considered for the study and their source of information are given in Table 1.2.

TABLE 1.3: ENVIRONMENTAL ATTRIBUTES AND PARAMETERS

Attributes

Parameters

Source of Information

Meteorology

Wind speed and direction,
Temperature, Relative
humidity and Rainfall

Surface Meteorology and _ Solar

Energy (SMSE), NASA

Ecology

Existing terrestrial and aquatic
flora and fauna within 10-Km
radius circle.

Secondary data was collected from
the Government department.

Land use

Trend of land use change for
different categories

Based on Survey of India Topo-sheet
and Satellite imagery

Socio-Economic
aspects

Socio-economic features.
labour force characteristics,
boom town effects

Based on secondary sources data like
primary census abstracts of census of
India 2001.

Page |19

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

1.9

STRUCTURE OF REPORT
The report consists of seven chapters (including the present chapter) and the contents of the
remaining chapters are briefly described in this section.

Chapter 2: Legal Policies and Institutional Framework: This chapter presents applicable legal
provisions, National environmental and social (including labour) laws and policies as well as the
relevant national and international standards and guidelines.

Chapter 3: Project Description: This chapter provides information related to various feature of
the proposed power plant including power generation process, utilities, water and power
requirement and other proposed infrastructure facilities. It also provides the glimpse of project
schedule for approval and implementation.

Chapter 4: Baseline Status: This chapter brings out findings based on secondary data on
physical, biological and socio economic environments, to present the baseline environmental
condition of the study area. It includes the information regarding micro-meteorology, water
environment, air environment, soil environment and ecological environment and the socio-
economic baseline settings of the study area.

Chapter 5: Analysis of Alternatives: Alternatives considered for the proposed project are
evaluated and discussed with particular emphasis on environmental considerations.

Chapter 6: Anticipated Environmental and Social Impacts and Mitigation Measures: This
chapter provides details of the environmental and social impact assessment of the project as well
as transmission lines during construction, operational and decommissioning phases. It expresses
the impacts of the proposed project on the various components of environment. Mitigation
measures are suggested along with the impact prediction. This section presents a brief outline of
impact and respective management plan to address socio-economic conditions. The chapter
discusses social safeguard mitigation measures, and impacts of the transmission line and
mitigation measures to be undertaken.

Chapter 7: Environmental & Social Management Plan: This chapter deals with the
Environmental and Social management plan incorporating recommendations to implementation
of the suggested mitigation measures to minimize adverse environmental and social impacts
during construction, operation and decommissioning phases.

The chapter includes management program, organization structure, training, community
engagement, monitoring and reporting elements.

The chapter also includes Environment Social Action Plan and Corporate Social responsibility
Plan.

Chapter 8: Grievance Redressal Mechanism: This chapter addresses the Grievance
Redressal Mechanism (GRM) drawn by DSPPL which provides an effective approach for
complaints and resolution of issues made by the affected community in reliable way.

Chapter 9: Public Consultation, Participation and Disclosure: This chapter addresses the
requirement of Public Consultation as per EIA Notification, MoEF’s Circular dated 13" May,
2011 and as per ADB’s Safeguard Policy Statement (2009).

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Chapter 10: Conclusions & Recommendations: This chapter consolidates the conclusions and
recommendations of the ESIA Study carried out for the Solar PV Report.

Page |21
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 2. LEGAL POLICIES & INSTITUTIONAL
FRAMEWORK

241

2.2

INTRODUCTION

The emerging environmental scenario calls for attention on conservation and judicious use of
natural resources. There is a need to integrate the environmental consequences of the
development activities and for planning suitable measures in order to ensure sustainable
development of a region. The environmental considerations in any developmental process have
become necessary for achieving sustainable development. To achieve such goals the basic
principles to be adopted are:

e To enhance the quality of environment in and around the project area by adopting proper
measures for conservation of natural resources;

e Prevention of adverse environmental and social impact to the maximum possible extent;
and

e To mitigate the possible adverse environmental and socio-economic impact on the
project-affected areas.

The proposed Project is covered under several environmental legislations. This report has been
prepared with reference to the ADB*s Safeguards Policy Statement (SPS) — safeguards
requirements on environment. The report has been prepared as per Safeguard Policy Statement
and other laws and legislations applicable to the proposed project.

REGULATORY FRAMEWORK

This section provides a brief summary of India's relevant national environmental legislation.
Ministry of Environment and Forests (MoEF) is the nodal agency for drafting the new
environmental legislations and giving the Environmental Clearance (EC) to the Greenfield and
Brownfield projects.

The process of Environmental Impact Assessment was made mandatory in 1994 under provisions
of Environmental Protection Act, 1986. From time to time amendments have been made to the
EIA Notifications. Under current EIA notification 14th Sept 2006 and its subsequent
amendments, procedure has been laid down for projects or activities that require prior
environmental clearance from the concerned regulatory authority.

The notification categorizes the projects as Category “A” and Category “B” based on the spatial
extent of potential impacts and potential impacts on human health and natural and manmade
resources. Application seeking prior environmental clearance in all cases is required to be made
in the prescribed forms along with conceptual plan before commencing any construction activity
or preparation of land at the site by applicant.

All projects or activities included as Category ‘A’ in the Schedule should require prior
environmental clearance from the Central Government in the Ministry of Environment and
Forests (MoEF); All projects or activities included as Category ‘B’ in the Schedule will require
prior environmental clearance from the State/Union territory Environment Impact Assessment
Authority (SEIAA).

Page |22

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

As per requirement of environment clearance under EIA Notification dated 14th September 2006
and subsequent amendment dated Ist December 2009. "Solar Projects" are not covered by the
notification.

MoEF in its Office Memorandum No. J-11013/41/2006-IA.II (1) dated 13" May, 2011 (Copy
enclosed at Annexure-I) stated that the Solar Photovoltaic Power Projects are not covered under
the ambit of EIA Notification, 2006 and hence, no environmental clearance is required. Hence,
the Solar Power PV Projects does not require preparation of Environmental Impact Assessment
Report and pursuing Environmental Clearance from Central Government or State Level
Environmental Impact Assessment Authority.

Rajasthan Pollution Control Board (RPCB) is responsible for implementing environmental
legislation and issuing the Construction and Operating permits for Greenfield and Brownfield
projects with certain conditions in view of Local regulations and environmental issues within
Rajasthan where the project is located. However, Rajasthan State Pollution Control Board in its
Office Order dated 19.2.2009 (Copy enclosed at Annexure-II) has identified grid interactive
Solar Photovoltaic power plants under “other category” of industrial units. Further, RSPCB office
in its office order dated 21.12.2010 does not include solar power projects in Red or Orange
Category and hence are covered in “Green category” for consent to establish/operate mechanism.
Hence, Consent to Establish for the proposed project should be obtained from Rajasthan State
Pollution Control Board. Application for the same should be submitted by September 2011. The
consent to Establish and Operate should also be obtained

Apart from the above, other relevant national and local statutory regulations that are to be
followed by proposed project are summarized below. Brief details of the same are given in
subsequent sections.

2.3. DETAILED FRAMEWORK PROCESS OF ADB’S ENVIRONMENTAL AND SOCIAL
ASSSESSMENT

2.3.1 ADB’S SAFEGUARD POLICY STATEMENT (2009)

As described in the Safeguard Policy Statement (SPS) (2009), safeguard policies are generally
understood to be operational policies that seek to avoid, minimize or mitigate adverse
environmental and social impacts, including protecting the rights of those likely to be affected or
marginalized by the development process. ADB’s safeguard policy framework consists of three
operational policies on the environment, Indigenous Peoples and involuntary resettlement. All
three safeguard policies involve a structured process of impact assessment, planning and
mitigation to address adverse effects of projects throughout the project cycle.

SR1 on Environment requires that environment must be considered at all stages of the project
cycle from project identification through implementation. This section provides a detailed
description of the environmental assessment and review process for project loans in terms of
activities that take place during the project cycle. The environmental assessment requirements
depend on the environment category (either A, B, C or FI). A proposed project is classified as
category A if it is likely to have significant adverse environmental impacts that are irreversible,
diverse or unprecedented. A proposed project is classified as category B if its potential adverse
environmental impacts are less adverse and often reversible through mitigation. A proposed
project is classified as category C if it is likely to have minimal or no adverse environmental
impacts. A proposed project is classified as category FI if it involves investment of ADB funds
through a financial intermediary.

Page |23
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2.3.2

2.3.3

As per the SPS (2009), this project likely falls under environmental category “B”. As per GOI
notifications and guidelines, the project falls under Green category for consent mechanism.

SR 2 on Involuntary Resettlement requires that all impacts (physical and economic displacement)
brought about by land acquisition be mitigated properly following the principle of replacement
value. The objectives are to avoid involuntary resettlement wherever possible; to minimize
involuntary resettlement by exploring project and design alternatives; to enhance, or at least
restore, the livelihoods of all displaced persons! in real terms relative to pre-project levels; and to
improve the standards of living of the displaced poor and other vulnerable groups. SR 2 discusses
the objectives, scope of application, and underscores the requirements for undertaking the social
impact assessment and resettlement planning process, preparing social impact assessment reports
and resettlement planning documents, exploring negotiated land acquisition, disclosing
information and engaging in consultations, establishing a grievance mechanism, and resettlement
monitoring and reporting.

In order for the Project to meet the requirements of SR 2, a Social Safeguard Compliance Audit
Report was prepared covering the acquired land for the solar power plant site though government
land lease. On the other hand, transmission line land requirements will be screened and if there
are involuntary resettlement impacts, a resettlement plan will be prepared following the
Resettlement Framework.

SR 3 on Indigenous Peoples require that the Indigenous people are identified and if present, they
should benefit from the development projects and the project should avoid or mitigate potentially
adverse affects on indigenous people caused by the Project. In India, this applies to scheduled
tribes (ST). As per the survey of the solar power plant site and vicinity, there are no project
affected ST families. The Project area (solar power plant site) also does not fall within the
“Scheduled Area” of the state (which is determined by the Sixth Schedule of the Constitution on
the basis of preponderance of tribal population; compactness and reasonable size of the area;
underdeveloped nature of the area; and marked disparity in economic standard of the people).
DSPPL will explore to the maximum extent possible alternative project designs to avoid negative
impacts on relocation of ST that will result in adverse impacts on their identity, culture, and
customary livelihoods.

ADB’s Gender and Development Policy (1998)

ADB Policy on Gender and Development (GAD) requires Projects to consider gender issues in
all aspects of ADB operations, accompanied by efforts to encourage women’s participation in the
decision-making process in development activities. In this Project, the GAD policy will be taken
into consideration during preparation and implementation of the Community Development/CSR
Program, Community Liaison, and actions relevant to mitigating impacts of involuntary
resettlement

ADB’s Social Protection Strategy (2001)

The Social Protection Strategy requires that Projects comply with applicable labor laws, and take
the following measures to comply with the core labor standards for the ADB financed portion of
the Project:

a) carry out its activities consistent with the intent of ensuring legally permissible equal
opportunity fair treatment and non discrimination in relation to recruitment and hiring,
compensation, working conditions and terms of employment for its workers (including
prohibiting any form of discrimination against women during hiring and providing equal
work for equal pay for men and women engaged by the Borrower);

Page |24

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2.3.4

b) not restrict its workers from developing a legally permissible means of expressing their
grievances and protecting their rights regarding working conditions and terms of
employment;

c) engage contractors and other providers of goods and services:

i. — who do not employ child labor or forced labor;

ii. who have appropriate management systems that will allow them to operate in a manner
which is consistent with the intent of (a) ensuring legally permissible equal opportunity
and fair treatment and non discrimination for their workers, and (b) not restricting their
workers from developing a legally permissible means of expressing their grievances and
protecting their rights regarding working conditions and terms of employment; and
whose subcontracts contain provisions which are consistent with paragraphs (i) and (ii).

The compliance with Core Labor Standards, as well as, relevant national labor laws need to be
discussed adequately in Chapter 6 where construction and operation phases are detailed.

The IFC Performance Standards

The IFC Performance Standards apply to private sector projects and provide project participants
with instruments to structure, design, construct and manage the operations of projects in an
environmentally and socially acceptable manner, while providing measures to avoid or mitigate
adverse environmental and social impacts resulting from the projects. These Performance
Standards are intended to focus on outcomes rather than process, thereby stressing the
implementation of sound environmental and social management systems that achieve desired
outcomes, including the mitigation of adverse impacts.

The following Performance Standards applicable to the proposed Solar Photovoltaic Power
Projects:

*% Social & Environmental Assessment and Management Systems

“Labor and Working Conditions

“ Community Health and Safety

“Land Acquisition and Involuntary Resettlement

Performance Standard #1: Social & Environmental Assessment and Management Systems
Objectives:

*% Identify and assess environmental and social impacts in the project’s area of
influence.

% Avoid, minimize, mitigate or compensate for adverse impacts
“+ Ensure that affected communities are engaged on issues that may affect them

*% Promote improved environmental and social performance through effective
management systems

Requirements & Compliance

Requirements Compliance

Conduct an Environmental and Social Impact Assessment | An ESIA has been prepared by DSPPL
(ESIA or EIA) of the project, appropriate to the nature of | taking into consideration the potential

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

the project’s environmental and social risks and potential
impacts, to include issues identified in Performance
Standards 2 to 5

social and the environmental impacts and
risks of the project as detailed in Chapter
7.

Establish Environmental and Social Management Plans
commensurate with the findings of the ESIA and
consultation with affected communities.

An Environmental and Social
Management Plan has been prepared and
incorporated in Chapter 7 of the ESIA
report taking into consideration the
potential social and — environmental
impacts or risks already identified &
assessed in ESIA

Establish Action Plans where specific mitigation measures
and actions are required for the project to comply with
applicable laws, regulations and the requirements of these
Performance Standards

An ESMP has been prepared and
incorporated in Chapter 7 of the ESIA
report for implementation of mitigation
measures in compliance with the statutory
requirements and Performance Standards

Provide organizational capacity and contractor / employee
training to enable project to achieve continuous
environmental and social performance

Organizational structure with roles and
responsibilities of the team within the
organization is defined in Chapter 7

Establish and maintain a timely process of community
engagement, including a grievance mechanism, focusing
on disclosure of information and consultation with local
communities affected by project risks or adverse impacts
that is free from external manipulation, interference or
coercion to ensure relevant and understandable access to
project information.

A community liaison plan has been
developed as integral part of ESIA which
aims to inform the community project
related adverse impacts or risks

The grievance redresses mechanism has
been developed in ESIA

Establish procedures to monitor and measure the
effectiveness of the environmental and social management
program, including internal reporting of the program’s
effectiveness to the project’s senior management,
disclosure of Action Plans (including material changes to
such Plans) to affected communities, and external
reporting to affected communities on the results of Action
Plans, commensurate with the concerns of the affected
communities

System of monitoring with Periodic
audits will be established

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Performance Standard #2: Labour and Working Conditions

Objectives:

national laws

Requirements & Compliance

Establish, maintain and improve the worker-management relationship
Promote fair treatment and equal opportunity for workers, in compliance with

Protect workforce by addressing child labour and forced labour
Promote safe working conditions and protect / promote the health of workers

Requirements

Compliance

Establishment of a Human Resources Policy
consistent with the requirements of this Standard that
informs employees of their rights under national
labor and employment laws

DSPPL being a 100% subsidiary of
Reliance Power Limited has framed the
Corporate HR policies.

Document and communicate to all employees’
conditions and terms of employment.

Being complied

Respect collective bargaining agreements with
worker organizations and provide reasonable
conditions and terms of employment that, at a
minimum, comply with national law, and enable

alternative means for worker expression of
grievances where national law restricts worker
organizations

Will be implemented during Operation
phase.

Practice non-discrimination and equal opportunity in
making employment decisions

Being followed

Provide a mechanism for workers to raise workplace
concerns.

Will be implemented during Operation
phase

Protect the workforce from forced labor and illegal or
economically exploitative child labor

DSPPL will abide by the National
legislations on child labour. The clauses
are suitably incorporated in the
Contractor’s bidding terms

Provide workers with a safe and healthy work
environment, taking into account risks inherent to the
particular project sector

Suitable EHS policy with objectives as
detailed in Chapter-7 will be developed

Page |27

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Performance Standard #4: Community Health & Safety

Objectives:

Avoid or minimize the risks to, and impacts on, the health and safety of the local
community over the project life cycle, from both routine and non-routine
circumstances.

Ensure that the safeguarding of personnel and property is carried out in a legitimate

manner that avoids or minimizes risks to the community’s safety and security.

Requirements & Compliance

Requirements

Compliance

Evaluation of risks and impacts of the project on
health & safety of the affected community during the
project lifecycle and establish preventive/mitigation
measures to reduce/minimize the impacts. Disclosure
of action plans to affected community and the
government agency.

The potential occupational hazards arising
from the project activities and the impacts
on health & safety of the affected
community have been identified and
assessed in Chapter 6 of ESIA.

Design, construct, operate and decommission of
Structural elements or components in accordance
with good industrial practice to reduce impact on
community health & safety.

An occupation health safety plan has been
formulated (Chapter 7) of this report.

Minimization of impacts on the health and safety of
the community caused by natural hazards that could
arise from the land use changes due to project
activities.

A management plan has been formulated
as part of ESIA process to address the
issue.

Prevent or minimize the potentials for community
exposure to communicable diseases during project
activities.

CSR Plan and activities is in final stage
and will be finalized soon.

Performance Standard #5: Land Acquisition and Involu

Objectives:

project designs.

intary Resettlement

%* Avoid or minimize involuntary resettlement whenever feasible by exploring alternative

%* Mitigate adverse social and economic impacts by providing compensation for loss of

assets at replacement cost and ensuring that resettlement activities are implemented
with appropriate disclosure of information, consultation and informed participation of
those affected.

Improve or at least restore livelihoods and living standards of displaced persons.
Improve living conditions among displaced persons through provision of adequate
housing with security of tenure at resettlement sites.

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Requirements & Compliance

Requirements Compliance

Avoidance or at least minimization of involuntary | The land for the power plant site has been
resettlement by exploring alternative project | allocated by Rajasthan Government. It is
designs balancing environmental, social and | barren land.

economic costs and benefits; and by acquiring land
through negotiated Settlements.

Compensation and benefits for displaced person as | Not Applicable.

per Performance Standard The entire land for the power plant site
proposed for the project is revenue land.
There are no settlements in the land
proposed and there is no agricultural use.
The government land for setting up
proposed project has already been allocated
for the project. Hence, there are no
Rehabilitation and Resettlement issues
involved.

Disclosure of all relevant information and | N.A.
consultation with affected persons and
communities in decision making process related to
resettlement.

Establish a grievance mechanism to record and | N.A.
resolve communities’ concerns and grievances
about the relocation and compensation

Resettlement planning and implementation of the | N.A.
displaced persons/communities.

2.4 LEGISLATIVE FRAMEWORK

The environmental regulations, legislations and policy guidelines and control for the proposed project are
governed by various Government agencies. The principal environmental regulatory agency in India is
Ministry of Environment and Forest (MoEF), Delhi. The important legislations governing the proposed
Project is given below:

The key legislations pertaining to the proposed operations include:

“~The Water (Prevention and Control of Pollution) Act, 1974;
The Air (Prevention and Control of Pollution) Act, 1981;

The Environment Protection Act, 1986, Rules there under (with amendments);
Land Acquisition Act, 1894

Aravali ESA Notification, 1992 and its Amendments
Batteries (Management and Handling) Rules, 2001
Workmen's Compensation Act, 1923

National Environmental Appellate Authority Act 1997
Wildlife Protection Act 1980

Indian Electricity Rules, 1956 there under (with amendments)
% National Resettlement & Rehabilitation Policy, 2007

Right of Way and compensation under Electricity Act 2003
Minimum Wages Act, 1948

Page |29
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Child Labour (Prohibition and Regulation) Act, 1986

“ The Labours Act, 1988

+ The Factories Act, 1948

Contract Labour (Regulation and Abolition ) Act, 1970
The Building and other Construction Workers Act, 1996

These key instruments and all subsequent and relevant amendments to them are discussed in detail below.

2.4.1

2.4.2

2.4.3

The Water (Prevention and Control of Pollution) Act, 1974

This Act introduced the State Pollution Control Boards (SPCB) to grant Consent for
Establishment (CFE) and Consent for Operation (CFO) to the industries. The establishment or
operation of any industry cannot be undertaken without the prior consent of the SPCB. While
granting the consent, SPCB can stipulate conditions pertaining to the effluents arising from the
process. The consent to operate is granted for a specific period (usually one year) after which the
conditions attached are reviewed by the SPCB before renewal.

The air (prevention and control of pollution) act, 1981

This Act is very similar in scope to the Water Act, 1974. The Act stipulates the establishment of
State Boards for the Prevention and Control of Air Pollution. In States where a water pollution
board had already been established under the earlier Water Act, the two boards were combined to
form SPCBs.

Environment Protection (EP) Act and Rules, 1986

EP Act was enacted to provide for the protection and improvement of environment and for
matters connected there with. A decision was taken by India to protect and improve the human
environment at the United Nations Conference on Human Environment held at Stockholm in June
1972. It is considered necessary to prevent the hazards to human beings, other living creatures,
plants and property.

This Act is an umbrella Act and gave birth to many sub acts and rules. The EP Act call for
procedural requirements for:

% ~Obtaining Environmental Clearance; and

“+ Submission of Environmental Statement.
This act was enacted with the objective of providing for the protection and improvement of the
environment. It empowers the Central Government to establish authorities [under section 3(3)]
charged with the mandate of preventing environmental pollution in all its forms and to tackle
specific environmental problems that are peculiar to different parts of the country. Under this Act,
the Central Government is empowered to take measures necessary to protect and improve the
quality of the environment by setting standards for emissions and discharges; regulating the
location of industries; management of hazardous wastes, and protection of public health and
welfare. From time to time the Central Government issues notifications under the EPA for the
protection of ecologically-sensitive areas or issues guidelines for matters under the EPA.

The important environmental legislations applicable to the proposed project are given in Table
2.1.

Page |30

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

TABLE 2.1- KEY ENVIRONMENT LEGISLATION

Name Scope and Objectives Key Areas Operational Agencies/
Key Players

Water (Prevention and | To provide for the | Control of Sewage | Central and State
Control of Pollution) | prevention and control of | and industrial | Pollution Control Boards
Act 1974 water pollution —_and | effluent discharges

enhancing quality of

water
Air (Prevention and|To provide for the | Controls emission | Central and State

Control of Pollution)
Act 1981

prevention and control of
air pollution

and air pollutants

Pollution Control Boards

Environment To provide for the | An umbrella | Central Government,
Protection Act 1986 protection and | Legislation; nodal agencies MOoEF,
Environment improvement of | supplements can delegate powers to
Protection Rules 1989 | environment pollution laws department of
environment

Forest (Conservation) | To provide for the |A_ legislation to | Central Government,
Act, 1980 and Forest | protection and | protect forests and | nodal agencies MoEF,
Conservation Rules, | improvement of _ the | forest products can delegate powers to
1981 forests Department of Forest

Noise Pollution | To control and_ take | Noise in urban area | Central Government,
(Prevention & | measures for abatement of | and around | nodal agencies MoEF,

Control) Rules 2000

noise and ensure that the
level does not cross
specified standards

industrial sites

State governments

Hazardous Wastes | To the adequate handling | Hazardous _ waste | Central Government,
(Management And | of hazardous generated from the | Nodal Agencies MoEF,
Handling) Rules, | materials or wastes industrial activity CPCB

1989, 2001

Public Liability | To provide for public | To provide public | Central Government,

Insurance Act, 1991

liability- insurance for the
purpose of providing
immediate relief to the
persons affected — by
accident occurring while
handling any hazardous
substance and for matters
connected therewith or
incidental thereto

liability insurance
during risk material
handling

Nodal Agencies MoEF,
State Govt.

Land Acquisition Act

The Land Acquisition Act (LA Act) of 1894, last amended in 1984, provides for the acquisition
of land for public purposes and companies in national interest and for determining the amount of
compensation to be made on account of such acquisition.

The Land Acquisition Act of 1894 is summarized below:

Page |31

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

“Land identified for the purpose of a project is placed under Section 4 of the LAA. This constitutes
notification. Objections must be made within 50 days to the Collector (highest administrative
officer) of the concerned District. The LAA requires 30 days for objections;

“The land is then placed under Section 6 of the LAA. This is a declaration that the Government

intends to acquire the land. The Collector is directed to take steps for the acquisition, and the land

is placed under Section 9. Interested parties are then invited to state their interest in the land and
the price. Under Section 11, the Collector should make an award within two years of the date of
publication of the declarations. Otherwise, the acquisition proceedings should lapse;

In case of disagreement on the price awarded, within six weeks of the award the parties (under

Section 18) can request the Collector to refer the matter to the Courts to make a final ruling on the

amount of compensation;

Once the land has been placed under Section 4, no further sales or transfers are allowed.

However, since the time lag between Sections 4 and the others following it is about three years,

land transfers are not uncommon;

Compensation for land and improvements (such as houses, wells, trees, etc.) is paid in cash by the

project authorities to the State government, which in turn compensates landowners. In the case of

acquisition for coal projects, the coal companies make direct payments to landowners;

The price to be paid for the acquisition of agricultural land is based on sale prices recorded in the

District registrar's office averaged over the three years preceding notification under Section 4.

The compensation is paid after the area is acquired, actual payment by the State taking about two

or three years. An additional 30 percent is added to the award as well as an escalation of 12

percent per year from the date of notification to the final placement under Section 9. For delayed

payments, after placement under Section 9, an additional 9 percent per annum is paid for the first
year and 15 percent for subsequent years.

The Land for the project should be allotted by Government of Rajasthan under the Rajasthan

Land Revenue (Allotment of Land for setting up of Power Pant based on Renewable Energy

Sources) Rules, 2007and Rajasthan Solar Policy 2011. The application for 140 Hectares of land is

under process and would be allotted at 10% of DLC rate for a period of 30 Years.

fo

%

fo

%

fo

%

fo

%

2.4.4 Aravalli ESA Notification, 1992 and Its Amendments

Under Section 3(1) and 3(2)(v) of the Environment (Protection) Act, 1986 and the rule 5(3)(d) of
the Environment (Protection) Rules, 1986, this Notification has restricted certain activities in
specified area of the Aravalli Range which are causing environmental degradation in the region.
This Notification prohibits carrying in on certain processes and operations without prior
permission, in the areas specified in the Notification. This includes location of any new industry
including expansion/modernization, mining operations, cutting of trees, construction of any
cluster of dwelling units, farm houses, sheds, community centres, and any other activity
connected with such construction including the roads, and electrification.

However, the proposed project site does not fall in the Aravalli range hence this notification is not
applicable to the proposed project.

2.4.5 | BATTERIES (MANAGEMENT AND HANDLING) RULES, 2001

The MOEF has issued final Batteries (M&H) Rules, 2001 and its subsequent amendments 4th
May, 2010 to control the hazards associated with the backyard smelting and unauthorized
reprocessing of lead acid batteries.

Manufacturers/ Assemblers/ Re-conditioners/ Importers/ Recyclers/ Auctioneers/ Users/ bulk
Consumers are required to submit half yearly returns to the SPCB who have been designated as

Page |32
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2.4.6

2.4.7

2.4.8

the Prescribed Authority. The forms have been designed in such a manner as to enable easy
verification of responsibilities fixed for every one under the rules.

The amendment dated 4th May 2010 clarifies “ bulk consumer-means a consumer such as the
Departments of Central Government like Railway Defence, Telecom, Posts and Telegraph, the
Departments of State Government, the Undertakings, Boards and other agencies or companies
who purchase hundred or more than hundred batteries per annum;".

The project does not envisage any storage of power and hence it is not applicable.

INDIAN LABOUR LAWS

All the workmen of the company are required to be governed by the relevant Indian Labour laws,
which are stated below:

Workmen's Compensation Act, 1923

The Workmen's Compensation Act, 1923 is one of the important social security legislations. It
aims at providing financial protection to workmen and their dependants in case of accidental
injury by means of payment of compensation by the employers.

Main Provisions and Scope of the Act

Under the Act, the State Governments are empowered to appoint Commissioners for Workmen's
Compensation for (i) settlement of disputed claims, (ii) disposal of cases of injuries involving
death, and (iii) revision of periodical payments. Sub-section (3) of Section 2 of the Act,
empowers the State Governments to extend the scope of the Act to any class of persons whose
occupations are considered hazardous after giving three months notice to be published in the
Official Gazette. Similarly, under Section 3(3) of the Act, the State Governments are also
empowered to add any other disease to the list mentioned in Parts A and B of Schedule — II and
the Central Government in case of employment specified in Part C of Schedule III of the Act.

Compensation

In case of death and Permanent total disablement, the minimum amount of compensation fixed is
Rs. 80,000 and Rs. 90,000 respectively. The existing wage ceiling for computation of maximum
amount of compensation is Rs. 4000. The maximum amount of compensation payable is Rs. 4.56
lakh in the case of death and Rs. 5.48 lakh in the case of permanent total disablement.

National Environment Appellate Authority Act 1997

The National Environment Appellate Authority (NEAA) was set up by the Ministry of
Environment and Forests to address cases in which environment clearances are required in certain
restricted areas. An Act to provide for the establishment of a National Environment Appellate
Authority to hear appeals with respect to restriction of areas in which any industries, operations or
processes or class of industries, operations or processes shall not be carried out or shall be carried
out subject to certain safeguards under the Environment (Protection) Act, 1986 and for matters
connected therewith or incidental thereto.

Wild Life (Protection) Act 1972

The Government of India enacted Wild Life (Protection) Act 1972 with the objective of
effectively protecting the wild life of this country and to control poaching, smuggling and illegal
trade in wildlife and its derivatives. The Act was amended in January 2003 and punishment and
penalty for offences under the Act have been made more stringent. The Ministry has proposed
further amendments in the law by introducing more rigid measures to strengthen the Act. The
objective is to provide protection to the listed endangered flora and fauna and ecologically
important protected areas.

Page |33

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2.4.9 National Rehabitation and Resettlement Policy 2007

The objectives of the policy are as follows:-

a. To minimize displacement and to identify non-displacing or least displacing
alternatives;

b. To plan the R&R of PAFs including special needs of Tribals and vulnerable sections;

c. To provide better standard of living to PAFs; and

d. To facilitate harmonious relationship between the Requiring Body and PAFs through
mutual cooperation

2.4.10 Electricity Act 2003

The Act consolidates the laws relating to generation, transmission, distribution, trading and use of
electricity and generally for taking measures conducive to development of electricity industry,
promoting competition therein, protecting interest of consumers and supply of electricity to all
areas, rationalisation of electricity tariff, ensuring transparent policies regarding subsidies,
promotion of efficient and environmentally benign policies constitution of Central Electricity
Authority, Regulatory Commissions and establishment of Appellate Tribunal and for matters
connected therewith or incidental thereto. Related section relevant to the implementation of the
Project and in particular the transmission requirement for Right of Way, below:

a. Section 68 (1) - sanction of the Ministry of Power (MOP) is a mandatory requirement for
taking up any new transmission project.

b. Section 164 —under this section (DSPPL) has all powers that the telegraph authority
possesses and can erect and construct towers without actually acquiring the land.

2.4.10 Other Applicable Laws

Applicable GOI Acts

Year

Objective

Minimum Wages Act

1948

As per this act, the employer is supposed to pay not less than
the Minimum Wages fixed by appropriate Government.

Child Labour (Prohibition and]1986 |This Act prohibits employment of children below 14 years of|
Regulation) Act age in Building and Construction Industry covering Railway.
The Labours Act 1988 |The health and safety of workers employed in

construction work etc.

The Factories Act

1948

Health and Safety considerations for workers

Workmen’s Compensation Act

1923

This act provides for compensation in case of injury by
accidents arising out of and during the course of employment.

Contract Labour (Regulation
and Abolition ) Act

1970

This act provides for certain welfare measures to be provided
by the contractor to contract labour.

Page |34

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

The

Construction Workers Act

Building and other/1996 |All the establishments who carry on any building or other
construction work and employ 10 or more workers are covered
under this Act. The employer is required to provide safety
measures at construction work site and other welfare measures
such as canteens, first-aid facilities, ambulance, housing

accommodation for Workers near the Workplace etc.

2.4.11

2.5

2.5.1

There are a number of laws that are cutting across all sectors and development process of the
country. Some of these are directly relevant especially during the construction stage of the
proposed project and are listed below.

Firefighting

The Fire Protection Research Foundation (FPRF) identifies hazards affecting fire prevention

services with solar panel use. Firefighters must distinguish between the type of solar power used

to work efficiently in the event of a fire. Without knowledge the type of panel used, firefighters’

safety may be at risk. Hazards apparent in both types include flame spread, slipping and structural

collapse due to added weight.

Firefighters and other emergency-response teams require special training to work safely around

solar-energy technology. The fire-related hazards of photovoltaic conversion for emergency

responders are burns, electric shock, inhalation of toxic smoke, battery leakage and explosion and

roof-related injuries.

A PV system includes an electric shock hazard.

> Fires that involve solar power systems can be one of three basic types depending on the
point of ignition: (1) an external exposure fire to a building equipped with a solar power
system; (2) a fire originating within a structure from other than the solar power system; or
(3) a fire originating in the solar power system as the point of ignition.

Vv

APPLICABLE NATIONAL ENVIRONMENT AND POLLUTION STANDARDS-CPCB,
GOI

Ambient Air Quality Standards

The standards of the air quality are set at a level necessary for an adequate margin of safety, to
protect the public health, vegetation and property. The Ambient Air Quality standards have been
notified by the Ministry of Environment and Forests (vide Gazette Notification dated 16'" Nov
2009). The standards are given in Table 2.2.

TABLE 2.2- NATIONAL AMBIENT AIR QUALITY STANDARDS

Pollutant Concentration in ng/mg*
Time Industrial, Residential, | Ecologically Sensitive
Rural & area (Notified by
other areas Central Govt.)
Sulphur Dioxide | Annual Avg.* | 50 20
(ug/m’) 24 hours** 80 80
Oxides of Nitrogen | Annual Avg. 40 30
(ug/m’) 24 hours 80 80
PM10 (ug/m*) Annual Avg. | 60 60
24 hours 100 100
PM2.5 (g/m) Annual Avg. | 40 40
24 hours 60 60

Page |35

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

Pollutant Concentration in pg/mg®
Time Industrial, Residential, | Ecologically Sensitive
Rural & area (Notified by
other areas Central Govt.)
Ozone (ug/m*) 8 hours** 100 100
1 hour** 180 180
Lead (g/m*) Annual Avg. | 0.50 0.5
24 hours 1.00 1.00
Carbon Monoxide | 8 hours 2 2
(mg/m’) 1 hour 4 4
Ammonia (NH3) | Annual Avg. 100 100
(ug/m*) 24 hours 400 400

Source: Gazette of India Notification, dated 16" Nov, 2009

* Annual Arithmetic Means of minimum 104 measurements in a year at a particular site taken
twice a week 24 hourly at uniform intervals

** 24 hourly or 8 hourly or 01 hourly monitored values, as applicable should be complied with
98% of the time in a year. 2% of the time they may exceed the limits but not on two consecutive
days of monitoring

2.5.2 Ambient Noise Standards

Ambient standards with respect to noise have been notified by the Ministry of Environment and
Forests vide gazette notification dated 26th December 1989 (amended in February, 2000). It is
based on the ‘A’ weighted equivalent noise level (Leq). The ambient noise standards are
presented in Table-2.3.

TABLE 2.3- AMBIE!

AIR QUALITY STANDARDS IN RESPECT OF NOISE

Category of Area Zone Limits in dB(A) Leq*

Day Time Night Time
Industrial Area 75 70
Commercial Area 65 55
Residential Area 55 45
Silence Zone 50 40

Source:

Note: -

Pollution Control Acts Rule and Notifications issued there under by Central Pollution Control
Board (Gazette Notification dated 14" Feb 2000.
1. Day time should mean from 6.00 a.m. to 10.00 p.m.
2. Night time should mean from 10.00 p.m. to 6.00 a.m.
3. Silence zone is an area comprising not less than 100 meters around hospitals, educational
institutions, courts, religious, places or any other area which is declared as such by the
competent authority
4. Mixed categories of area may be declared as one of the four above mentioned categories by the
competent authority.

2.5.3 Effluent Discharge Standards

For the purpose of protecting and improving the quality of the environment and preventing and
abating environmental pollution, the standard for discharge of environmental pollutants from the

Page |36
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

industries, operations and processes are stipulated under Environmental Protection Rules 1993.
The general standards for discharge effluent in surface water bodies are given in Table 2.4.and

these are applicable for the Project.

TABLE 2.4- EFFLUENT DISCHARGE STANDARDS
SNo | Parameters Unit | Standards
Discharge into inland | Land for Irrigation
surface waters
1. Colour and Odour - Efforts should be made Efforts should be made|
to remove colour & to remove colour &
unpleasant odour unpleasant odour
2. Suspended Solids mg/l | 100 200
3. Particle size of suspended solids - Should pass 850 micron | NS
IS sieve
4, pH value - 5.5 to 9.0 5.5 to 9.0
5. Temperature (Max) Cc Should not exceed 5°C | NS
above the receiving
water temperature
6. Oil and Grease (Max) mg/l | 10.0 10.0
7. Total residual Chlorine (Max) mg/l | 1.0 NS
8. Ammonical Nitrogen (Max) mg/l | 50.0 NS
9. Total Kjeldah Nitrogen (Max) mg/l | 100 NS
10. Free Ammonia (as in NH3) mg/l | 5.0 NS
ll. Biochemical Oxygen Demand: 5] mg/l | 30.0 100
days at 20°C Max
12. Chemical Oxygen Demand Max mg/l | 250 NS
13. Arsenic (as As) Max mg/l | 0.2 0.2
14. Mercury (as Hg) Max mg/l | 0.01 NS
15. Lead (as Pb) Max mg/l | 0.1 NS
16. Cadmium (as Cd) Max mg/l | 2.0 NS
17. Hexavalent Chromium (as Cr mg/l | 0.1 NS
Max
18. Total Chromium (as Cr) Max mg/l | 2.0 NS
19. Copper (as Cu) Max mg/l | 3.0 NS
20. Zinc (as Zn) Max mg/l | 5.0 NS
21, Selenium (as Sn) Max mg/l | 0.05 NS
22. Nickel (as Ni) Max mg/l | 3.0 NS
23. Cyanide (as Cn) Max mg/l | 0.2 0.2
24. Fluorides (as F) Max mg/l | 2.0 NS
25. Dissolved phosphates (as P) Max mg/l | 5.0 NS
26. Sulphides (as S) Max mg/l | 2.0 NS
27. Phenolic compounds (as CsHsOH)| mg/l | 1.0 NS
max
28. Radioactive materials: icurie
4 Emitters Max /ml | 107 107
A Emitters Max 107 107

Page |37

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

29. Bio-assay Test - 90% survival of fish | 90% survival of fish
after 96 hours in 100% | after 96 hrs in 100%
effluent effluent

30. Manganese (as Mn) mg/l | 2.0 NS

31. Iron (as Fe) mg/l | 3.0 NS

32. Vanadium (as V) mg/l | 0.2 NS

33. Nitrate Nitrogen mg/l_| 10.0 NS

Source: Pollution Control Acts Rule &Notifications issued there under, page No.460-463 by Central

2.6

Pollution Control Board (Gazette notification dated 19" May 2000)

ENVIRONMENT, HEALTH & SAFETY (EHS) POLICY

Well-established Corporate Occupational Health and Safety measures will be applied and strictly
implemented, and all national labor laws and applicable International Labour Organization
conventions on workplace conditions will be followed. Regulations related to occupational Health
and Safety management will be issued and strictly enforced. All personnel will receive training in
Occupational Health and Safety practices. Safety drills will be carried out periodically. Safety
manuals or handbooks will be prepared as required.

The safety manual to be used during the construction period and. Environment Management
System ISO 14001:2004 and occupational Health & Safety management system OHSAS
18001:2007 certification for the site should be obtained.

The company believes that good Health, Safety and Environmental performance is an integral
part of efficient and profitable business management and these matters rank equally in importance
with other management responsibilities and that success in these areas depends in the
involvement and commitment of everyone in the organization.

As a consequence to the Company’s overall commitment to preserve Health, Safety, and a Sound
Environment the company has a responsibility to:

“Provide and maintain healthy and safe working conditions, equipment and systems of work
for all employees.

* Ensure the protection of the health and safety of people who may be affected by its
constructions.

“Prevent, or if that is not practicable, minimize and make safe releases to air, water and land of
substances which could adversely affect human health or the environment.

*% Reduce waste and source by careful use of materials, energy and other resources and
maximize recycling opportunities.

*% Set targets for improving health and safety at work and environmental protection, carry out
regular assessments and report annually on performance.

* Ensure that each of its locations adopts policies and commitments which also describe the

local organization and arrangements for putting them into practice.

The Company regards Health, Safety and Environmental matters as mainstream management
responsibilities.

* Executive and the line managers at all levels within the company are directly responsible
through the normal management structure for Health, Safety and Environmental matters in
the operations under their control.

Page |38

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2.6.1

2.7

All employees have a responsibility to take reasonable care of themselves and others
while at work and to participate positively in the task of preserving workplace health and
safety and a sound environment.

EHS (Environment, Health & Safety) POLICIES OF RELIANCE POWER

EHS System will be established as per requirements of ISO 14001:2004 and OHSAS
18001:2007. The EHS Policy is developed and implemented based on the Environment, Health &
Safety risks and concerns envisaged in the engineering, procurement & construction activity of
the project.

Environment, Health and Safety Policy

The Engineering, Procurement and Construction (EPC) division of Reliance Infrastructure is
committed to deliver reliable, quality products and services to all its customers with proper
systems and processes, thereby creating superior value for our stakeholders in Generation,
Transmission, Distribution and Infrastructure Projects in Power Sector. Site specific policy as per
local requirement will be formulated and implemented. In our endeavor to achieve this, they will

*% Set objectives and targets in EHS systems and practices

“Maintain strict compliance of all relevant legislative, regulatory and other requirements.

Training and development of employees for effective implementation of EHS standards.

“Effectively work with major suppliers, contractors & other associates to facilitate them to
achieve highest level of performance.

“To aim and achieve “ZERO ACCIDENTS”.

* Continual Improvement of systems and processes to maximize conservation of resources and

minimization of pollution, health and safety hazards.

COMPLIANCE STATUS

Dahanu Solar Power Private Limited will comply to all the conditions according to ADB and will
also adhere with its own EHS policies. The detailed compliance status is described below:

General policy

Sl. No

EHS Policy Compliance status

1, | Environment, health and safety policy is the | Will be complied
commitment of the top management to ensure a
safe, healthy working environment to all its
employees, customers, community and_ local
bodies by complying the relevant statutory
Conditions

2, | The policy gives standing decision for prevention, | Provision explained in Chapter 7
control and elimination of accidents, risks, health
and environmental hazards at projects and plants
located at different places.

3, | Management's concern and commitment to | Will be complied
Environment, health and safety at design and
planning level and = giving importance in
maintaining all facilities, processes and
procedures to secure sustained safety, health and

Page |39

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

environment protection.

4 | Providing training and retraining to all level of | Will be complied
employees on Environment, Health and safety
with necessary PPE to avoid accidents and to
show prompt response for any type of
emergencies.

5, | Organizing the EHS audits by internal and | Will be complied
external agencies for total loss control so that
customer and stake holder confidence is safe
guarded.

6, | Adopting and promoting industry the best E.H.S. | Will be complied
practices to avert accidents and improve E, H&S
performance by ensuring optimal utilization of
resources.

7,| Organizing for collection, analysis, and | Provision explained in Chapter 7
presentation of data on accidents, sickness and | and will be complied accordingly
incidents involving personal injuries or injuries to
health with a view to take corrective remedial and
preventive actions.

g, | Co-coordinating the activities of the company and | Provision explained in Chapter 7
of its contractors working in the company's | and will be complied accordingly
premises for the implementation and maintenance
of safe systems of work to comply the statutory
conditions with regard to the E.H.S. of the
employees.

9. | E.HLS. is not only a concern for the Management | Will be complied

and it also the responsibility of every employee to
follow Environment, Safety and health systems
and giving maximum importance to E.H.S. Policy

Page |40
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 3. PROJECT DESCRIPTION

3.1

3.2

INTRODUCTION

Dahanu Solar Power Pvt. Ltd. (DSPPL) is planning to set up Solar PV Power Project of the
capacity of 40 MW (in first phase), at Village- Dhursar, Tehsil Pokhran, Jaisalmer District of the
state of Rajasthan, India. A PPA has already been signed with Reliance Infrastructure Limited,
Mumbai. The Energy generated to satisfy this PPA is 40 MW and the Solar PV power plant is
required to commission by March 2012.

PROJECT LOCATION AND ACCESS

The proposed site is located in Village- Dhursar, Pokaran Tehsil in Jaisalmer district of Rajasthan
State in India. Jaisalmer is located 575 kilometres west from the state capital Jaipur.

District Jaisalmer is located within a rectangle lying between 26°.4' to 28°.23' N parallel and
69°.20' to 72°.42' E meridians. Covering the geographical area around 38,401 sq. kms, Jaisalmer
is the largest district of the country. The breadth (East-West) of the district is 270 km and the
length is 186 km. The district is bounded on the north by Bikaner, on the west & south-west by
the Pakistani border, on the south by Barmer and Jodhpur, and on the east by Jodhpur and
Bikaner Districts. The length of international border attached to district Jaisalmer is 470 km.

The District, a part of the Great Indian Thar Desert, is sandy, dry and scorched. The terrain
around, within a radius of about 60 kms is stony and rocky. The area is barren, undulating. The
soil here is grateful even to a little rain and turns lush green during monsoon. The underground
water level is very low. Figure 3.1 presents the district map of Jaisalmer, Rajasthan indicating the
proposed project site.

RAJASTHAN
District Map

sane TON
+ al
‘ Baier = PALI BHILWARA
4 ey Ratéamend _“ghiyareEUN
ALOR, Sieh cnt >
y = eaysanann ions
ha SlROH ap \
s26eno pe vada woe :
R--tiemrtsaniy Sy ney
== Ste sono uncer
Disc souncay |= UNGRAPUR saps
© State Headquarter our NARA Copyright®2009 wwwamapsofindia com
Det Header y teetpstsosr 0)

if Cancanagae
‘sa Fenurangerh
Gancariagan

pf ep antstan Uf ManUNMANS hanya

ME cary 7 iin
ry ~ Bikaner ag
sie fe

SOR Aa
+ Nagaur BHRATPUR
Dasa Gig, =Braratour

ale

“ Wing Maps Fi ent

ro FE ie

JAISALMER

Ve
aN

jaastin

Figure 3.1 — District map of Jaisalmer, Rajasthan & Google Map indicating Project Site

Page |41

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.3

3.4
3.4.1

3.4.2

PROJECT CONFIGURATION

For the first phase 40 MW Solar Power project will be developed as DSPPL has signed the PPA
for 40 MW with Reliance infrastructure Limited, Mumbai and that is the reason, a 40 MW Solar
Plant is being commissioned by DSPPL.

BASIC REQUIREMENTS
Land

The land requirement for the Project’s Solar Power Plant depends upon the technology deployed
i.e. Crystalline or Thin Film technology, conversion efficiency and solar radiation incident in the
Project location. 140 Hectares of land is available for the Project’s Solar Power Plant site which
is sufficient to install 40 MW Solar PV Project. The site development work has to be carried out
on proposed locations to make it suitable for installation of solar PV plant. The cost towards the
acquisition of the 140 Hectares of the land has been estimated as Rs 30 lacs. Arrangements
(including compensation to land owners) for the TL shall be governed by the resettlement
framework.

Table 3.1- Area Break-up Details

Particulars Area in Ha
PV module area 102
Balance of plant 18
Open area 20
Total Plant Area 140
T/L Tower footings 1.44
Transmission Line Right of Way 72.48
Table 3.2- Land Owner-ship Status
Use of Land Private Land Govt. Land Forest Land Total
Plant Area Nil Nil
Total 140 140
Acquisition Status Under Process
Transmission Line 72.37 0.11 Nil 72.48
Acquisition/RoW Under Process
status for
Transmission Line

Note: All values are in Hectares
Water
The water requirement for the project is minimal. The main consumption of the water is for solar

module cleaning purpose. The water requirement is 0.146 million liters per day (MLD).The water
requirement has been arrived based on the following assumptions:

No. of Solar module 5,34,000

Area of individual module 0.72Sq.mtr

Water required to clean each module 5 litres

Number of cycles 20 times per year

Total water requirement 53,400 m7 year

Total water required in MLD 0.146 million liters per day (MLD)

Page |42

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.4.3

3.5

As seen in the table above, the water requirement for an entire year will be 53,400 m?, RSTEPL
(Rajasthan Sun Technique Energy Pvt Ltd), a wholly owned subsidiary of Reliance Power Ltd is
setting up a 100 MW Solar Thermal plant adjacent to this PV plant. In this CSP plant, RSTEPL is
planning to build a rain water harvesting pond whose final details are being worked out. The rain
water harvesting pond will have a capacity of 0.8 million m*. Considering the size of this pond
and the average annual rainfall data at the Dhurasar site, it has been conservatively estimated that
around 0.2-0.3 million m’ of rainwater will be collected in the pond annually. RSTEPL for its 100
MW Solar CSP project has already received water allocation from the Rajasthan PHED (Public
Health and Engineering Department) pipeline which is 22 km away from the project site. All of
the CSP plant's water requirement will be met from this allocation and hence RSTEPL will not be
required to take any water from the rainwater harvesting pond.

At an average, this rain water harvesting pond will hold 0.2 million m* of water every year
whereas DSPPL’s water requirement will only be 53,400 m’ and hence will be satisfied by this
pond. DSPPL is also in the process of negotiating a suitable facility sharing with RSTEPL to use
this rainwater.

Other than the above option, in the case of a contingency, DSPPL is planning to bring water
through water tanker from the surrounding areas of nearby Lawan village which is 15 km away
from the project site. The region surrounding Lawan village has quite a few natural catchment
areas where rainwater gets filled up. This rainwater is not used for any specific purpose and only
gets seeped into the ground after a few months. Considering that western Rajasthan has a
population of around 13 people per sq km, the villagers in Lawan have adequate water for
domestic consumption and hence DSPPL does not envisage a problem of water scarcity to those
villagers due to this scheme

DSPPL will make efforts to conserve water by applying principles of “Reduce, Reuse and
Recycle” during operation phase.

Project Cost

The project cost for the 4OMW PV power plant is estimated to be Rs. 683 Crores. PV modules
would share the major cost for the project, which is 37% of total project cost.

WASTE WATER TREATMENT AND DISPOSAL SYSTEM
Waste Water

Wastewater is any water that is contaminated by anthropogenic / industrial processes with solids,
temperature, chemicals and other impurities. The effluent management scheme would essentially
involve collection, treatment and recirculation / disposal of various effluents. Since, water is used
only for the cleaning purpose of solar PV modules to remove dust from it. The discharge water
does not include any chemical or hazardous material.

Water runoff / discharge from the panels is likely to get evaporate or absorbed into the arid
ground below the panels, and no drainage canal is required.

Page |43

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.6

3.7

POWER EVACUATION

The power generated from the proposed solar power plant should be evacuated through 220KV
transmission line to 220kV Dechu Sub-Station of RVPNL. The power generated from the
proposed solar PV power plant at LT level should be stepped up first to 33 kV level through
suitably rated transformers & then to 220 kV level. The power from the PV project should be
evacuated through proposed 220 kV transmission line to Dechu substation. There should be
construction of a 220KV single /double circuit transmission line about 30km Project site to Dechu
GSS. Dechu GSS is expected to be commissioned by Feb 2012. The metering will be at Dechu
GSS.

PROCESS OF POWER GENERTION

Photovoltaic (PV) is a method of generating electrical power by converting solar radiation into
direct current electricity using semiconductors that exhibit the photovoltaic effect. Photovoltaic
power generation employs solar panels composed of a number of cells containing a photovoltaic
material. Materials presently used for photovoltaic include monocrystalline silicon,
polycrystalline silicon, amorphous silicon, cadmium telluride, and copper indium selenide/sulfide
Photovoltaic is the direct conversion of light into electricity at the atomic level. Some materials
exhibit a property known as the photoelectric effect that causes them to absorb photons of light
and release electrons. When these free electrons are captured, an electric current result that can be
used as electricity.

Page |44

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.8

wa,

>
—
-) oe Module
Solar am 1
Battery Charger
Controller

Battery

ans

Battery System

LAYOUT

The major considerations which have been taken into account while planning the layout of
various facilities in the plant are predominantly wind directions, power evacuation corridor, etc.
Layout plan is enclosed in Figure No. 3.2.

The 40MWp power plant should be a combination of 10 units of 4MWp power unit. Each 4MWp
power unit will consist of 31 units of 131kWp PV system. Each 4MW PV system will be
connected to 5 no of Inverter of 800kW each. Total 55556 strings should be planned for 40MW
Solar PV Project which is located in a distributed manner throughout the plant. There should be
total eight nos. of LT control Building and 2 nos. HT control Building.

Each LT Control Building consist of 1 5/3/2MVA, 33/0.415/0.415kV Transformer and 5 no of
Inverter of 800kW and one LT switchboard for combining the power of five inverters. HT
Control Building should consist of 1 no of 5/3/2MVA, | no. of 33/0.415/0.415kV Transformer, |
no of 250kVA, 33/0.415kV Auxiliary Transformer and 33kV Metal Clad switchgear consisting of
6 nos. of O/G Feeders and 1 no of I/C Feeder. 250kVA auxiliary transformer should be fed to the
auxiliary load of the HT & LT Control Buildings. HT side of 5/3/2MVA inverter transformer
should be connected with the 33kV switchgear of HT Control Building through 33kV cable. The
power output of the two 33kV Switchgear i.e. total 40 MW approx. should be merged together in
a 33kV Main Switchgear which is located in 33kV Main Switchgear Building. The main 33kV
switchgear, located at 33kV Main switchgear Building, should be connected with two nos. of
18/24/30 MVA power transformer through 33kV cable for evacuating power to proposed 220 kV
switchyard through suitable rated overhead lines. Auxiliary load for 33kV Switchyard and HT
Control Building should be fed from 250kVA Auxiliary transformer located at the HT Control
Building

There will be 300mm separation between two strings in a row. 2mt separation should be provided
between two adjacent rows. A 5mt wide continuous road connecting all the ten blocks should run
across the plant. The location also facilitates routing of 33kV underground cable for exporting
power without interfering with the PV array layout.

Page |45

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Parameter Value

PV Module 80Wp
Module length 1.2m

Module width 0.6m

Module area 0.72 sqm
Capacity 80 Wp
Layout for one 4MWp Block

Total capacity 4MWp

No. of Modules 534000
Spacing between two rows 2.0m

Space + one row of module 3.8m

Area required for one 4MW block 115610.3sqmt.
Area required for ten 4MW block(A1) 1156103sqmt.
Area of 11 control building and Smt road across the plant (A2) 39897 sqmt.
Total Area required(Al +A2) 1196000sqmt

Solar PV Array: Thin Film Solar PV technology has been selected for the 40 MW Solar PV
Power Project. It should perform satisfactorily in relative humidity up to 100% with temperatures
between -10°C and +85°C and withstand gust up to 200 km/h from back side of the panel. This is
qualified to IEC 61701.

Inverter and Control: Grid interconnection of PV systems is accomplished through the inverter
which converts DC power generated from PV modules to high quality AC power to the utility
system at reasonable cost.

10 MW SOL}
PV (140 Ha)

Figure No. 3.2: Layout plan of 40MW Solar PV

Page |46

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.9

3.10

3.10.1

PLANT CONSTRUCTION & IMPLEMENTATION
Project Implementation schedule
An implementation schedule, outlining the sequence of major activities and the time required for

engineering, construction, installation and commissioning of the 40MW solar PV power plant.
The solar plant is expected to be commissioned and start exporting power to the grid before

31.03.2012.

-No | Activity

Completion time

S.

1 Award of EPC contract July 2011
2 Site mobilization Aug 2011
3 Basic Infrastructure buildin: Aug 2011
4 Detailed Engineering & Procurement Sep 2011
5 Financial closure Sep 2011

6 SPV module shipment

August 2011 to January 2012

7 Shipment of BoP equipment Aug 2011 to January 2012
8 Commencement of erection Sep 2011

9 Construction of Evacuation system January 2012

10 Commissioning, Trial run & testing March 2012

ll Commercial Operation 15" March 2012

Plant Operation and Maintenance

The operation of solar power plant is relatively simple and restricted to daylight hours. With
automated functions of inverter and switchyard controllers, the maintenance will be mostly
oriented towards better upkeep and monitoring of overall performance of the system. The solar
PV system requires the least maintenance among all power generation facility due to the absence
of fuel, intense heat, rotating machinery, waste disposal, etc. However, keeping the PV panels in
good condition, monitoring and correcting faults in the connected equipment and cabling are still
required to get maximum energy from the plant.

POWER TRANSMISSION LINE

The power generated from the proposed solar power plant should be evacuated through 220KV
transmission line to 220kV Dechu Sub-Station of RVPNL.

The power generated from the proposed solar PV power plant at LT level should be stepped up
first to 33 kV level through suitably rated transformers & then to 220 kV level.

The power from the PV project should be evacuated through proposed 220 kV transmission line
to Dechu substation. Project Company has to construct a 220KV single /double circuit
transmission line about 30km Project site to Dechu GSS. The metering will be done at 220kV
Dechu GSS.

Power Evacuation:

DSPPL has obtained the Grid Connectivity letter for SPV and will be getting grid connectivity at
220KV Dechu GSS. The new 220/132 kV Dechu GSS is under commissioning stage and the
target date of the commissioning is matching with date of commissioning of PV plant.DSPPL
will construct a 220KV single /double circuit transmission line about 30km from our plant at
Dhursar to Dechu GSS.

Page |47
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Several solar panels should be connected together through junction boxes & cables & feed power
to an inverter. Inverter AC power should be stepped up for connection with the grid. For the
proposed power plant, the solar panels should be suitably connected in series & parallel
combinations as per the inverter requirement. The output of the modules should be taken from
module terminal boxes through suitable size cable connection. Series junction boxes (as required)
should be considered for each series mounting structure for taking out final output. Array junction
boxes (as required) should be located suitably for paralleling various series junction box (SJB)
outputs. Terminal blocks should be provided in the array junction box for paralleling +ve & -ve
electrical output from different series junction boxes based on the configuration of array junction
box.

Main junction boxes should be used to connect the output of array junction boxes, the output of
main junction boxes working as an input for inverter. In the proposed scheme, inverters of
500kW each have been considered. The 320V Outputs of Four (4) nos. inverters are connected to
the 320V LT panel. The Three winding step-up transformer of proposed rating 2500
kVA should be used to step-up the voltage to 33kV level. 33kV side of such five transformers,
combining 10MW power, should feed 33kV switchgear which should be located in the HT
Control Building. The power output of the two 33kV Switchgear i.e. total 40 MW approx. should
be merged together in a 33kV Main Switchgear which is located in 33kV Main Switchgear
Building. The main 33kV switchgear building is approximately 2kM away from each of the HT
Control Building. The interconnection between the two 33kV switchgear should be through 33kV
line. The Power should be evacuated by the use of 2 nos. of 18/24/30 MVA, 33/245kV Power
Transformers through suitable rated overhead lines.

Dadaberal Dechu Substation

Ohursar: Donita Mandia

Chadasame
Uaipurar

Page |48

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Figure No. 3.3: Schematic Drawing showing the transmission line route

3.10.2 Details of Transmission Lines

The transmission shall have total length of approximately 30200mts consisting of about 100
towers. This shall be passing through villages namely Dhursar, Lalpur, Dolhinadi ,Changsama
,Mandla ,New Nadhi, of Pokran Tahsil of Jaislmer district of Rajasthan and Village Decchu of
Decchu Tehsil of Jodhpur District of Rajasthan.

The transmission corridor of 12mts on either side was identified and this is barren land all
through mostly private land. The land being mostly barren and the location being dry, it is
expected that the transmission line RoW will not affect people's livelihood. Although, the
transmission line route has been finalized, DSPPL does not rule out the possibility of some minor
changes till DSPPL obtains the RoW permission. During the finalization, DSPPL had selected the
route in such a way that no land acquisition is needed. Details are given in Table 3.3 below.

Table 3.3: Village-wise Right of Way of Land to be used for Transmission

Name of The

village Dhursar Lalpur_| Dolhinadi | Changsama | Mandla | New Nadhi | Decchu
Total Land 1709.56 | 5685.05 4678.1 8250.47 3022.71 5961.16 893.19

Govt Land 45.61 0 0 0 0 0 0
Pvt Land 1663.95 | 5685.05 4678.1 8250.47 | 3022.71 5961.16 893.19

Page |49

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at D

hursar, Rajasthan

Table 3.3: Land Details of proposed transmission line route

SI. ] Angle Point Distance | Nameof | Name | Nameof | Typeof | Useof ] Name | Noof No of
No. between | the Village | ofthe | the Land* | Land* | of Permanent | affected
the two Tehsil | Districts Crops* | Affected Tribal
points Household* | household*
(meter)
Govt
Waste
1 | Dhursar | AP-O1 45.61 | Dhursar Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
2 | Ap-o1_| ap-02 | 1663.95 | Dhursar Pokhran | Jaisalmer | Land Barren _| Nil Nil Nil
Private
3 | Ap-o2 | Ap-03 | 1325.84 | Lalpur Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
4 [| ap-o3_| Ap-o4 | 1660.25 | Lalpur Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
5 | ap-o4 | Ap-o5 | 1341.2 | Lalpur Pokhran | Jaisalmer | Land Barren _| Nil Nil Nil
Private
6 | Ap-o5 | AP-06 [1357.76 | Lalpur Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
7 | Ap-06 | AP-07 1973 | Dothinadi_| Pokhran | Jaisalmer | Land Barren _| Nil Nil Nil
Private
8 | Ap-o7__| Ap-08 | 2705.1 | Dolhinadi | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
9 | Aap-os_| Ap-o9 | 1614.31 | Changsama | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
10 | Ap-o9 | Ap-10 | 640.93 | Changsama | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
| ap-to_| Ap-11 | 279.26 | Changsama | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
12 | ap-tt_ | Ap-12 | 2701.43 | Changsama | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
13 | ap-12__| Ap-13 | 3014.54 | Changsama | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
14 | ap-13__ | Ap-14 [3022.71 | Mandla Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
1s | ap-14__| Ap-15 | 2970.29 | New Nadhi_| Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
16 | Ap-1s__| AP-16 | 1992.59 | New Nadhi | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
17 | ap-t6_| Ap-17 | 203.71 | New Nadhi | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
1s | ap-17__| Ap-18 | 346.21 | New Nadhi_| Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
19 | ap-is__| Ap-19 | 264.87 | New Nadhi | Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
20 | Ap-19_| AP-20 | _ 183.49 | New Nadhi_| Pokhran | Jaisalmer | Land Barren_| Nil Nil Nil
Private
21 | ap-20_| AP-21 | 257.42 | Decchu Decchu_| Jodhpur_| Land Barren_| Nil Nil Nil
Private
22 | ap-21_| AP-22 | 323.88 | Decchu Decchu_| Jodhpur_| Land Barren_| Nil Nil Nil
Private
23 | ap-22__| AP-23 | 261.35 | Decchu Deechu_| Jodhpur_| Land Barren_| Nil Nil Nil
Private
24 | ap-23_| GAN 50.54 | Deechu Decchu_| Jodhpur_| Land Barren_| Nil Nil Nil

*Subject to final Transmission line route

Note: Babul, kair and some shrubs like Bui and Beri are commonly found in this region

Page |50

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.10.3

3.10.4

3.10.5

3.10.6

3.10.7

3.10.8

Proposed Transmission System- Main features

The transmission towers are of self-supporting hot dip galvanized lattice steel type designed to
carry the line conductors with necessary insulators, earth wires and all fittings under all loading
conditions.

The tower shall be fully galvanized using mild steel or/and high tensile steel sections as specified.
Bolts and nuts with spring washer are to be used for connections.

The towers are designed so as to be suitable for adding 3.0M, 6.0M, and 9.0M body extensions
and +1.5M, +3.0M leg extensions for maintaining adequate ground clearances without reducing
the specified factor of safety in any manner.

The provision for addition of 18/25m/31m body extension to tower types DA and DD is also kept
by the Owner. For Power Line Crossing or any other obstacle, tower types DA or DD can be used
with 18/25 M extensions depending, upon the merit of the prevailing site condition.

Route Alignment

The route alignment shall be carried out by the contractor using satellite imageries of NRSA
(PAN & LISS-III merged product) and Cartosat Imagery and Survey of India topographical maps
(scale 1:50000) and in addition high resolution imagery will be required for developed areas as
given in the Field Quality Plan.

The alignment of the transmission line shall be optimal from the point of view of construction,
maintenance, cost and minimizing damages.

Ground Clearance
The minimum ground clearance from the bottom conductor shall not be less than 7150mm for
220KV lines at the maximum sag conditions i.e. at 75°C and still air.
a) An allowance of 300mm shall be provided to account for errors in stringing.
b) Conductor creep shall be compensated by over tensioning the conductor at a temperature
of 26°C lower than the stringing temperature for ACSR ZEBRA.

Clearance from Ground, Building, Trees ete.
Clearance from ground, buildings, trees and telephone lines shall be provided in conformity with
the Indian Electricity Rules, 1956 as amended up to date.

Road Crossing

At all important road crossings, the tower shall be fitted with double suspension and tension
insulator strings depending on type of tower but the ground clearance at the roads under
maximum temperature and in still air shall be such that even with conductor broken in adjacent
span, ground clearance of the conductor from the road surfaces will not be less than specified
minimum ground clearance. At all national highways DD type towers with double tension
insulator strings shall be used and crossing span will not be more than 250 meters. At all NH and
SH crossings, crash barriers shall be employed for the safety of the towers.

Forest clearance:
During detailed engineering the forest/non forest areas involved if any shall be identified and
authenticated by concerned authorities. Forest clearance as per the requirements of the
state/MOE&F shall be obtained. However, preliminary survey shows that there is no forest land
involved.

Page |51

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

3.11. CLEAN DEVELOPMENT MECHANISM (CDM)

In1997, Kyoto Protocol (“Protocol”) linked to United Nations’ Framework Convention on
Climate Change resolved to reduce the greenhouse gases (GHGs) responsible for global warming.
As an effort to minimize the global warming, Protocol sets binding targets for thirty-seven
industrialized countries, five per-cent below GHG emission levels prevailing in 1990, between
2008 and 2012. Protocol established three market-based mechanisms allowing developed
countries to meet the emission reduction targets.

Clean Development Mechanism (CDM) is one of the three project based mechanisms formulated
under the Protocol. CDM establishes a win-win situation for both developed countries as well as
developing countries. It allows developing countries to implement GHG emission reduction
projects in a manner they assist developed countries meeting their GHG limitation targets in a
cost-effective manner.

Efforts undertaken by the developers of such projects, in developing countries, is rewarded
through issuance of salable Certified Emission Reductions / Carbon Credits stimulating economic
growth in a sustainable manner.

Carbon Di-Oxide (CO2), one of the six GHGs covered under the Protocol. Since fossil fuels are
one of the emission sources for electricity generation, any projects that reduce CO2 emission may
become CDM projects after going through scrutiny guidelines promulgated by CDM Executive
Board (CDM-EB). Examples of such projects include higher efficiency electricity generation,
lesser emission intensive fuels, renewable energy technologies and etc.

CDM Project cycle

CDM Project cycle comprises of two major phases, registration and operation, to generate Carbon
credits. These include:

Page |52
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Solar PV Project

As a part of the renewable energy source Solar Power projects are eligible to generate (CERs)
under the Approved Consolidated Methodology (ACM0002). Crediting period of the CERs for
the projects could be a fixed 10 year crediting period or a variable crediting period of 7 years not
extending beyond 3 such periods (21 years). Approach to calculate CERs required to be followed
under ACM0002 is mentioned below

Baseline Information:

As per the ACM0002, Baseline Emission factor / Emission Intensity of the NEWNE grid is
calculated in line with Combined Margin (CM) approach providing weightages to Operating
Margin (OM) and Build Margin (BM) emission factors.

Central Electricity Authority (CEA), a statutory body incorporated under the Ministry of Power,
Govt. of India, annually publishes “Baseline Carbon Dioxide Emission Database”. As part of the
Baseline Carbon Dioxide Emission Database, OM and BM for both NEWNE and Southern grids
are disclosed publicly. For the most recent year, CEA in its publication “Baseline Carbon Dioxide
Emission Database - Version 06” has released the required data. The process of calculation of
CM emission factor for NEWNE grid is given below:

2004-05 2005-06 2006-07 2007-08 2008-09 2009-10
Simple OM | 1.0279 1.0196 1.0085 0.9999 1.0066 0.9777
BM 0.7030 0.6725 0.6313 0.5977 0.6755 0.8123

Combined Margin emission factor:

Parameter Unit Value
Weighted Av. OM for last three years tCO2/MWh 0.9941
Weight of OM WOM T5%
BM tCO2/MWh 0.8123
Weight of BM WBM 25%
CM tCO2/MWh 0.9487

Electricity Generation:
As mentioned in the document earlier, Project will operate at a load factor of 19.06% which in
turn would generate 66,786 MWh (Net) as mentioned as below

Baseline Emission (BE):

Project would generate approximately 66,786 MWh of electricity and displace equivalent amount
of electricity from the NEWNE grid which otherwise would have generated by the fossil fuel
based power plants. According to the methodology ACM0002, Baseline Emissions of the project
is the CO2 emissions avoided by the project considering the grid is emission intensive.

An annual baseline emission for the project is outlined below:

Unit Value
Net Electricity MWh 66,786
CM tCO2/MWh 0.9487
Baseline Emission tCO2e 63,360

Emission Reduction:

Page |53

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Eligible CERs is the difference between Baseline Emission, Project Emission and Leakage of the
Project. Project Emissions and Leakages are attributed to the onsite emissions due to the
construction and operation of the project. Since the project is a renewable energy project with no
on-site combustion of fossil fuel, project emissions and Leakage are considered Nil. Therefore,
the annual emission reduction eligible for the project are equivalent to annual baseline emission
computed above.

The annual emission reductions for the entire crediting period of 10 years are noted as below
63,360.

Outlook

In Conference of Parties (CoP) 16 held, at Cancun, Mexico, in 2010, both the developed nations
and developing nations adopted Cancun Adaptation Framework. Section 83 of the Cancun
Adaptation Framework undertake to maintain and build upon the existing mechanism which
means the CERs issued for the project activity would continue to meet compliance requirements
for the next phase of the commitment period

Several Analyst reports suggest that the prices of the CERs would be higher than the prevailing
CER prices (11.95 for the week ended on June 17, 20112)

Page |54
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 4. EXISTING ENVIRONMENTAL & SOCIAL
CONDITION

4.1 GENERAL

Rajasthan is located in the northwestern part of the subcontinent. 40 MW Solar PV Thermal PV
project is proposed near Dhursar village in Pokaran Tehsil of Jaisalmer District, Rajasthan, is in
western part of Rajasthan. In the southwestern part of the state, the land is wetter, hilly, and more
fertile. The climate is variable in Rajasthan.

4.2 STUDY AREA:

An area with in 2 km around the project can be considered as influence zone and hence it has
been taken as study area to understand even setting in the vicinity of the proposed project.
However, as the environmental setting is arrived based on secondary data, all available data has
been used for the purpose of Environmental understanding.

4.3 DATA SOURCE:
Secondary information collected from website:

http://jaisalmer.nic.in/,

http://www.rajasthan.gov.in/,

http://www.windrose.indianclimate.org,

http://www.census201 1.co.in/news/384-jaisalmer-census-201 1-highlights.html.
Survey of India toposheets no. 40N/B, 45B/1

Topographical map of Survey General of India,

Detailed Project Report

Site survey finding.

SPADMAPWNE

4.4 TOPOGRAPHY

The topography of the site is generally flat with a slope from north towards south varying from
RL (+) 323 m to RL (+) 270 m necessitating different formation levels for various facilities in
plant area.

4.5 GEOLOGY

The rocks exposed in the district are pre-Delhi granites, granite, gneisses, schist and Alwar,
Ajabgarh and Rialto formation of Delhi group. The major part of the district is covered by
quarter- hairy sediments. The pre-Delhi group of rocks comprises Mica-schists and gneisses.
Occupy a major part of the western part of the district. The rocks of Delhi form super group from
high relief in the north, north-east and south-eastern part of the district. The Rajalos are exposed
in a small patch towards north-east of the district. The Aravalli hills and piedmont, plains contain
good amount a fractures/lineaments because of multiphase tectonic movement. The lineament is
generally parallel to the great boundary fruit of Rajasthan, Lineament intersection density also
counted per 10 km’.

Page |55
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

4.6 WATER

Main Indira Gandhi Nahar is at a distance of 96 km from the project site and the Tributary Canal
is at distance of 20 km from the site. The monitoring data for Surface Water Quality for the
month of February, 2011. Physio-chemical characteristics of surface water are very good,
conforming to drinking water standards, prescribed in IS: 10500 (Test Characteristics for
Drinking Water), the water shows significant bacteriological contamination. The water requires
treatment before complying with drinking water standards. The results of water quality
monitoring are presented in table below:

S.No. Parameters and Unit Indira Gandhi Nahar near | Tributary canal
Dhursar near Dhursar
1 [pH 17 17
2  |Temperature 25 25
3 |Conductivity, pmho/em 268 266
4 TSS, mg/l 72 58
5 |TDS, mg/l 190 186
14 [Sodium (Na), mg/1 23 22
15 |Potassium, mg/l 3 3
16 |Calcium, as CaCO; mg/1 29 29
17. |Magnesium, as CaCO; mg/l 7 7

Source: Test Report : Shriram Institute for Industrial Research

4.7 SOIL

The soils of the Arid Zone are generally sandy to sandy-loam in texture. The consistency and
depth vary according to the topographical features. The low-lying loams are heavier and may
have a hard pan of clay, calcium carbonate (CaCO;) or gypsum. The pH varies between 7 and 9.5.
The soils improve in fertility from west and northwest to east and northeast. Desert soils are
Regosols of windblown sand and sandy fluiratile deposits, derived from the disintegration of rock
in the subjacent areas and blown in from the coastal region and the Indus Valley.

4.8 LAND USE

The proposed project site for the power plant is Government wasteland. There are few shrub
thickets near the project site. There are no settlements near project site. Within the 2 Km survey
area, there are some houses, some temporary huts and agricultural fields as shown in Figure 4.1.
The soil is sandy which is porous comprising of more of gravel and less silt and clay content.
There are some sand dunes in small area. Overall the area is plain with gentle slope.

Page |56

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Total area of the Rajasthan is around 342239 km’; out of which 101454 km2 (ie. 29.64%) is
wasteland. Jaisalmer district of the state comprises most maximum wasteland which is around
38401 km’ which is more than 75 percent of its total area.

Rajasthan state comprises maximum wasteland which is essentially desert area in the country as
well as highest solar radiation. Vicinity of project area is almost sandy & barren. The vicinity map
of the project site encompassing 2 km radius is given in Figure. 4.1 & land use pattern in the
project site is enclosed as Figure 4.2.

Figure No — 4.1: Vicinity map of the Project

Page |57
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

East View South View

Seasonal water availability Land is flat and stable

Sand dunes on the corner Flatness of land —South view

Figure No — 4.2: Land use Pattern in the vicinity of the Project

Page [58
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

4.9 CLIMATE

District Jaisalmer has a very dry climate with very hot summer; a cold winter and sparse rains.
The climate is extremely hot during summer with maximum temperature reaching up to 49.2
degree celcious and extremely cold during winder with minimum temp. in the range of 1 degree
celcious. The variation in temperature from morning to noon and the late midnight is a sudden
phenomenon. The average rainfall is only 16.4 cms as against the state average of 57.51 cms.

4.10 MICRO CLIMATE

Jaisalmer is located in the 'Hot and Dry' Climatic Zonel of the country. According to Surface
Meteorology and Solar Energy (SMSE) of NASA, Jaisalmer receives daily global solar radiation
from 3.31 kWh/m? (in December) to 6.78 kWh/m? (in June) over the year. The annual global solar
radiation over horizontal surface has been estimated as 1883 kWh/m?. The annual global solar
radiation over inclined surface (i.e. at the latitude of the location) has been estimated as 1995
kWh/m’. The microclimatic parameters namely ambient temperature, relative humidity, and
prevailing wind speed of Jaisalmer are given in Table below for each month of the year. The rain
fall data of the region of last 3 years average has also been presented in the region.

Month Wind speed Air temperature Relative
(m/s) CO) Humidity (%)
Jan 3.8 16.3 38.3
Feb 3.9 18.7 32.7
Mar 4.0 24.7 25.6
Apr 4 29.1 28.2
May 4.5 31.6 36.6
Jun 48 31.1 54.7
Jul 3.9 29.6 67.4
Aug 3.4 28.7 69.7
Sep 3.6 28.8 56.4
Oct 3.5 27.3 34.7
Nov 3.7 22.7 29.4
Dec 3.8 18.2 35.0

4.11 TEMPERATURE
On average winter temperatures ranges from 8 to 28° C and summer temperatures range from 25
to 46°C.

4.12 WIND SPEED

Analysis of hourly wind speed shows that the winds are generally light to moderate in this area.
The annual mean wind speed varies from 1.30 to 6.30 Km/hr.

Page |59

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

4.13 WIND PATTERN

The wind rose diagram for seasonal has been drawn on the basis of hourly wind speed and
direction data. South West wind is dominant throughout the season. The seasonal wind rose
diagrams are presented in Figure: 4.4.

Title

tiie | WintroueDisgram or Jester Water Ssson

eu | Jlsaimer

sa ie
= :
rs =
Is 25.4
w i ws E
* ys
<r sm
— OL TY ses
| 20%
ow «
ae =

(ms)

| Windrose Diagram for Jaisalmer Monsoon Season

Station ID | Jaisalmer

VERSION

N
NNW NNE
50%
NW 40% NE
W%
WNW ra ENE
10%
we
4 >
w = 34% + E
\ }
Cas
f wsw ESE
sw SE
ssw SSE
s

qa

Page |60
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Title | Windrose Diagram for Jaisalmer Post Monsoon Season

Station 1D | Jaisalmer

Ny VERSION 1a
NNW NNE
NW NE
N NI
WNW 05, | ee ENE
«» ly
*
w pom 65% me E
pS
ae
: wsw | Ese
sw SE
ssw SSE
3

(mis)
Title | Windrose Diagram for Jaisalmer Premonsoon Season

Station ID | Jaisalmer

N vansion. {1a
NNW NNE
Nw NE
WNW 40% ENE
EL
20%
AP t0%
w = 35% E
\
a=
wsw ESE
sw SE
ssw SSE
s

(mis)

Figure No — 4.4: Wind Rose Diagram

Page |61

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

4.14: WATER BODIES

There is no perennial river, spring, stream, rivulet near project area. The Indira Gandhi Canal is
located at a distance of 96 km from the project site. The water pipeline of Govt. of Rajasthan is at
a distance of 20 km. The area is arid and therefore rain is absorbed into the ground and there is
no drainage per se.

4.15 TERRESTRIAL ECOLOGY

The study area falls in Thar Desert which is important from biogeographic point of view as it
presents an admixture of Palaearctic and Indo-Malayan elements. The ‘Thar’ desert is situated in
the west of the Aravali ranges and lies between 24° 00° N and 35° 5” N latitude and 70° 7° and 76°
2’ E longitude. The ‘Thar’ desert is a biologist’s paradise with respect to the types of wild
animals in general and the carnivores in particular.

The area possess semi-arid climate and encompasses sand dunes, sandy plains, and together
constitute an open scrub forest.

Flora

The floristic and faunal description is based on literature review and field observations. The study
area shows almost plain topography. The area is poor in forest resources. The physical set-up of
the area, meteorological and hydrogeological conditions, and hostile to any form of life, plant or
animal has tended to make the area almost barren and desolate.

The general feature of the study area shows a sparse vegetation cover and is largely dominated by
Cutch Tree (Acacia catechu), bushes of Calotropis gigantea, Khejri (Prosopis spicigera linn.),
Tropaeolum majus and Chhota pilu (Salvadora persica). Occasionally a fine carpet of grasses,
Bhrut (Cenchrus setigerus) and Sewan (Elanorus hirsutus) comes up with first shower of rains
and vanishes after three months of short cycle. However, this vegetation is utilized both by cattle
and men; cattle for their fodder and men for their fuel wood, thatching material, vegetable,
medicines and food. The other plant species observed within the study area are given in table

below:
S.No. Scientific Name Common Name
Trees, Shrubs and Herbs
1. Acacia nilotica Babul
2. Acacia senegal Gum Arabic Tree
3. Calligonum polygonoides Phog
4. Calotropis procera Aak
5. Capparis decidua Kair
6. Citrullus colocynthis Gavakshi
7. Crotalaria burhia Saniya
8. Indigofera cordifolia Gokhru
9. Leptadenia pyrotechnica Khimp
10. Maytenus emerginatus Kankera
ll. Prosopis cineraria Kejari
12. Prosopis juliflora Vilyati Babul

Page |62

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Fauna

13. Salvadora persica Arak

14. Tecomella undulata Rohida
15. Tephrosia purpurea Sarphonk
16. Ziziphus nummularia Jharber

Grasses and Hedges

1. | Aristida adscensionis

Sixweeks threeawn

2. Cenchrus bulflorus Bhurat

3. Cenchrus ciliaris Linn Anjana

4. Cyperus conglomeratus Flat sedges
5. Dactyloctenium scindicum Duck Grass
6. Desmostachya bipinnata Daab

7. Lasiurus scindicus Sewan grass
8. Pennisetum glaucum Pearl millet

The study on terrestrial fauna in the study area is based on the field investigation, reports of
Forest Department, Documents of University and Zoological Survey of India. Due to scanty
vegetation growth in this region, not much of varied animal life is found in this State. Despite this,
still a large variety of animals are found in this area. The different variety of faunal life can be
categorized as (i) Primates, (ii) Carnivores, (iii) Angulate, (iv) Rodents, (v) Lagomorpha, (vi)
Insectivore and (vii) Crustivore. Corresponding to its variegated topography and climate, the state
has a wealth of animal life.

Mostly domestic animal like cow, sheep, buffalo and goat are reported in the study area.

List of Fauna observed in Study Area

S.No Scientific Name Local Name
Mammals
1 Presbytis entellus Langoor
2 Canis aureus Siyaar/ Jackal
3 Gervus unicolor Sambhar
4 Herpestes odwardsitotus Nebla
5 Vulpus bengalensis Indian Fox
6 Canis lupus Wolf
7 Pipistrellus mimus Indian Pygmy Pipistrell
8 Funambulus pennanti Five-striped Squirrel
9 Tatera indica Indian Gerbille
Reptiles
10 Varanus monitor Goh
Avifauna
11 Vanollus indicus Redwattled lapwing
12 Himantopus himantopus Black winged stilt
13 Columba livia Blue rock pigeon
14 Streptopelia decaccto Ring dove
15 Corvus spelendens House Crow

Page |63

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

S.No Scientific Name Local Name
16 Turdoides caudatus Common Babbler
17 Copsychus saularjs Magpie Robin
18 Passer_domesticus House Sparrow
19 Pavo cristatus Peacock
20 Francolinus pondicarinus Titar
21 Pycnonotus cafer Bulbul

National Parks and Wildlife Sanctuaries

There is no any wildlife sanctuary within 25km of project area. Distance of desert national park
from site is at distance of 75 km.

Endangered Flora & Fauna

With reference to the list of endangered species prepared by Botanical Survey of India (BSI)
and Zoological Survey of India (ZSI), Ministry of Environment and Forests, Government of
India, none of the species present in the study area belonged to the endangered flora & fauna
categorized under Schedule I.

The study area falls under Pokharan tehsil in Jaisalmer district which forms a part of Thar desert.
Though a vivid and spectacular flora and fauna are observed in Thar desert and 41 endangered
species of mammalian fauna including blackbuck, Indian Gazelle, Indian Wild Ass, Caracal (Cat)
and Desert Fox have been observed in the vast stitches of Thar Desert. The terrestrial ecological
findings around the project site have confirmed that none of the species recorded in the study area
falls under list of endangered species as listed under Wildlife Protection Act. In addition, none of
the species are on the International Union for the Conservation of Nature’s (IUCN) Red List of
Threatened Species under endangered category.

4.16 BASELINE SOCIO-ECONOMIC STATUS
General
The study was undertaken with respect to demography, occupational pattern, land holding,
literacy rate and other important socio-economic indicators of each District to decipher the socio-
economic structure of the entire project area. This chapter elaborates the socio-economic profile
of the Jaisalmer districts.

Approach Adopted

Secondary Data: Socio-economic profile has been compiled from latest census data (Primary
Census Abstract, 2011).

Demographic Features
General

The district has total area of 38392 sq.km. There are 3 sub-divisions, 750 inhabitated villages &
37 un-inhabitated villages. Project site is located in Pokaran tahsil.

Page |64

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Item Unit Particulars
1, | AREA Sq. Km. 38392
2. | Sub Divisions No 3
3. | Tehsils No 3
4. | Panchayat Samities No 3
5, | Total No. of inhabited villages No 750
6. | Total No. of uninhabited villages No 37
7. | Total No. of Towns No 2
8. | No. of Gramdani Villages No. 18
9. | Length of International Border km. 471

Highlights of Census as per 2011
A. Population

Total population of Jaisalmer is 672,008 as per latest provisional figures released by Directorate of
Census Operations in Rajasthan. This shows increase of 32.22 percent in 2011 compared to figures
of 2001 census. The initial figures of data shows that male and female were 363,346 and 308,662
respectively. Jaisalmer District of Rajasthan comprises an area of 39,313 sq.km. As per census
2011, density of Jaisalmer District per square km is 17 compared to 13 per sq.km of 2001.

B. Sex Ratio

Sex ratio of girls in Jaisalmer district per 1000 boys was recorded 849 i.e. an increase of 28 points
from the figure of 2001 census which puts it at 821.

In 2011 census, data of Jaisalmer district regarding child under 0-6 age were also collected. There
were total 130,400 children under age of 0-6 against 112,026 of 2001 census. Of total 130,400
male and female were 69,809 and 60,591 respectively. Child Sex Ratio as per census 2011 was
868 compared to 869 of census 2001. Children's proportion in total population was around 0.98
percent. This figure was around 0.90 percent as per 2001 census.

C. Literacy
In education sector, Jaisalmer District is having average literacy rate of 58.04 percent. Male
literacy and female literacy were 73.09 and 40.23 percent respectively. In all, there were total
314,345 literates compared to 201,960 literates of 2001 census.

Occupational Pattern

Occupational pattern of the concerned districts and Rajasthan are recorded to assess skills of
people. Occupational pattern also helps in identifying dominating economic activity in the area.

Page |65
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Table 4-1 Number of Marginal Worker by Category

Apricultural Worker in
Area Cultivator gricuturay household / Others
Labour . .
industries
Jaisalmer 697,175(61.7%) | 119,073(10.5%) | 32618(2.9%) | 280,648(24.8%)

Note: All figures indicate % with reference to total workers
Source: Primary Census Abstract 2001

The above table indicates that majority of people in rural sector are cultivators & agricultural
labours which indicates dominant agricultural economy. A small section of people are engaged as
workers in household industries. But in urban sector the existing scenario is completely reversed
there most of the people are engaged in non-agricultural activity especially in industrial sector.

Per capita income: Per capita income reflects overall economic condition of the region or of the
state. The average per capita income in rural area of District is Rs.27, 516 whereas the per capita
income in urban area is Rs.56, 962 which is higher.

As per Census 2001, Demographic of Dhursar is as shown in the table below:

Village Total Population SC Population ST Population

Dhursar 976 94 83

Page |66

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 5. ANALYSIS OF ALTERNATIVES

Setting up of a solar power project involves selection of environmentally and techno-
economically suitable site, land characteristics, meteorology, infrastructure, grid availability,
water availability, rail and road connectivity, accessibility and shading aspects etc. Before
selecting the database the comprehensive review of the measured data of Indian meteorological
Department (IMD) for similar and nearby locations of Dhursar village have been studied and
compared.

With or Without Project

Electricity consumption in India steadily increased from 1995 to 2010, driven by high economic
growth. Although India’s generation and distribution capacity has grown significantly over the
last decade, many parts of the country continue to suffer power shortages both in terms of unmet
demand during peak periods and an overall energy shortage. Also, under the Electricity Act,
2003, the State Electricity Regulatory Commissions (SERCs) set targets for distribution
companies to purchase certain percentage of their total power requirement from renewable energy
sources. This target is termed as Renewable Purchase Obligation (RPO). This project will help on
achieving both the demand-supply gap in energy requirement and RPO requirement.

Alternative Fuel

The only viable generating options for energy production to meet the supply-demand gap in
western region are fossil fuel energy. India is already facing huge short fall in fulfilling the coal
requirement for already existing thermal power plant. So, it is imperative to look for alternatives
to fossil fuel based power generation to achieve long term power solution of the country.

Alternative Project Location

Before zeroing on the site location at Dhursar, Rajasthan, DSPPL had analyzed a set of probable
locations on various parameters, important for success of any Solar PV plant, listed in the table
shown below. We assign a number on a scale from 1 to 10 for each parameter to each probable
site location. DSPPL found that each site location has its own unique advantage to offer. Some
locations are near to the load centre while some comes under the highest solar insolation region in
the country. After completing the process, DSPPL come to the conclusion that Dhursar site has
many advantages vis-a-vis other site locations considered for the selection process. On the basis
of this process, DSPPL has shortlisted Dhursar as the site location for its upcoming Solar PV
plant.

Page |67
Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan
Parameters Dahanu (Maharashtra) Ladkan (Bikaner, | Dhursar
Rajasthan) (Jaisalmer,
Rajasthan)
: oye Maharashtra 10 Bikaner, | 8 Dhursar, | 8
1. Location considering Rajasthan Raiasth:
PPA with R- Infra yas yasthan
> Land Area 600 acres 7 900 acres | 8 2000 10
acres
3. GHI 1891 6 1968 (8) 2062 (9)
4 R&R NA (10) 10 NA 10 NA 10
5. CTU/ STU 2Km 9 30Km 7 38Km 5
transmission line
availability
6. Civil Works Very high as 4 High as 6 Very 9
the proposed the top minimal
land is on ash soil is as the
pond sandy sand is
hard soil
on the
top up to
1.5m and
soft rock
after that
Grand Total 46 47 51
Ranking 3 2 1

Page |68
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 6. ANTICIPATED ENVIROMENTAL AND SOCIAL

6.1

6.2

6.3

IMPACTS AND MITIGATION MEASURES

INTRODUCTION

The proposed project may have impact on the environment during construction & operation
phases. During the construction phase, the impacts may be regarded as temporary or short-term;
while long term impacts may be observed during the operation stage. Spatially the impacts have
been assessed over the study area of 2 km radius of the project site.

The project has overall positive impacts by providing a competitive, cost-effective, pollution free
reliable mode of Solar PV power. It will certainly meet the ever increasing Demand of Power and
to bridge the Gap between Demand and Supply of Power.

POTENTIAL IMPACT GENERATION ACTIVITES

The construction and operation phase of the proposed project comprises various activities each of
which may have an impact on environmental parameters. The impacts of the project are envisaged
during the design and planning, during pre-construction phase, construction phase.

During the construction phase, the following activities may have impacts on environment:
Site preparation

Minor excavation and leveling

Hauling of earth materials and wastes

Cutting and drilling

Erection of concrete and steel structures

Road construction

Painting and finishing

Clean up operations

Landscaping and afforestation

eoocerwr we eee

The activities can be divided into two categories, viz. sub-structural and super-structural work.
Moreover, construction work will involve cutting of trenches, excavation, concreting etc. All
these activities attribute to dust pollution. The super-structural work will involve steel work,
concrete work, masonry work etc. and will involve operation of large construction equipment like
cranes, concrete mixers, hoists, welding sets etc. There may be emission of dust and gases as well
as noise pollution from these activities.

Mechanical erection work involves extensive use of mechanical equipment for storage,
transportation, erection and on-site fabrication work. These activities may generate some air
contaminants and noise pollution. The electrical activities are less polluting in general. Potential
Impacts and Mitigation Measures (for construction and operation phase) is given in Appendix V.

IMPACTS DURING PLANNING AND DESIGN PHASE

The potential adverse environment impacts associated with transmission lines have been avoided or
minimised through careful route selection. The alignment is sited away from major settlements,
whenever possible, to account for future urban expansion. Forests areas and vegetation areas are

Page |69

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

avoided. Alignment in this project has avoided geologically unstable areas, which can also pose
foundation related problems. No land acquisition is required for placing transmission towers on

private land.

6.4 IMPACTS DURING CONSTRUCTION PHASE

The environmental impact during construction phase is localized and of short term magnitude.
However, as this project land shall be govt. barren land, the change in land use will be minimum.
Impact is primarily related to the civil works and some intensive impact due to erection of the
equipment. The details of the activities and probable impact are brought out in table below:

TABLE 6.1: IDEN’

ICATION OF ACTIVITIES & PROBABLE IMPA

(CONSTRUCTION PHASE)

Construction Environment Probable Impacts
Activities Attribute
Land Acquisition Land “No significant impact on land-use is expected.

Socio-economics

%

No Impact due to Rehabilitation & Resettlement
issues is expected as govt. wasteland will be used
for the power plant construction. The ROW for the
transmission line is sited away from major
settlements and agricultural use of the ROW will be
allowed. Small parcels of privately owned land will
be required for the transmission line towers.

Site clearing and
Leveling (cutting,
stripping, excavation,
earth movement,
compaction)

Air

Fugitive Dust Emissions
Air Emissions from construction equipment and
machinery

Water

Run-off from construction area

Land

Loss of top soil

Ecology

Minimal loss of vegetation / habitat as the site is has
barren land with almost no vegetation.

Transportation and
Storage of
Construction Material/
Equipment

Air

Air Emissions from vehicles
Fugitive Dust Emissions due to traffic movement

Water

Run-off from Storage Areas of construction
Material

Public Utilities

%

Increased flow of traffic

Civil Construction
Activities

Air

%

%

Air Emissions from construction machinery
Fugitive Dust Emissions

Water

%

Run-off from Construction Areas

Mech. and Elec
Erection Acti

ies.

Air

%

Air Emissions from Machines / activities

Influx of Labour and
construction of
temporary houses

Socio-economics

%

%

Employment opportunities shall increase
Stress on infrastructure

Land

%

Change in land use pattern of the area

Water

%

Sanitary effluents from labour colonies

Page |70

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

TABLE 6.1: IDENTIFICATION OF ACTIVITIES & PROBABLE IMPACTS (CONSTRUCTION PHASE)

Construction Environment Probable Impacts
Activities Attribute

Transportation and Air “Air Emissions from Transport Vehicles

Disposal of “ Fugitive Dust Emissions due to Movement of

Construction Debris Traffic

* Spillage and fugitive emissions of debris materials
Water “ Run-off from Disposal Areas
Soil * No Conversion of land into waste land as already
barren land.

6.4.1 Impact on Land use

The mobilization of construction equipment and construction materials will require space for
storage and parking of construction vehicles and equipment, construction material storage yards,
disposal sites, and labor camps for human resource to avoid environmental impact and public
inconvenience. These locations shall comply with the local laws and regulations and need
approval from authorities to utilize these facilities (access roads, telecommunication, and pipe
borne water supply). The selection of temporary lands shall be made in such a way that it is
atleast 500 m away from highly populated areas, water bodies, natural flow paths, agricultural
lands, important ecological habitats and residential areas. The removal of trees and green cover
vegetation will be minimized during preparation of access road and other facilities.

The land required for the proposed expansion project will be about 140 hectares. Use of private
land for constructing towers will cause the private landowner to lose a small portion
(approximately 144 sq.m.) of land. The construction activities attract a sizeable population and
the influx of population is likely to be associated with construction of temporary hutments for
construction work force, having an effect on land use pattern of the areas surrounding the project.
However, this impact is envisaged to be insignificant due to following reasons.

Temporary labour colonies shall be situated in the areas already acquired for the project.
It will be only a temporary change (restricted to construction period). After construction
phase, the areas acquired by labour colonies shall be reverted back similar to pre-
construction stage

e Any use of private land will follow the principles in the Resettlement Framework.

Further, DSPPL shall also be in the process to improve the infrastructure of the area such as
roads, schools, hospitals, etc. The project would add to the economic development of the area
through allied business, which will be set-up along with the plant.

6.4.2 Impact on Soil Cover

As the construction activities for the main plant units of project would be confined in the
wasteland, the impact on soil will be minimal and confined. Only cutting and filling is required
during construction. The construction activities result in loss of vegetation cover (grass and
shrubs) and topsoil in the plant area. No adverse impact on soil in the surrounding area is
anticipated. However, in order to minimize such impacts, appropriate soil erosion control
measures such as plantation activities would be undertaken by DSPPL to appease the chances of
soil erosion. Completion of excavation and foundation work in limited time schedule would also
reduce / minimize the chances of soil erosion

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

6.4.4

6.4.5

Impact of Solid Waste

Solid waste during the construction phase consists primarily of scrapped building materials,
excess concrete and cement, rejected components and materials, packing and shipping materials
(pallets, crates, Styrofoam, plastics etc.) and human waste. During the construction there will be
generation of garbage, for which designated practices of solid waste disposal shall be followed.
Solid waste disposal will be done as follows:

e A waste inventory of various waste generated will be prepared and periodically
updated.

e The excavated material generated will be reused for site filling and leveling operation
to the maximum extent possible.

e The scrap metal waste generated from erection of structures and related construction
activities will be collected and stored separately in a stack yard and sold to local
recyclers.

e Food waste and recyclables viz. paper, plastic, glass etc will be properly segregated
and stored in designated waste bins/containers. The recyclables will be periodically
sold to local recyclers while food waste will be disposed through waste handling
agency.

e Hazardous waste viz. waste oil etc will be collected and stored in paved and bunded
area and subsequently sold to authorized recyclers. Necessary manifest for the same
will be maintained.

Air Impact

As the proposed project is Solar PV Project, the impact during construction of is expected to be
minimal as a Greenfield Project plant.

Particulate matter in the form of dust would be the predominant pollutant affecting the air quality
during the construction phase. Dust will be generated mainly during excavation, back filling and
hauling operations along with transportation activities. However, a high boundary wall will
prevent the dust generated due to construction activities going outside the project area.

The main source of gaseous emission during the construction phase is movement of equipment
and vehicles at site. Equipment deployed during the construction phase is also likely to result in
marginal increase in the levels of SO, NOx, and particulate matter. The impact is reversible,
marginal and temporary in nature.

Noise Impact

The major noise generating sources during the construction phase are vehicular traffic,
construction equipment like dozer, scrapers, concrete mixers, cranes, generators, pumps,
compressors, rock drills, pneumatic tools, vibrators etc. The operation of this equipment will
generate noise ranging between 75 — 90 dB (A).

To minimize the impact on nearby communities, construction schedules have been optimized and
vehicular traffic will be routed away from the nearest settlement, Dhursar village, which is
approximately 5km from the power plant site. Also the noise level is substantially lower near the
plant boundary due to attenuation caused over the distance. Overall, the impact of generated noise
on the environment during construction period is insignificant, reversible and localized in nature.

Page |72

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

6.4.7

6.4.8

Impact on Water Environment

The construction personnel would be housed in temporary settlements. These settlements would
discharge considerable amount of domestic wastewater. Stagnant pools of water would increase
breeding of mosquitoes and generally create insanitary conditions. Contractor will provide Soak
pit with a depth of 2 meter to dispose liquid water so that such water do not form stagnant pools
nor aggravate soil erosion. The main pollutants are organic components and microorganisms
with the potential to cause contamination of water quality. To address potential impacts on water
quality, disinfected latrines (e.g., through regular liming) will be used as main component of the
sanitation system.

Construction processes include fabrication of concrete and related water usage. Wastewater from
construction activities would mostly contain suspended impurities. The waste water will be
arrested before discharge, to prevent solids buildup in the existing drains. Thus, the construction
site wastewater would be led to sedimentation basins, allowing a hydraulic retention time of 1 2
to 2 hours, where excess suspended solids would be settled out and relatively clear supernatant
would be discharged to the plant drain. Generally, surface run-off water is not there in dry
months during construction. Also, since the area is arid, there will not be any considerable surface
runoff as it shall be lost due to evaporative losses. However, during monsoon, surface run-off
including effluents may cause load of suspended solids.

Ecological Impact

The project site is mainly barren land and there are no major habitats near the site. The impact of
the construction activities would be primarily confined to the project site. Since, the entire land is
barren land with some xerophytic plants, shrubs. Thus, the site development works would not
lead to any significant loss of important species or ecosystems.

IMPACTS DUE TO TRANSMISSION LINES DURING CONSTRUCTION PHASE

The project activities during construction phase will involve clearing of trees along the route
alignment wherever required, excavation for installation of towers, erection of towers, civil works
related to transmission line and line stringing. During the operation phase, most of the
construction phase impacts will get stabilized and the impacts will be restricted only to the
operation and maintenance of the project.

The impacts of the project activities on various environmental attributes are discussed in
subsequent sections.

Impact on Topography

During the construction of the transmission line, the topography will change due to excavation
and erection of tower, fill and cut for leveling the tower erection place. The most prominent
impact on the surface topography will be due to the removing of the trees at the tower erection
site if required, along the Right-of-Way (RoW). This will lead to change in the surface features
only. The impact will be irreversible as the present features along the RoW will be changed due
to presence of the transmission line.

No topographical changes are envisaged during the operation phase of the transmission line and
the substation. The existing access routes will be utilized during the operation and maintenance of
the transmission lines.

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Impact on Climate

The Transmission lines area consists of barren uncultivated lands. Also, there will be few
removals of trees therefore there will be no impact on the climate conditions from the
transmission lines during the construction and operation phases.

Impact on Air Quality

During the construction phase, the activity would involve excavation for the tower erection,
movement of vehicles carrying the construction materials along the haul road (through un-built
roads, which are not maintained).

All these activities would give rise to emission of dust particles thereby affecting air quality
marginally at the site. The impact will be temporary in nature and therefore is assessed as of low
significance. Covering of stockpiles and sprinkling of water during excavation will reduce the
dust emission to a great extent. The construction of transmission line and the substation will not
have any negative impact on the air quality of the region during the operation phase.

Impact on Noise Levels

During the construction phase, the major sources of noise pollution are movement of vehicles
carrying the construction material and equipment to the site. Most of the access roads along the
alignment are motor able and project traffic would be negligible. The major work of the
construction is expected to be carried out during the day time. Apart from vehicles bringing in
materials to the nearest road, construction works for the transmission line will require minimal
powered equipment. As such, noise emissions will be minor. As the predominant land use along
most part of the alignment is barren and inhabitated, there will be few residential areas exposed to
noise generated during the construction phase and the noise produced during the construction
period will have negligible impact on residents.

During the operation phase of the project, there may be corona noise from the conductors which
will be felt only up to 15 to 30 m area, hence the ambient noise level will meet the CPCB
standard for residential areas : 55 dB(A) during daytime and 45 dB(A) during night time.

Impact on Surface Water Quality

There are no any major surface water bodies in the area .The construction and operation of the
transmission lines will not have any major impact on the surface and ground water quality in the
area.

Impact on Water Resources

Water needs during construction of the Project would be limited to sanitary water and minimal
amounts of water for construction (such as spraying for dust prevention). This would be a
negligible impact on water resources. Operation of the lines would not require any water.

Impact on Ground Water Quality
In Transmission line construction activity, no chemical substance or oil is used hence there is no
impact on ground water quality

Impact on Ecological Resources

Since transmission line will be routed away from the inhabited areas, there will be no
displacement of people or animals. It will also not cause any disturbance to the life of people,
local animals and birds’ movement. In transmission there is no dynamic equipment and moving
machinery causing noise pollution, water and air pollution. There is no national wildlife park,

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

bird sanctuary, wetland in the route alignment of the proposed transmission line. Although, the
route of transmission line route is finalized, some minor change in route alignment shall not be
ruled out till DSPPL obtains the RoW permission for the transmission line.

None of the declared environmentally sensitive areas is located within the route alignment. It is
not expected that any flora and fauna that are rare, endangered, endemic or threatened will be
affected. Migratory paths of small mammals and reptiles may be affected due to construction
activities. However noise, vibration and emission from construction vehicles, equipment will
occur during construction and pre-construction stages in temporary manner.

The impacts related to above activities are temporary and can be mitigated through following

measures:

Strict attention on worker force regarding disturbance to surrounding habitats, flora and fauna
including hunting of animals,

% Selection of approved locations for material storage yards and labour camps away from the
environmental sensitive areas, and

Avoid entering of construction waste (cement particles, rock, rubbles and waste water) and
sanitary waste to the surrounding water bodies.

Impact on Terrestrial Ecology

There is no sensitive ecological area / protected forest area such as national wildlife park, bird
sanctuary crossing the proposed route alignment. The removal of herbaceous vegetation from the
soil and loosening of the top soil generally causes soil erosion. However, such impacts would be
primarily confined to the project site during initial periods of the construction phase and would be
minimized through adoption of mitigation measures like paving and surface treatment and water
sprinkling.

Removal of Trees

As per the preliminary survey hardly any trees shall be removed during the line construction. The
initial construction works along the alignment involving land clearance, cutting, filling, and
leveling that may cause loss of vegetation. Appropriate compensation will be governed by the
Resettlement Framework.

Effect on Local Road Network

Transformers, tower material, substation equipment, iron bars, concrete materials, piling
equipment, will be transported through the provincial and local road network to the project site.
This may impact local traffic temporarily. Appropriate maintenance all road sections, which
will be utilized for the construction related activities shall be carried.

Disposal of Debris

As a result of construction related activities, spoil and debris will be generated during the
construction stage. Proper disposal of the debris shall be ensured to minimize the impact on the
surrounding ecology, public health and scenic beauty.

Impact on Human Environment

Project activities could impact the health and safety of the work force and of the general public, in
particular, in terms of risk of accidents and exposure to electromagnetic fields along the
alignment. The accidents may be caused due to electro-cutting, lightening, fires and explosions.
Necessary training regarding safety aspects to the personnel working at the line will be provided
by the contractor. Personal protective equipment like safety gloves, helmet, harness, Goggles,
mufflers will be provided during construction period and during the maintenance work. First aid

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

facilities will be made available with the labor gangs and doctors called in from nearby towns
when necessary. Workers are also covered by the statutory Workmen Compensation as per Gol
laws by the contractor.

Socio-Economics

Construction of transmission line will generate local employment, as number of unskilled labors
will be required at the time of construction activities. Local employment during this period will
increase socio-economic standards.

Resettlement and Rehabilitation

For the construction of transmission line, involuntary resettlement impacts is yet to be determined
as some minor changes in transmission line route shall not be ruled out till DSPPL obtains RoW
permission for the transmission line. The land acquisition will not be done as far as possible. But,
if DSPPL has to do it under inevitable circumstances then DSPPL will prepare a resettlement plan
following the Resettlement Framework consistent with the ADB Safeguard Policy Statement

Cultural sites

There are no archaeological, historical or cultural important sites along the route alignment, hence
no impact on these sites is envisaged. In the case of discovery of archaeological features during
excavation/construction works, a chance find procedure to notify relevant authorities will be put
in place by DSPPL.

Solid Waste Disposal

The solid waste generation will be at the location of the tower erection site which will include
metal scraps, wooden packing material. Waste will be minimized and recycled wherever possible.
Final waste will be collected and disposed of in compliance with applicable regulations and rules.

Liquid Waste Disposal
There will be no oil or chemical waste generated during the construction of transmission line,
hence no mitigation is required.

Sanitary Waste Disposal at Construction Sites and Labour Camps

The labour camps at the site of tower erection will be temporary in nature and the human excreta
will not be significant to cause contamination of ground water. Those places where most labor
will be staying will be near hamlets which shall use the community services for solid waste, water
and sanitation. Adequate drinking water facilities, sanitary facilities and drainage in the temporary
sheds of the construction workers should be provided to avoid the surface water pollution.
Provision of adequate washing and toilet facilities should be made obligatory. This should form
an integral component in the planning stage before commencement of construction activity.

There shall be proper solid waste disposal procedure to enhance sanitation of workers who stay in
camps. Septic tank will be used for sanitation purpose. Thus possibilities of infecting water borne
diseases or vector borne diseases (Parasitic infections) will be eliminated by adopting proper solid
waste disposal procedure. Unacceptable solid waste disposal practices such as open dumping of
solid waste and poor sanitation facilities will lead to pollution of surrounding environment,
contamination of water bodies and increase adverse impact to the aquatic; terrestrial lives and
general public inhabited in the area. Surrounding of labour camps, garbage disposal sites and
material storage yards provide favourable habitats for vectors of diseases such as mosquitoes, rats
and flies.

Thus following measures are needed to protect and enhance the quality of environment during the
construction stage:

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

> A better way to overcome garbage disposal as mentioned above by reducing or avoiding

the need to construct labour camps, thus the selection of the majority of skilled and

unskilled workers from the project area of influence will be a proper measure in this

regard.

Contractor shall provide adequate facilities, soak pits to manage liquid waste

Provision of the solid waste disposal, sanitation and sewage facilities at all site of the

construction/labour camps to avoid or minimize health hazards and environmental

pollution.

Contractor should handle and manage waste generated from the construction/labour

camps without contamination to natural environment and it will reduce risk to general

public who stay close to sites. Also contractor should be responsible to enhance the

quality of environment.

> Adequate supply of water should be provided to the urinals, toilets and wash rooms of the
workers’ accommodation.

Vv

Vv

Contractor shall provide garbage bins to all workers' accommodation and construction sites, for
dumping wastes regularly in a hygienic manner in the area

6.5 IMPACT DURING OPERATION PHASE

Various activities of operation and maintenance phase and their probable impacts on various
sectors of environment are presented in table below.

TABLE 6.2: IDENTIFICATION OF ACTIVITIES AND PROBABLE IMPACTS (O&M)

O&M Activities Sector Probable Impacts

Transportation Air “Air Emissions from Vehicles
%* Fugitive Dust Emissions due to Traffic Movement

Public Utilities “+ Increased flow of traffic

Water *% Effluents from Oil Storage Areas
Burning of Fuel Air *% No Stack emissions from solar Project
Water Treatment for various | Water “% Generation of Wastewater due to PV Cleaning
uses Modules
Equipment Cooling Water/ Ecology | % Discharge of Hot Water containing chemicals
Operation of Transformers Water “Generation of effluents containing oil

and Switchyard

6.5.1 Impact on Land use

The proposed project will be set up on government wasteland. The site, after completion of its
development, would consist of built structures, landscaped to give a pleasing outlook.

Following the construction phase, the temporarily modified land use pattern, such as construction
of temporary tents to accommodate some construction personnel will be totally removed during
the operation stage. Land released from the construction activities would be put to economic and
aesthetic use to hasten recovery from adverse impacts.

6.5.2 Impact on Soil Cover

Most impacts of Solar PV project on soil are restricted to the construction phase, which will get
stabilized during operation phase.

Page |77

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

6.5.3

6.5.4

6.5.5
6.5.5.1

6.5.5.2

6.5.5.3

6.5.5.4

The soil conditions of the project site would be allowed to stabilize during this period after the
impacts of the construction phase. The topsoil in non-built up areas would be restored and such
portions of the site would be replanted with appropriate plant species to stabilize soil. The species
shall be suitable for local climate and available. The concerned District Forest Officer can be
consulted for selection of species and technical guidance, if required.

During operation of a project, no appreciable adverse changes in the soils are anticipated.

Air Impact

Plant operation would not significantly affect the air quality, as Solar project is green field project
& there are no any gaseous emissions during operation phase from the proposed project.

Noise Impact
Work Zone Noise Levels

Protective instruments will be provided to the operators and workers working near the high noise
generating machinery. As per Occupational Safety and Health Administration (OSHA) Standards,
the maximum allowable noise level for the workers is 90 dB (A) for 8 hours exposure a day.
Therefore, adequate protective measures in the form of ear mufflers/ear plugs to the workers
working in high noise areas will be provided.

In addition, reduction in noise levels in the high noise machinery areas will be achieved by
adoption of suitable preventive measures such as adding sound barriers, use of enclosures with
suitable absorption material, etc.

Impact on Water Environment
Impact on Ground Water

No ground water due to plant operation will be drawn during operation phase for any purpose. So
lowering of groundwater table will not be an issue. In addition, Rainwater Harvesting will be
implemented at proposed plant to conserve storm water and help in recharge of ground water.

Impact on Surface Water
Impact due to Discharge

There shall be minimal discharge of wastewater from cleaning of Solar PV modules. The
wastewater emanating from cleaning operations shall be recycled for plantation and greenbelt
development around the plant. The rest of the wastewater will be deposited in rain water
harvesting pond.

Terrestrial Ecology

There is no sensitive ecological area / protected forest area such as national wildlife park, bird
sanctuary crossing the proposed route alignment. The removal of herbaceous vegetation from the
soil and loosening of the top soil generally causes soil erosion. However, such impacts would be
primarily confined to the project site during initial periods of the construction phase and would be
minimized through adoption of mitigation measures like paving and surface treatment and water
sprinkling.

Impacts of Transmission Lines during Operation Phase

Electric Shock
This may lead to death or injury to the workers and public in the area. This shall be minimised or

Page |78

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

6.6

6.7
6.7.1

avoided by:

* Security fences around substation

+ Establishment of warning signs

* Careful design using appropriate technologies to minimise hazards.

Noise Generation
Nuisance to the community around the substation site can occur during the project operation stage.
Provision of appropriate noise barriers at substations shall be made in this regard.

Maintenance of Transmission Line and Substation

Possible exposure to electromagnetic interference could occur during these activities. Design of
transmission line shall comply with the limits of electromagnetic interference from overhead
power lines.

Oil Spillage

Contamination of water on land/nearby water bodies by the transformer oil can occur during
operation due to leakage or accident. Substation transformers are normally located within secure
and impervious areas with a storage capacity of 100% spare oil. Also proper drainage facilities
will be constructed during the construction stage to avoid overflow or contamination with natural
flow paths especially during the rainy season. DSPPL shall maintain account of the usage of oil,
inbuilt technical methods and procedures for oil monitoring mechanism, and will prepare
mitigation plan for any oil spillage.

Sulphur Hexa fluoride (SFs) Leakage

SF, is a non-toxic greenhouse gas used as a dielectric in circuit breakers, switch gear, and other
electrical equipment. Very high grade sealing system and erection methodology to keep the loss of
SF, within 0.01% every year. SF, handling is part of each contracts technical specifications, and
required design and routine test are done after manufacturing of the circuit breaker. SF, gas
handling system for evacuation and storage is always used for the maintenance of the circuit
breaker. SF, gas leakage is one of the checks in every shift of the operation. Stock SF, records
shall be maintained in each substation. This shall allow tracking of any release of SF. gas to the
atmosphere.

IMPACTS DURING DECOMMISSIONING PHASE

Dismantling operation however will have impact on environment due to noise and dust arising
out of it. During de-installation, a specific strategy shall be adopted in order to handle the each
type of item to keep the impact during the actual activity low. The decommissioning will also
have social impact. The decommissioning of the power house which was a part of the local social
fabric for many years will certainly create vacuum in the lives of the people directly and
indirectly connected with it. The impact due to decommissioning on power, social and
environmental scenario will be guided by applicable laws and guidelines. These will be addressed
appropriately.

SOCIAL IMPACTS
Traffic Congestion

No overburden on the local transportation system is envisaged due to the proposed Project.

Page |79

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

6.7.2
6.7.2.1

Labour Influence
Construction Phase

During construction activities, there will be a sizeable influx of population and labour colony is
being constructed with basic amenities for the labourers working on the project. The peak labour
population shall be 500 but on an average, there shall be 150 labourers for 6 months. This will
have an effect on social fabrics of the areas surrounding the project. However, this impact is
envisaged to be insignificant due to the following reasons:

e Temporary labour colonies shall be situated in the areas already acquired for the project.

e It will be only a temporary change (restricted to construction period). After construction
phase, the areas acquired by labour colonies shall be reverted back similar to pre-
construction stage

DSPPL has a Human Resources Policy, which specifies the terms of employment and working
conditions. These include procedures for hiring and recruiting, probation, training, performance
review, promotion, insurance, salary and compensation, resignation, lay-off and retrenchment,
leave and vacation, and superannuation, which follow Indian labour law. All the employees will
have access to the human resources policy and procedures. Labour inspections are done annually
by the relevant government agency, which reviews wages, working hours, benefits, etc.

Most of the construction labor will be on contractual basis. Separate labour camps shall be made
within the plant premises for the construction labors. Therefore, conflict of the migrating labor
with locals, will not take place during the construction phase. Regarding monitoring of diseases
corresponding to labor influx, regular health status monitoring of labors and its surrounding
population will be carried out with the mobile health care facilities shall be developed and
operated by DSPPL in this area. The health areas and issues that requires attention by DSPPL is
as follows:

TABLE 6.3- LABOUR HEALTH MANAGEMENT

Environmental Influx Resettlement; | Water Linear Hazardous | Changes
Health Areas camp relocation management features materials income

followers, job Including Roadways; | control and | expenditure
family, new water | on routes; including

workers altering inflation
existing water
bodies and
changes in
drainage
pattern

in|
&

seekers, creation of | transportati | disposal consumption

service bodies; food/ housing

Vector Related | Increasing Movement to | Creation and | Improper Creation of

human different movement of | drainage, breeding
parasite prevalence breeding temporary | sites with
area grounds water pool | drums — at
household
level

Page |80

JIN Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

=
Respiratory & | Crowded Number of Facilitating Housing
Housing housing, both | occupants per mixing/inte inflation
work camps | room; mix of raction of triggered
and occupants different crowding
community children/elderl groups
/ adults
(different
vulnerability)
Veterinary Movement Movement Creation Inadvertent
Medicine and migration | and migration | and/or water
of livestock of livestock | movement of source
due to influx | livestock contaminati
of new groups | watering on, of
locations streams/
rivers
Sexually Facilitating Men with
Transmitted movement money
Infections; HIV of high risk mixing with
/ AIDS groups into vulnerable
rural women
settings
Soil, Water & | Overburdenin | Failure to | Changes in Releases
sanitation g existing | anticipate surface water into surface
services/syste | extended flows/quality, water;
ms; explosive | family influx | potential long-term
food-borne in initial | groundwater impacts to
epidemics design drawdown ground
water
Food & | Influx of | Shift from | Changes in | Changes in Food
Nutrition extended subsistence crop/garden access to inflation
family more | agriculture to | selection and | gardens or further
mouths to | peri-urban planting cycle | local marginalizin
feed living/petty markets g vulnerable
trading groups
Accidents & | Overcrowding, Road Unplanned
Injuries falls, burns, traffic, releases/em
road traffic increased issions
pedestrian
activity
Hazardous Squatter Movement | Use of
Materials developments via trucks | Project
Exposure adjacent to of drums and
industrial hazardous | containers
facilities with materials for water
unplanned across and = food
releases communitie | storage;
s to project | Inadequate
areas incinerators
design

Page |81

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Psychosocial; Cultural shock | Transformatio Greater Sudden

Gender Issues due to rapid | n of rural to ease of money influx
societal peri mixing in a_ barter
change urban/urban social/ economic

lifestyle ethnic structure
groups

Cultural Health | Introduction Introduction Shift

Practices of new | of new western
practices and / | practices medicine

or elimination | and/or
of existing | elimination of

practices existing
practices
Health Services | Increased Increased Changes in Attraction of
Infrastructure & | visits for out | visits for out access additional
Capacity and inpatient | and inpatient private
services services if providers/
access increase
improves insurance
enrollment
Non- Changes in urban — living Shift from
communicable; | diet versus high physical
hypertension, intensity activity
diabetes subsistence sedentary
farming lifestyle

6.7.2.2. Operation Phase

6.7.3

The operation & maintenance staff will be accommodated in the DSPPL Township, which will be
located at Polkhran Town. Therefore no impact on the local life pattern is envisaged due to
operational worker of the project.

R&R Issue

The proposed Solar PV Project will be set-up on government barren land. Therefore there is no R
& R issue for the project site.

Initial survey of the 30 km transmission line right of way (ROW) show that it will pass through 7
villages in the State of Rajasthan, namely, Dhursar, Lalpur, Dolhinadi, Changsama, Mandla, and
New Nadhi of Pokran Tehsil, Jaislmer District and Decchu Village in Decchu Tehsil, Jodhpur
District of Rajasthan. The ROW will generally pass through vacant government (0.1 1ha) and
private lands (72.37ha) characterized mainly by sandy dunes, light vegetation and mostly barren
land. Approximately 100 towers to be constructed will require 1.44ha with each tower requiring
about 144 square meters of land. The final alignment and the exact locations of the 100 towers
have not been identified yet. The preliminary survey observed that there are no houses along the
initial alignment and there are hardly any trees which needs to be removed during the line
construction. As per the Electricity Act of 2003, land will not be acquired for the ROW and for
the tower footings. However, transmission lines may pass through private lands and towers may
be erected on private lands. This may have economic impacts including partial loss of privately
owned lands. It may also affect or limit future land use and potentially decrease the market value
of privately owned. The ROW and tower locations will be screened for involuntary resettlement

Page |82

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

impacts and any use or acquisition of private land will follow the principles in the Resettlement
Framework

Change in Socio-economic Condition

Employment: The project will generate employment opportunities for the local population. Even
indirect job opportunities will be created outside the project boundary. Many people will find
employment in service sector and marketing of day-to-day needs viz. poultry and other
agricultural products. The project will improve the basic infrastructure and the people of nearby
villages can also use these amenities.

DSPPL is working for the employment and skills training for the locals through following steps.

> Provision in project contracts to provide priority in employment
> Training for skills up-gradation

> Encouraging labour co-operative of displaced families and giving priority to labour
cooperatives of displaced families for award of miscellaneous contracts

> Reservation of shops for displaced families in employee township
> Efforts to employ educated unemployed youth

Overall there will be marginal impact on the socio-economic condition of the locality and the
impact will be mostly positive.

Development of Infrastructure: The job opportunities in non-agricultural sector are likely to
increase. The installation of the power plant is expected to further increase the prospects by
bringing in direct and indirect employment opportunities.

As the project and consequent activities are expected to generate additional employment and
income opportunities for the local population, market expansion supported by infrastructural
development will foster economic growth in the area. Flow of reliable and adequate power from
the proposed plant will not only enhance growth in the region, but will also bring about a change
in energy consumption pattern by switching over from other sources of energy. This will ease off
burden on the existing biomass.

Page |83
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 7. ENVIRONMENTAL & SOCIAL MANAGEMENT

71

72

PLAN

INTRODUCTION

Environmental & Social Management Plan is an implementation plan to mitigate and offset the
potential adverse environmental & social impacts of the project and enhance the positive impacts.
Based on the environmental baseline conditions, planned project activities and impacts assessed
earlier, this section enumerates the set of measures to be adopted to minimize the adverse impacts.
Process of implementing mitigation and compensatory measures, execution, agencies responsible
for their implementation and indicative costs is discussed in this chapter.

The project has overall positive impacts by providing a competitive, cost-effective, pollution free
reliable mode of Solar PV power. It will certainly meet the ever increasing Demand of Power and
to bridge the Gap between Demand and Supply of Power.

ENVIRONMENTAL & SOCIAL MANAGEMENT PROCESS
The ESMP has been designed within the framework of requirement under Indian legislation and
ADB’s SPS on environmental and socio-economic aspects.

The mitigation measures to be adopted for the implementation of the proposed project include the
following:

Environmental Management Plan;

“ Rainwater Harvesting

Clean Development Mechanism;
Occupational Health and Safety;
 ~Labour Working Conditions;

Construction Labour Management;
“Environmental Action and Monitoring Plan;
* ~Community Development Plan;

“+ Public Consultation and Information Disclosure Plan;
“ Grievance Redressal Mechanism;

% Disaster Management Plan

The ESMP has been prepared considering life cycle approach of the project that Dahanu Solar
Power Limited will own and operate.

The Project will develop and implement following management action plans under the ESMP:
a) During Design Phase:

*% Design of Clean Development Mechanism

b) During construction phase

* Construction Labour Management Plan;

Page |84

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Health and Safety Management Plan (Construction Phase);

c) For implementation during the Project life cycle
ENVIRONMENT & SOCIAL MANAGEMENT CELL

DSPPL has established an Environment & Social Management Cell (ESMC) at Corporate and
Site level, headed by a Project Director of Chief Engineer rank to be responsible for day-to-
day implementation of the Project. DSPPL is responsible for undertaking the transmission project
in accordance with the Initial Environment Examination (IEE) and implementing the
Environmental and Social Management Plan as per ADB's Safeguard Policy Statement (2009).
The ESMC is responsible for coordinating and implementing all environmental and social
activities. During project implementation, the ESMC will be responsible for reflecting the
occurrence of new and significant impacts resulting from project activities and integrating sound
mitigation measures into the EMP. The ESMC includes a safeguard specialist and supporting staff,
together forming the Environmental and Social Unit, appointed by DSPPL to look at right of way,
environmental, social and safety issues. The ESMC will be empowered to implement safeguards
planning and monitor implementation.

The safeguards specialist gives guidance to the Project Manager and his staff to adopt the
environmental good practice while implementing the project. The safeguard specialist is
responsible for implementing safeguard issues associated with the project through a site team
composed of DSPPL site staff and contractor’s staff, to be assigned by the ESMC as necessary.

The duties of the Environmental and Social Unit of the ESMC at corporate level are to:

> Monitor the implementation of mitigation measures during construction and
operation phases of the project.

> Prepare suitable environmental management reports at various sites.

> Advise and coordinating field units activity towards effective environment
management.

> Prepare environment health and safety manual for the operation of transmission
lines/substations.

> Liasoning with the Ministry of Power, CEA, GOR and state agencies such as RSPCB,
and seek their help to solve the environment related issues of the project
implementation.

> Advice during project planning/design cells on environmental and social issues while
route selection of the alignment at the planning/design stage to avoid negative
environmental impact.

> Provide training and awareness raising on environmental and social issues related to
power transmission projects to the project/contract staff.

The duties of the Environmental and Social Unit at site level are to:

Page |85

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

> Implement the environment policy guidelines and environmental good practices at
the sites.

> Advise and coordinate the contractor(s) activity towards effective environment
management.

> Implement environment and safety manual.

> Carry out environmental and social survey in conjunction with project planning cell
while route selection of the alignment at the planning stage to avoid negative
environmental impact.

> Make the contractor staff aware of environmental and social issues so that EMP could
be managed effectively.

The ESMC is responsible for processing and implementing all subproject(s). Subprojects will be
monitored by qualified technical staff/experts (e.g., design and technical reports, feasibility
studies, environmental and/or social assessments, and associated EMP's and budgets), who will
also ensure and monitor compliance with ADB and Government safeguard requirements.
Summary appraisal reports will be submitted to the ADB subsequent to obtaining the ESMC's
approval and clearance(s) from the GoR during operation phase. The ESMC will prepare and
submit performance monitoring reports to the ADB twice yearly. Activities to be monitored
include: all planning, coordination and management activities related to the implementation of
safeguard issues; the identification of corrective and preventive actions; records of health and
safety matters and training activities; consultations with project affected peoples (as and when
needed, particularly during the implementation); feedback, trouble shooting and project related
grievances (per the project grievance redress mechanism); preparation of progress and monitoring
reports as required by the ADB; and verifying the projects overall compliance with safeguard
measures and its progress towards achieving the intended loan outcomes. ADB will continue to
monitor project compliance with ADB safeguard plans and requirements on an on-going basis
throughout the duration of the contract.

The ESMC comprises of a team of qualified and experienced environmental engineers, analytical
chemists, horticulturists, safety engineers and well trained personnel for environmental
monitoring. The EMC also conducts regular training programs for the other personnel in the areas
of environment, air quality and water quality aspects, energy and water conservation measures,
safety and health aspects etc.

The ESMC is supportedd by well equipped testing laboratory and other facilities to facilitate
effective working.

The responsibilities of the various members of the environment management cell are presented in
Table 7.1.

Table 7.1:
Key Responsibilities of Environmental & Social Management Cell
S.No. | Designation Responsibility
1. Project Director (1 no.) Environmental and Social policy and directions
2. Head-Operations (1 no.) Overall in-charge of operation of environment & social

management facilities;
Ensuring legal compliance by properly undertaking
activities as laid down by various regulatory agencies

Page |86

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

from time to time and interacting with the same.

General Manager (1 no.) Secondary responsibility for environment & social
management and decision making for all environmental
issues including Safety and Occupational Health

Social Expert (Ino) & | Ensure environmental monitoring and social issues related
Environmental Expert (Ino) to project as per appropriate procedures

Framework of Environment & Social Management Cell

Project Director

Linton LSsies Social Issue Community
Supervision of Development andR & R

environmental related Issue
issues

OS
EMC (Corporate SMC (C ‘i smc el
P ‘orporate ngineers
engineers) EMC (Site Engineers) 8
engineers)
s caw, =6) Oa t—Ct—‘“s«Ct*t~™*” Responsible for
ene) _ Responsible for address community
contractors and Monitoring and addressing social concerns and
overseeing implementation issue of overseeing
implementation of of EMP community resettlement issues

EMP

Corporate Social Responsibility Plan (Community Development Plan)

Corporate social responsibility is DSPPL’s self-regulation integrated into a business model. CSR
policy functions is built-in, self-regulating mechanism whereby business monitors and ensures its
active compliance with the spirit of the law, ethical standards, and international norms. The goal
of CSR is to embrace responsibility for the company's actions and encourage a positive impact
through its activities on the environment, consumers, employees, communities, stakeholders and
all other members of the public sphere.

Philosophy - Corporate Social Responsibility
Being part of the Reliance Anil Dhirubhai Ambani Group, DSSPL would follow the
Corporate Social Responsibility (CSR) philosophy of the group, which is derived from

Page |87
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

the vision of the founder Late Sh Dhirubhai H Ambani that “Organizations, like
individuals, depend for their survival, sustenance and growth on the support and
goodwill of the communities of which they are an integral part, and must pay back this
generosity in every way they can “

In line with the group’s philosophy, DSPPL’s social responsibility would not be an
occasional act of charity or a one-time token financial contribution to a local school,
hospital or environmental NGO. It would be an ongoing year-round commitment, which
would be integrated into the very core of SPL’s business objectives and strategy.
DSSPL’s CSR initiatives are being designed in line with the above principles. The CSR
activities are also being designed keeping in mind local requirements.

The objective is to communicate to the local community, the nature, importance and
impact of the project on the local community, the state and the country. The initiatives
are being designed, to create a positive impact on the lives of the local people and
improve their living conditions. Monetary and short term initiatives are kept to the
minimum. Major focus is to initiate activities which are sustainable and will help to
build lasting relationship with the local community. This would also help in creating
inter-dependencies with local community, so that they also have a sense of responsibility
towards the well-being of the project.

The proposed action plan will serve as a preliminary framework and would be modified
based on results of such initiatives and feedback from community and stakeholders.

Identifying CSR initiatives in line with local requirements

Based on site visits by DSPPL Power team and discussions with local people, following issues

have been highlighted
Area Community Need
i. | Health ¢ Non-availability of adequate health related infrastructure; women and
children are most affected
¢ Low awareness on hygiene, sanitation and dietary issues
ii. | Education ¢ Facilities for higher secondary education are inadequate and distant
e Higher education and counseling for youth missing
e Technical skill building institutions far and few and have poor
infrastructure
iii. | Employment / | ¢ Scope of employment for unskilled or semi skilled labourers
Livelihood
iv. | Financial e Lack of information/ about long term fiscal planning needs. Very
literacy important to prevent misuse of compensation package

Keeping in mind the above mentioned issues, DSPPL’s CSR initiatives would focus on the
following areas:

Improving medical facilities in the villages around the project area.

Improving awareness and providing sufficient training in hygiene, sanitation and
proper diet

Encouraging people to send children to school and also educate themselves
through adult literacy programs

%

Page |88

Environmental and Social Impact Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan

for teaching faculty.

construction as well as during the operations phase.

“Improving education infrastructure by providing better teaching aid and training
* Building skills among villagers as per skills requirements of the project during

“ Encouraging entrepreneurial spirit among people and supporting such initiatives

by conducting training programmes to acquire and enhance skills.

7.3

“Creating awareness about long term financial planning

ESMP DURING PLANNING AND DESIGN PHASE

The environmental issues during pre- construction stage generally involve land acquisition, substation
location and design, location of transmission tower and transmission alignment and design. Avoiding
encroachment into precious ecological areas and farmland. The Summary of ESMP is given below:

Mitigation Measure

Purpose

Failure consequence

Responsible
Organization

Selection of lands
adhering to local laws
and regulations
Construction facilities
should be placed at
least 500 m away from
water bodies, natural
flow paths, important
ecological habitats and
residential areas

To combat adverse impact
to the existing
environment

Environmental
degradation

e DSPPL
Management

Maintained adequate
clearance, construction
of retaining structures,
minimise cut and fill
operations adjoining to
the dwellings

To avoid disturbance to
the adjacent lands and the
people due to cut and fill
operations

Impacts
dwellings

on nearby

e DSPPL
Management

Setback of dwellings to
overhead line route
designed in accordance
with permitted level of
power frequency and
the regulation of
supervision at sites

To ascertain Tower
location and line
alignment selection with
respect to nearest
dwellings

Exposure to safety related
risks

e DSPPL
Management

Consideration of site
location to avoid water
bodies or agricultural
land as much as
possible Careful site
selection to avoid
existing settlements

To ascertain Site location,
line alignment selection
(distance to dwelling,
water and / or agricultural
land) to minimize adverse
impacts on environmental
attributes

Environmental
degradation

e DSPPL
Management

Avoid encroachment by
careful site and
alignment selection and
reconnaissance _ before
final sitting of

To monitor the impacts on
ecological environment

Floral and faunal habitats
loss

e DSPPL
Management

Page |89

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Mitigation Measure Purpose

Failure consequence

Responsible
Organization

activities.
Minimize the need by
using existing towers
and RoW wherever
possible.

7.4 ESMP DURING CONSTRUCTION AND ERECTION PHASE

The problems envisaged during construction and erection phase can mainly be due to accident and

nois
act

provided with personal protective equipment.

Environment Impact and Mitigation Measure

Possible Impact

Mitigation during operation

Air Impact

Dust suppression such as use of water
sprinklers

Construction machinery shall be
properly maintained to minimize
exhaust emissions of CO, SPM and
Hydrocarbons.

Construction activity shall be
restricted to daytime as far as
possible to avoid disturbance to
surrounding areas.

Noise

All noise generating equipment used
during the construction shall be
provided with noise control devices
and properly maintained.

Wherever required, personal
protective equipment such as ear
plugs, earmuffs etc. shall be provided
to the persons working in high noise
areas

Hazardous Materials

Hazardous materials stored at the
construction site like acetylene
cylinders, petroleum, spirit, diesel,
lubricating oil, paints etc. shall be
stored as per the statutory provisions
of Manufactures, Storage and Import
of Hazardous Chemicals Rules. 1989
under the Environment (Protection)
Act, 1986

To overcome these problems, the contractors in charge of construction and erection
ies have to maintain noise levels within threshold limit values and the workers should be

Page |90

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Possible Impact

Mitigation during operation

Safety of workers

e Security arrangements to prevent
entry of unauthorized personnel and
proper control of hazardous materials
on site.

e Training on safety for all the
employees as well as contractor’s
labour

e All the personnel shall be provided
with safety appliances such as face
shields, helmets, safety Goggles,
safety shoes, hand gloves etc., as per
the job requirement.

¢ To ensure that the local inhabitants
are not exposed to these hazards, the
site shall be secured by fencing and
manned at entry points.

7.5 ESMP DURING OPERATION PHASE

During operation phase of the proposed project pollution impacts are minimum. However, in
order to limit within predicted impact levels and to further mitigate the impacts wherever possible
on individual environment components, the following mitigation measures are recommended:

Environment Impact and Mitigation Measure

Possible Impact

Mitigation during operation

Air Impact

Soil Quality Degradation

Occupational health hazard

Safety of workers

Transmission line

¢ No Air Pollution

¢ No impact on soil quality

Periodic health check-up

¢ Workers would be provided with hand
gloves ear muffs, safety boots, safety
Goggles, helmets etc.

¢ Workers should be trained to follow
safe working practices

e Abate pollution in all its activities and
operations. It should adopt the good
practices of the sector.

e Take due precautions to avoid
disturbance to human habitations,

Page |91

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

tribal areas and places of cultural
significance and minimize the same
wherever inevitable.

Note: DSPPL management shall have the responsibility to implement mitigation measures during

operation phase

7.6 ESMP DURING DE-COMMISSIONING PHASE

This project involves a huge investment. While in Operation, the plant management will employ
the best maintenance techniques and systems. These efforts result in extended life of the plant.

Similarly efforts and investment for renovation and Modernization will result in further life
extension of the plant. From the present trends, the life of the plant would not be less than 35 to
40 years. However when the plant becomes unviable due to major technological changes or due
to regulations, decommissioning of the plant will be undertaken. This involves a series of steps
to be planned and executed. The total operation can be broadly categorized in to De-
operationalization and Dismantling phases. When modules are taken out service, they shall be
recycled or environmental protective measures shall be undertaken as per the advice of module
supplier.

De-operationalization is a technical activity carried out by experts. Dismantling operation
however will have impact on environment due to noise and dust arising out of it. For an
understanding of the activity involved, the approximate quantities that are to be handled are given
in Table below:

Quantities of material during Decommissioning Stage

Remarks

First Solar has module collection and recycling program
applicable to all Solar modules manufactured by them.

Description

1 Solar PV module 5,34,000

2 Other Structural 4000MT
steel

All the foundations are piling type hence no concrete
3 Concrete 1000 m> | requirement. Only control building & Inverter buildings
are required concrete.

4 Mechanical Lot
Equipment

5 Blectrical Lot Switchgears, transformers, Cables, batteries, Trays etc.
equipment

6 Electronic Lot Control panels, Electronic hardware, PCs, Instruments.
equipment etc.

In order to handle the de-installation of each type of item a specific strategy will have to be
planned to keep the impact during the actual activity low. During this phase of the plant, all
structures will be cleared away, all rubbish cleared, excreta or other disposal pits or trenches filled
in and effectively sealed off and the site left clean and tidy, at the contractor’s expenses, to the
satisfaction of the engineer.

Page |92
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7.7

IMPACT AND MANAGEMENT PLAN AND OTHER MITIGATION PLANS

The Impact and Management Plan attached as Annexure —V. This plan summarizes the project
impacts and provides the mitigation and management measures to be implemented at all phases of
the project.

Solar PV Power plants, where multifarious activities are involved during construction and
operation & maintenance are also associated with the problems of occupational health and safety.
Occupational health needs attention both during Construction, Erection and Operation &
Maintenance phases. However, the problem varies both in magnitude and variety during the
above phases.

While designing appropriate plan should be developed to take steps to minimize the impacts and
ensure appropriate occupational health and safety environment. The following plan is suggested
to achieve the above-mentioned objective.

7.7.1 CONSTRUCTION AND ERECTION PHASE
The problems envisaged during construction and erection phase can mainly be due to accident
and noise. To overcome these problems, the contractors in charge of construction and erection
activities have to maintain noise levels within threshold limit values and the workers should be
provided with personal protective equipment.

7.71.1 Air Environment

Dust generated as a result of clearing, leveling and site grading operations shall be suppressed
using water sprinklers. It shall be ensured that the construction machinery using diesel driven
prime movers are properly maintained to minimize exhaust emissions of CO, SPM and
Hydrocarbons. Further, the construction activity shall be restricted to daytime as far as possible
to avoid disturbance to surrounding areas.

7.7.1.2 Noise Environment

All noise generating equipment used during the construction phase shall be provided with
noise control devices and properly maintained. Wherever required, personal protective
equipment such as ear plugs, earmuffs etc. should be provided to the persons working in high
noise areas, to minimize their exposure to noise.

7.7.1.3 Storage of Hazardous Materials

The hazardous materials stored at the construction site like acetylene cylinders, petroleum,
spirit, diesel, lubricating oil, paints etc. shall be stored as per the statutory provisions of
Manufactures, Storage and Import of Hazardous Chemicals Rules. 1989 under the
Environment (Protection) Act, 1986

7.7.1.4 Safety Measures

The site shall have necessary security arrangements to prevent entry of unauthorized
personnel and proper control of hazardous materials on site. All the employees as well as
contractor’s labour shall be trained in safety aspects related to their job, with a special
emphasis on safe handling of material, safety in welding and fabrication, working at heights
etc. All the personnel shall be provided with safety appliances such as face shields, helmets,
safety Goggles, safety shoes, hand gloves etc., as per the job requirement.

To ensure that the local inhabitants are not exposed to these hazards, the site shall be secured
by fencing and manned at entry points.

Page |93

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7.7.1.5 Labour Deployment and Labour Camp Management Plan

DSPPL shall draw a Labour Deployment & Welfare Management Plan for the proposed Solar
PV project. The EPC Contractor and the sub contractor shall ensure the compliance of the
labour welfare arrangement plan:

7.7.2

>

>

Vv

Vv

Accommodation for Labour — Provision of Military Tents for accommodating
outstation labours

Accommodation for Women Labour- Separate provision of Military Tents for
accommodating women labours

Prevention from Insects/Snakes — Carbolic Acid bottles will be buried under the
ground surrounding the perimeter of the Labour accommodation area to prevent them
from the risk of Snakes/Insects

Sanitation for Labour — Portable Toilets/WC will be provided for Labour. Waste
water will be disposed in septic tanks/ soak pits.

Sanitation for Women Labour- Separate Toilets/ WC will be provided for women
labour. Waste water will be disposed in septic tanks/ soak pits.

Water Arrangements — Treated Water will be made available at Site for Labour
drinking purpose.

Health arrangements - Tying up with Local Doctor for any exigencies at site. Also the
doctor will make occasional visits to site for Health check-up of labour

Strict adherence to the Labour Laws applicable in the area of work will be ensured
through robust Time Office department at Site.

OPERATION AND MAINTENANCE PHASE

The problems envisaged during the operation and maintenance phase are accident, exposure to
heat, noise, arc lights, chemicals etc. Suitable personnel protective equipments should be
provided to all employees, likely to be exposed to these situations. The working personnel should
be given the following personnel protective equipments:

Industrial safety helmet

Crash helmets

Face shield with replacement acrylic vision

Zero power plain Goggles with cut type filters on both ends
Welder’s equipment for eye & face protection

Cylindrical type ear Plugs

Earmuffs

Canister gas mask

Self contained breathing apparatus.

Leather apron

Aluminised fibreglass fix proximity suit with hood and gloves
Safety belt/line man's safety belt

Leather hand gloves

Canvas cum leather hand gloves with leather palm
Electrical safety shoes with and without steel tie

Gum boots

In addition, medical facilities should be made available round the clock for attending any
medical emergency during construction & operation phases.

Page |94

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7.8 WASTE MANAGEMENT PLAN

Scope & Purpose of the Plan
This Waste Management Plan identifies the wastes that are likely to be generated during the

construction and operation of the proposed Plant and documents cradle to grave waste
management practices to be employed for their collection, storage, treatment and/or disposal.

Specifically, the waste covered by this WMP includes the following sources:

. Construction and commissioning of plant and the associated facilities

. Operation of plant and the associated facilities throughout the project life-cycle.

. Temporary accommodation during construction phase for the workers.

. Other operations like equipment maintenance, road construction, site preparation etc.

. Operation and maintenance of infrastructures both during construction and operation
phase.

WMP is intended to serve as a guideline for the project proponent & the contractor(s) to manage
wastes effectively during construction and operation phase. The contractor(s) should prepare
their own WMP in compliance with this WMP and implement the same during the construction
phase. DSPPL should implement the WMP throughout the operational phase.

The WMP describes how wastes will be managed during the construction and operation phase of
the project and how the project will:

. Minimize the potential to cause harm to human health and the environment.

. Comply with ADB's social safeguards policy statement and with Indian Environmental
Regulations.

. Reduce operational costs and any potential liabilities which may arise from waste

handling operations.
This plan also ensures that every waste stream and solid waste materials from the main plant site

and the associated facilities will be managed effectively.

Solid and Hazardous Waste Management
The mitigation measures with respect to waste treatment, storage, handling and disposal during
both phases of the project have been discussed below:

Construction Phase

. A waste inventory of various waste generated will be prepared and periodically updated.
. The excavated material generated will be reused for site filling and leveling operation to
the maximum extent possible.

. The scrap metal waste generated from erection of structures and related construction

activities will be collected and stored separately in a stack yard and sold to local recyclers.

Page |95
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

. Food waste and recyclables viz. paper, plastic, glass ete will be properly segregated and
stored in designated waste bins/containers. The recyclables will be periodically sold to local
recyclers while food waste will be disposed through waste handling agency.

. Hazardous waste viz. waste oil etc will be collected and stored in paved and bunded area
and subsequently sold to authorized recyclers. Necessary manifest for the same will be
maintained.

Operational Phase
There shall be no solid wastes likely to be generated during operation phase

Road Safety & Traffic Management Plan

The plan encompasses the addresses of community safety related impacts that may arise from the
increased vehicular traffic due to movement of equipment/machineries and vehicles along the site
access and approach roads particularly during construction phase. The plan will be regularly
reviewed and as vehicle movement requirements are identified in detail.

During Construction Phase

The following mitigation measures will be implemented during this phase:

. Project vehicular movement will be restricted to defined access routes.

. Proper signage will be displayed at important traffic junctions along the vehicular access
routes to be used by construction phase traffic. The signage will serve to prevent any diversion
from designated routes and ensure proper speed limits are maintained near residential areas.

. Any road diversions and closures will be informed in advance to the project vehicles
accessing the above route. Usage of horns by project vehicles will be restricted near sensitive
receptors viz. schools, settlements etc.

. Traffic flows will be timed wherever practicable during period of increased commuter
movement in the day.

. Temporary parking facilities should be provided within the work areas and the
construction sites to avoid road congestion.

. Vehicular movement to be controlled near sensitive locations viz. schools, colleges,
hospitals identified along designated vehicular transportation routes.

. Routine maintenance of project vehicles will be ensured to prevent any abnormal
emissions and high noise generation.

. Adequate training on traffic and road safety operations will be imparted to the drivers of

project vehicles. Road safety awareness programs will be organized in coordination with local
authorities to sensitize target groups viz. school children, commuters on traffic safety rules and
signages.

During Operational Phase

Since limited vehicular movement is anticipated during operational phase considering only the daily
movement of project personnel any impacts arising from the same can be effectively addressed
through implementation of mitigation measures as discussed during the construction phase.

7.9 TRANSMISSION LINE MANGEMENT PLAN AND POLICIES

To comply with its policy statement, to achieve its stated goal and to implement the principles
enunciated for the purpose of environment and social safeguarding, the DSPPL shall adopt
following strategy coupled with some of the general action points. However, the list provided in
this document is only indicative and it by no means is conclusive. DSPPL shall continue to strive
to adopt new and innovative methods to achieve safeguarding objectives.

Page |96
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Strategy for Environment Safeguarding and general action points

DSPPL shall adopt proactive route alignment approach. Preliminary route selection for
transmission lines should be done by using tools such as the forest atlas, revenue papers and
Survey of India maps. It should strive to move towards using modern tools like GIS/GPS for a
precision in route alignment with the larger picture in view while finalizing the route.

During route alignment, all possible efforts should be made to avoid forest area or to keep it to
the barest minimum. Whenever it becomes unavoidable due to the geography of the terrain or
heavy cost involved in avoiding it, different alternative options should be considered to minimize
the requirement of forest area.

For selection of optimum route the following criteria has been taken into consideration to the
extent possible that:

a. the transmission line avoids environmentally sensitive areas, eco sensitive zones, forests,

sanctuaries national parks, biosphere reserves.

b. the transmission line route impacts minimally on natural resources to accomplish this,
route selection of transmission line is undertaken in close consultation with
representation of the State Forest, Environment and Revenue Departments. Site specific
alterations are made to avoid environmentally sensitive areas and settlements at execution
stage.
the proposed transmission line bypasses human habitation;
no monuments of cultural or historical significance are affected.

e. the proposed transmission line does not adversely impact any local community assets
such as playground, hospitals, schools, places of worship etc.

ae

Right of Way (RoW) width depends on the line voltage. The transmission corridor of 12mts on
either side is identified and this is barren land.

All efforts to minimize the involvement of trees falling in RoW should be made. DSSPL should
minimize number of trees required to be felled even if their cost has been paid. Pruning of trees will
be done wherever required instead of heavy lopping or felling.

Alternate arrangement for fuel wood, heating and cooking should be made to meet fuel wood
requirement of the labour so that it does not cause damage to adjoining forests. If necessary, fuel
wood supply will be done only from authorized sources.

Work force should be prohibited from disturbing the flora, fauna including hunting of animals.
Wildlife hunting, poaching, unauthorized NTFP collection or tree felling by labour should be
prevented by frequent checks in labour camps and by creating awareness with the help of local
concerned authorities.

Strategy for Social Safeguarding and general action points

In order to ensure compliance with relevant involuntary resettlement policies, a Project-level
principles have been adopted in the Resettlement Framework following the national laws and
regulation on land acquisition and incorporating ADB SPS (2009) as well as NRRP (2007), The
following principles will apply for this Project:

> Land acquisition, and other involuntary resettlement impacts would be avoided. Any
disruption of socially sensitive areas with regard to human habitation and areas of
cultural significance will be avoided.

Page |97

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Vv

If unavoidable, involuntary resettlement impacts will be minimized to the extent possible.
In the event that land is acquired or used for this Project, or if the landholding of the
private landowner is reduced and will result to permanent or temporary involuntary
resettlement impacts, DSPPL will prepare a resettlement plan in consultation with
affected people. This resettlement plan will be submitted to ADB for review prior to any
civil works being done along the transmission line right of way.

DSPPL shall ensure that wherever losses are suffered, assistance will be provided to the
affected persons to improve or at least regain their living standards as per the provisions.
DSPPL will improve the standards of living of the displaced poor and other vulnerable
groups, including women, to at least national minimum standards.

Compensation for permanently or temporarily affected assets will be based on
replacement rates and will be paid prior to project impacts;

DSPPL shall conduct meaningful consultations with affected people in the issues of
RoW's land acquisition, or loss of livelihood.

Agricultural activities that may get disturbed or deferred during construction or
maintenance shall be restored to the owners' satisfaction following completion of
construction or maintenance activities or paid compensation in lieu.

In case trees on private lands are felled or damaged during construction or maintenance
operations, compensation shall be paid to the owner as determined by the
forest/horticulture departments.

DSPPL shall provide employment opportunities for marginalized groups in its
construction activities.

Land and assets falling along the transmission line route alignment shall be allowed to be
used keeping the safety requirements in view.

Although all efforts will be made to avoid aligning the route over any permanent
residential or other structure yet if in the rarest of rare case it is not possible to do so, such
structure falling below the line should be acquired and demolished. Suitable
compensation, following the Resettlement Framework, should be paid and grants should
be released in such cases.

Resettlement assistance will be provided to all affected persons including non-titled
persons (e.g. tenants, sharecroppers, informal agricultural users );

Income restoration and rehabilitation will be designed and described in the resettlement
plan;

Establish a grievance redress mechanism to receive and facilitate resolution of the
concerns of affected persons.

Publicly disclose the draft resettlement plan, including documentation of the consultation
process in a timely manner, in an accessible place and a form and language(s)
understandable to affected persons and other stakeholders. Disclose the final resettlement
plan and its updates to affected persons and other stakeholders.

Monitor and assess resettlement outcomes, their impacts on the standard of living of
affected persons, and whether the objectives of the resettlement plan have been achieved
by taking into account the baseline conditions and the results of resettlement monitoring.
Disclose monitoring reports

Regarding the eligibility of compensation, affected people will be provided with
compensation and rehabilitation if their land is reduced, their income or livelihoods adversely
affected, their houses partially or fully demolished, and other properties such as crops, trees
and other facilities or access to these properties will be reduced or damaged due to the
Project. Lack of legal documents of their customary rights of occupancy/titles shall not affect
their eligibility for compensation. In the unlikely event of land acquisition, compensation will
be paid at replacement rates. This may be a combination of the assessed value of the land by

Page |98

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

the competent authority, plus additional assistance from DSPPL to match replacement costs.
This additional assistance will include the (i) difference between the replacement value and
the assessed value, if any, for lost assets (land and any ground attachment), (ii) transaction
costs such as stamps/registration costs (in case of purchase of replacement land); and (iii)
other cash grants and applicable resettlement assistance such as shifting allowance,
compensation for loss of workdays/income due to dislocation. Female-headed households and
other vulnerable households (such as ST/SC, disabled, elderly) will be eligible for further
cash assistance for relocation and/or house reconstruction

Identification of Probable Impact Generating Activities and Proposed Mitigation
Measures for Transmission lines

Ss. Activity Possible Potential | Mitigation measures Remarks
No. aspect of impacts on for reducing
activity with impacts
potential to
cause
environmental
impacts
1. | Acquiring Getting RoU/ | Socio- + Follow standard | ¢ Resettlement
right of way RoW permits economic norms and Framework
condition practices in consistent with ADB
acquiring RoU / Safeguard Policy
RoW Statement will be
% Adequate adopted and
compensation implemented
will be provided
as per norms
2. | Base camp Consumption Water % Toilets will be “ While procuring
construction of water resources, constructed at the water, care will
and operation | Generation of | ground site and the be taken to
Garbage water, soil, sanitary avoid
Storage of fuel | air, odour wastewater will disturbance of
Lighting and be disposed off prevailing water
nuisance through septic supply to locals.
tanks.
Drinking water
for the workers
will be procured
to the site from
outside.
% Safety
precautions will
be put in place
3. | Preparation of | Access road Flora, air, ~% Existing roads
minimum construction drainage, and trails will be
access roads, involving soil used to the extent
if required cutting of trees possible.

Page |99

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

or clearing of

4. | Clearing and
grading for
right of way

vegetation
Cutting of trees | Flora, air “ Wherever “ A RoU will be
/ clearing of and soil possible existing acquired under
vegetation environment road / water the provisions of
Vehicular ,surface infrastructure Electricity Act
emissions water will be used.
drainage Control access /
system prevent
unauthorized use
of work area.
“The natural
drains will be
protected from
diversions and to
avoid disturbance
to surface water
bodies.

5. | Transportation
of equipment
and workforce
to site

Vehicular Air and % = Minimize trips to | -
emissions noise the extent
Noise pollution possible
“Proper
maintenance of
vehicles to
minimize air &
noise emissions

6. Excavation,
Digging of
pits

Soil Movement | Soil, Air, Water sprinkling | Will also be carried out
Air emissions noise, will be resorted at base camp / dedicated
Noise pollution | flora/fauna to in case of yard
excessive dust
emissions,
wherever
necessary.

“Care will be
taken to bring the
land to the near
original
condition so
that, soil erosion
and consequent
soil import is
avoided.

* Mufflers to be
provided on
equipment and
motorized
vehicles.

* PPEs to be used
by operators of
the heavy
machineries.

Page |100

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7. | Structural Air emissions | Air and % Dust suppression | -
work/ Noise pollution | noise system
Mechanical * PPEs to be used
work by workers
8. | Use of water | Nominal Water “Water
for quantity of Resources consumption will
con: water is be minimized by
acti required for the effective water
other management
constructional (reuse).
activities. Proper disposal
of wastewater
generated, as per
the disposal
norms to be
ensures
9. | Crossing of Construction Soil, ground | * Road and river One time activity
Transmission | of crossings water, air, crossings will be
line over road | over water / flora, fauna minimized to the
or water road crossing and noise extent possible.
bodies using % Damage to river
Horizontal environment will
Directional be minimized by
Drilling avoiding any
(HDD) spillage
“Ensure that the
site is returned to
its original status
after construction
activities are
over.
10. | Materials Storage, Soil, human | % Transport & Major materials being
Management | handling and health disposal of stored include:
transportation hazardous Fuels such as diesel,
of materials materials (if any) | lubricating oils and
shall be as per grease
the MSIHC
Rules, 2000.

Note: The preliminary responsibility for implementation of mitigation measure is with EPC/

Transmission line contractor. DSPPL shall ensure that these are implemented and followed strictly. Since,
Transmission line contractor is a turnkey contract, the cost for all above activities will be borne by
Transmission Line contractor.

791 ELECTROCUTION

The areas prone to electrocution are transformer area, switchyard area and high-tension
transmission lines and towers. There should be no green belt in switchyard side. The growth
of grasses and bushes should be controlled in switchyard and transformer area. Sagging in
high tension wires may also take place due to high ambient temperature, dust storm or poor
coupling at HT tower. This should be regularly checked to prevent any possibility of
electrocution to vehicles passing on road. Person attending for faults any of the above areas

Page |101

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

710

7A

7ALA

7A12

should be trained and should wear electrical resistant shoes, gloves and hamlet with cotton

clothes.

HOUSE KEEPING

Better housekeeping can improve the working conditions. The following measures are

recommended:

. Regular cleaning

. Avoiding accumulation and dumping of wastes and damaged equipment and items
anywhere inside the plant affecting aesthetics and increasing risk of fire and other
hazards.

. Keeping ventilation systems of premises in good working condition to avoid ingress
of dust inside the pressurized room.

. Keeping air conditioning plants in good running conditions for control/instrumentation
rooms.

. Regular watering of kaccha roads by spraying water during construction as well as
operation and maintenance to avoid dust generation from vehicle movement.

. Maintaining hygienic conditions in areas like canteens, near drinking water sources
and toilets.

. Developing a positive outlook in the employees for improving the working place, both

in plant and office or laboratory clean and well maintained..

SAFETY & EMERGENCY PLAN

Safety of both men and material during construction and operation stages are of concern to
industries. Keeping in view the safety requirements during construction and operation and
maintenance phases, a safety policy will be formulated for the present Solar PV project. Separate
safety rules should be prepared for each type of occupation / processes involved in the project in
consultation with manufacturer / supplier of equipment and materials and regular safety
inspection should be ensured by a competent person of all buildings, equipments, work places and
operations.

Safety Organization

Organization already has a Safety Department headed by Senior Manager and having qualified
and experienced supporting staff. The responsibilities of Safety Department include identification
of the hazardous conditions and unsafe acts of workers and advise on corrective action, organize
training programs and provide professional expert advice on various issues related to
occupational safety and health. He is also responsible to ensure compliance of Safety
Rules/Statutory provisions. Safety Department has prepared.

Safety Awareness Among Workers/Employees

Training programmes in safety and accident prevention should be organized at all levels of
employees with a view to familiarize them with the general safety rules, safety procedures in
various operational activities and to update their knowledge in safety and accident prevention,
industrial hygiene and emergency equipment. These training programmes should be conducted
periodically in a planned manner to refresh their knowledge.

First Aid Training
First aid training programmes should also be conducted for all employees with the help of
qualified medical and para-medical staff. This programme may be conducted in batches. The
programme should include basic first-aid techniques and should be repeated periodically to
refresh knowledge

Page |102

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

712

713

7.14

7.15

7.16

ACCIDENT REPORTING

Whenever accidents or dangerous events occur such incidents should be reported as notified in
the sections 88 and 88A of Factories Act 1948, amended from time to time and also as per the
schedule 6 of the Manufacture, Storage and Import of Hazardous Chemicals (MSIHC) Rules,
1989.

SAFETY REVIEW CHECK LIST
A checklist is one of the very useful tools for hazard identification. A checklist will be prepared
and used as a final check that nothing has been neglected.

FIRE FIGHTING ARRANGEMENT

Plant should be well equipped with fire protection systems and it has a fully fledged fire station
operated by Central Industrial Security Force (Fire Wing). The fire station is headed by Asstt.
Commandant and has supporting staff at various levels. The fire control room is manned in 3
shifts round the clock.

CLEAN DEVELOPMENT MECHANISM (CDM)

The Clean Development Mechanism (CDM) is one of the three mechanisms under the Kyoto
Protocol (KP), 1997 that enables developing countries to assist developed countries in meeting
their greenhouse gas (GHG) emission reduction targets.

Being a renewable energy source with zero (GHG) emissions, solar energy becomes eligible
under various GHG reduction and climate change mitigation programs. The entire proceeds of
carbon credit from approved CDM project, if any, should be retained by the generating company.

ENVIRONMENTAL MONITORING PROGRAMME (EMP)

Regular monitoring of critical environmental parameters is of immense importance to assess the
status of environment during plant operation. The monitored data can serve as an indicator for
any change in environmental quality due to operation of the plant with respect to baseline
environmental conditions, so that suitable mitigatory steps could be taken in time to safeguard the
environment.

Monitoring indicators have been developed for each of the activity considering the mitigation
measures proposed. Indicators have been developed for ascertaining the environmental quality
and the performance of the EMP implementation through Environmental Quality Indicators
(EQI’s) and Environmental Performance Indicators (EPI’s) respectively which focus not only on
quantifying or indexing activity-environment interactions that may potentially impact the
environment but at the same time also help in comparing different components of environmental
quality against previously established baseline values. Monitoring results would be documented,
analyzed and reported internally to Head - HSE. Monitoring requirements (including monitoring
frequency) have been presented in the following Table 7.3.

Table 7.3: Proposed Monitoring Requirements for the Proposed Project

A. Environmental Performance Monitoring

Page |103

Project (40 MW) at Dhursar, Rajasthan

Environmental and Social Impact Assessment Report for Solar PV

1p .
Environmental :
I ae . Period &
No Performance Monitoring Parameter Location Frequene:
Indicator (EPI) 4 y
A. CONSTRUCTION PHASE
Air emissions * CO, HC based on emission “Exhausts Quarterly
from vehicles and factors during
machineries *% = % of vehicles possessing construction
valid PUCC Certificates phase
Dust generated % Visual observation of dust % Site & Daily during
from site generation approach road_ | site
clearance/levellin preparation
g
Noise emissions % Noise pressure level in % Near noise | Quarterly
from vehicles and dB(A) sources (5m) during site
machineries Compliance with CPCB preparation
noise limits specified for DG
sets
“ Check for valid certificates
of Type Approval and also
valid certificates of
Conformity of Production for
equipments particularly DG
sets.
Sourcing of water “ Volume of water sourced Sourcing and Daily during
and consumed usage areas construction
phase
Fugitive Visual observation Material Daily during
emissions from stockpiles construction
handling and phase
storage of raw
materials
Community Complaints registered by the % Grievance Monthly
health and safety local communities Records during
% No. of. Accidents % Safety Records | construction
phase
Occupational Health surveillance — of % Medical Monthly
health and safety workers records during
“ Sanitation status of labor construction
camps and canteen “Labor camp phase
% Potable nature of drinking maintenance
water viz. coliform, pH, records
TSS, Residual chlorine
% Usage of proper PPEs
% Safety performance Drinking water
indicators viz. LTIs. Near storage tanks
misses, fatalities etc.
“+ Construction
site Daily during

Page |104

Project (40 MW) at Dhursar, Rajasthan

Environmental and Social Impact Assessment Report for Solar PV

Environmental :
I ae . Period &
No Performance Monitoring Parameter Location Frequene:
Indicator (EPI) 4 y
construction
phase
Disposal of “Visual observation of leaks, “Septic tank and | Daily during
sewage overflows ete soak pits construction
o Odour phase
Surface run-off Visual observation of water “ Areas abutting | One
discharge logging due to drainage construction representativ
disruption site e storm
“% CPCB Inland Water % Discharge event every
Discharge Parameters point year
Domestic waste Quantity of waste generated % Waste Weekly
generation, and recycled generating during
storage, handling Visual observation of waste areas viz. | construction
and disposal segregation and storage canteen, labor | phase
conditions viz. usage of camps etc
labelled and covered bins,
insect repellents etc.
“ Awareness level of onsite “Workers
workers involved in
waste handling
and storage
Hazardous % Visual observation of Hazardous Weekly
chemicals and chemical storage conditions waste storage | during
waste storage, viz. presence of spill kits, areas construction
handling and drip trays, fire extinguisher, “Workers phase
disposal display of MSDS etc involved in
% Quantity of waste oil and waste handling
other hazardous —_ waste and storage
generated and recycled to
registered recyclers
o Awareness level of
onsite workers
B. o OPERATIONAL PHASE
Fugitive % Visual observation of dust “% ~Maintenance Daily during
emissions generated Records operational
phase
“ Water sprinkling details viz.
frequency and quantity. Weekly
during
operational
phase
As per
supplier’s
manual

Page |105

Project (40 MW) at Dhursar, Rajasthan

Environmental and Social Impact Assessment Report for Solar PV

1p .
I Environmental | : Period &
No Performance Monitoring Parameter Location Iga emyy
Indicator (EPI)
Noise generated % Noise pressure level in % Near noise | Weekly
from operation dB(A) sources (5m) during
“% Maintenance parameter % Noise operational
check with respect to generating phase
equipment noise attenuation equipment As per
and control supplier
manual
Water sourcing “ Volume of water sourced % Water usage Daily during
and consumption and consumed areas operational
phase
Community Complaints registered by the % Grievance Monthly
health and safety local communities Records during
% No. of. Accidents % Safety Records | operational
phase
Occupational Health surveillance — of % Medical Monthly
health and safety workers records during
% Sanitation status of onsite operational
office building and canteen % Office phase
% Potable nature of drinking building
water viz. coliform, pH, maintenance
TSS, Residual chlorine records
% Usage of proper PPEs
% Safety performance “Drinking water | Daily during
indicators viz. LTIs. Near storage tank operational
i fatalités etc. phase
% Operational
sites
B) Environmental Quality Monitoring
EQINo Emymonmentel Quality Monitoring Location Period &
Indicator (EQI) Parameter Frequency
CONSTRUCTION PHASE
Al Ambient Noise quality Measurement of Nearest receptor viz. | Monthly during
Noise Pressure Level | villages, schools, construction
in dB(A) ecological habitat phase
A2 Surface water Quality Parameters as per Drainage Channel Quarterly
CPCB Use-class during
construction
phase

Page |106

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

EQINo Emymonmentel Quality Monitoring Location Period &
Indicator (EQI) Parameter Frequency

A3 Ground water quality Depth of ground Quarterly

water table during
construction
IS 10500 parameters phase
iB OPERATIONAL PHASE

Bl Ambient Noise quality Measurement of Nearest receptor viz. | Monthly during
Noise Pressure Level | villages, schools, operational
in dB(A) ecological habitat phase

7.17 BUDGETARY PROVISIONS FOR EMP IMPLEMENTATION

Adequate budgetary provision has been made by the DSSPL for execution of environmental
management plan. The cost of Environmental Protection measures should be Rs 50-60 lakhs.

Table 6.3: Proposed Environmental Monitoring Programme (both during construction and
operation Phases)

Area of Number of Frequency of | Parameters to be Analysed
Monitoring Sampling Stations | Sampling
Meteorology One Continuous/ Wind speed and direction, Max.
Daily and Min. Temperature, Humidity,
Solar Insolation, Atm. Pressure,
Rainfall
Noise 5 (two within plant | Twice in a year | Ambient Equivalent continuous
premises and three for 24 hours Sound Pressure Levels (Leq) at day
outside plant and Night time.
premises)
Water Quality | Ground Water pH, Temp, Cond., TSS, TDS, BOD,
(3 Locations) Quarterly O&G
Heavy metals
Soil 2 locations Once in five Physico-chemical properties,
years Nutrients

7.18

SOCIAL MANAGEMENT PLAN

Resettlement Budget And Financing Plan:

DSPPL plans to procure 140 hectares of Government barren land for the project. The project would
not result in physical and displacement as these lands are all barren and vacant. For any involuntary
resettlement impacts resulting from the use of private land for the construction of 100 transmission

Page |107

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7.19

line towers
Framework.

1.

which will require 1.44 hectares of land, DSPPL has adopted the Resettlement
Some provisions of the RF are described below:

The ROW and tower locations will be screened for involuntary resettlement impacts
and any use or acquisition of private land will follow the principles in the Resettlement
Framework

2. Procedure for damage tree compensation is in place with standard format. For damage
of trees, horticulture department circular will be used for calculation and based on
assessment of Tehsildar the amount will be paid.

3. In case of land used for the establishment of transmission line towers and to be
possessed by DSPPL with mutual and voluntary consent of the affected people,
compensation will be paid on estimated market price as decided by the revenue
department (District Collector)/ competent authority. If there is a difference between
the replacement value and the price decided by the District Collector, DSPPL will pay
as resettlement assistance. Any fees, taxes, and other related charges will be borne by
DSPPL.

4. Although, the right of way for the transmission line and the towers will be set-up on
barren land and does not involve any crop cultivation or any forest land, we have set
aside a fund of INR 30, 00,000 for resettlement budget and any to meet any
unanticipated impact with additional 10% compensation budget to meet any variation
in cost during project implementation.

5. Additionally, the budget includes costs relating to the hiring of the staff, coordination,
site visits by the expert and other logistic support for the disbursement of compensation
to the APs. DSPPL will ensure that the budget outlined in the assessment should be
kept ready in advance for the timely payment of compensation. A contingency of 10%
additional costs has been kept as a provision to meet any variation in the cost during
implementation. The tentative budget has been calculated and is given in table.

Resettlement Budget
Item Unit Rate Rs Amount (Rs)

A. Compensation for loss | Lump sum 22,50,000
of trees

B. Provision for Lump sum 7,50,000
unanticipated impact
due to construction of
transmission line
towers

Total (A+B) 30,00,000
Contingency (10% of the 3,00,000
Compensation)

Grand Total (INR) 33,00,000

COMMUNITY DEVELOPMENT PLAN

Any company, along with active support from government, has a role to play in development of an
area in which it works. In most cases, it is difficult to operate and do business without the co-
operation of the local communities and other stakeholders. To build a good rapport with the local
communities, it is essential to engage the local community along with the administrative machinery
to develop an ongoing process of development of the villages surrounding the plant involving the
kind of joint initiatives

Page |108

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

7.20

The community development plan would initially be targeted nearby villages. But, it should be
expanded to other areas. The various areas where involvement can be made are discussed below.

Health Care Facilities: DSPPL can help villagers by arranging the health care support in form of
bi weekly clinics, family planning camps, eye camps, Mother — Child care camps, etc. and
ambulance service. DSPPL can also support the developments of permanent health care facility in
the project affected villages in consultation with the district administration. The centre should be
equipped to handle primary level emergencies throughout the day and should be accessible to the
villagers. It should also have the infrastructure and expertise required to handle delivery patients.

Drinking Water: At present people are dependent on the tube wells for the drinking water. Scarcity
of water during summer months due the drop is water table has observed in the region. DSPPL can
undertake repair work of old tube wells and sinking of new tube wells or supply of low voltage
electric motors as per the needs of the villagers.

Community Centres: Generally Gram Panchayat offices or common meeting places are used by
villages as community centres. DSPPL can take an initiative to develop community centres for
villagers.

The primary responsibility of planning, implementing financing of the community development
would rest with DSPPL. However it would ensure (through the implementing agency) that the
community in these villages is involved in the planning process. The main stakeholders for the
project include:

. Local communities

. The Gram Sabha

. The Land Revenue Department
. District Administration

The detailed plan for each of the community facility should be planned through a participative
process. Even though DSPPL would be primarily responsible for the implementation of the plan it
should be done in consultation with local administration with involvement of the local community
in monitoring the construction of these assets and also operating the same.

COMMUNITY LIAISON PLAN

The community liaison plan would concentrate on the following aspects:

Communication with the Community:

DSSPL would disclose the project details to make the community aware of the important features of
the project. A Project Information Booklet would be prepared and distributed in the project
vicinity villages. This booklet should preferably be presented in vernacular language. The booklet
in addition to containing the salient features of the project should have a map depicting the
boundaries of the plant and its ancillary facilities. The important landmarks e.g. the settlement,
schools and the roads, etc. should also be demarcated so that it becomes easy for the people in the
villages to relate to the ground conditions. To ensure wide circulation of the Project Information
Booklet the booklet would be made available at all the schools, Anganwadi centres, and other
public facilities in the project affected village.

Page |109

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

DSPPL has kept a provision in its project budget for implementing the Community Development
and Liaison plan.

7.21 | MONITORING AND REPORTING

Environmental and social key performance indicators will be developed in accordance to ADB
guidelines and will be monitored at regular interval to identify changes in conditions, new issues,
mitigation, successes and opportunities for improvement in consultation and disclosure. The
monitoring results will be reported as required, and will be available to the public. Stakeholder
perceptions will also be monitored by DSSPL Community Relations Team Representatives.

Further, DSPPL shall also take up robust CSR programme geared towards community welfare and
support activities for socio-economic development of the nearby areas, to build a good rapport with
the local communities by engaging the local community along with the administrative machinery to
develop an ongoing process of development of the villages surrounding the plant involving the kind
of joint initiatives.

DSPPL shall provide Environment and Social monitoring report in an appropriate format as shown
in Annexure III.

Page |110
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 8. GRIEVANCE REDRESSAL MECHANISM

Environmental and social grievances will be handled in accordance to the project grievance redress
mechanism. Open and transparent dialogue will be maintained with project affected persons as and
when needed, in compliance with ADB safeguard policy requirements. The Grievance Redress
Mechanism (GRM) for the project provides an effective approach for complaints and resolution of
issues made by the affected community in reliable way. This mechanism will remain active
throughout the life cycle of the project.
DSPPL shall have a standard mechanism to

(i) inform the affected people (AP) about GRM and its functions,

(ii) determine how peoples representatives in the GRM will be selected,

(iii) set the procedures and mechanisms adopted for making the complaints,

(iv) support the complainants in communicating their grievance and attending

the GRM meetings and
(v) Implement compliance with a GRMs' decision, its monitoring and
communication to the people.

A Grievance Redress Committee (GRC) will be formed by the end of October, 2011 to ensure APs
grievances on both environmental and social concerns are adequately addressed and facilitate timely
project implementation. The GRC will have representatives from APs, the Panchayat Head, a
DSSPL Project Engineer (Line in Field), and a nominated District Revenue Officer. The GRC will
meet as and when major grievances arise.
The main responsibilities of the GRC are to:

(i) provide support to APs on problems arising from environmental and social impacts
and land/property acquisition (if any);
(ii) record AP grievances and action them within 4 weeks. The procedure for grievance
redress will be done through various steps such as
a. Minor grievances will be redressed at the site level through the concerned
project engineer and contractor (7 working days),
b. if this fails the grievance will be referred to the GRC which will take all
necessary actions within 15 working days,
c. if still unresolved, the AP will have the option to approach the appropriate

court of law for redress.

The EMC will keep a record book of all grievances (concerning the environment, health, safety,
labor and working conditions, land compensation, etc) brought to the attention of DSPPL staff and
to the GRC.

Communication with Contractor Staff:

During the construction phase there would be an influx of people into the project area. As these
people would have cultural differences with the resident population there are potential that a
conflicts may arise because of issues related to the environment, safety and privacy issues of the

Page |111
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

women in the surrounding villages, spread of various communicable diseases, nuisance caused by
workers due to improper sanitation facilities, etc.

A communication should be made to all contractor staff with the ‘Dos’ and ‘Don’ts’ and requesting
proper behavioural actions and discipline amenable with the local customs and traditions during
their association with the project.

The Project will provide a grievance mechanism where employees may raise reasonable work place
concerns. The mechanism should involve appropriate level of management involvement and
address concerns promptly, using a transparent process that provides feedback to those concerns
without any retribution.

As practiced in other projects, DSPPL lay special emphasis on Grievance redressal for addressing
concerns/problems of employees or project affected persons

The company has prepared a framework for redressal of grievances/complaints during all phases of
the project. This framework will be continuously monitored & improved as the project moves from
one stage to other.

Following its policy of building and maintaining strong community relationships, DSSPL has
formulated a Grievance Procedure, in order to proactively manage and appropriately address
complaints/ concerns/ grievances of the community during its different phases (i.e., planning,
construction and operation).

As a part of the grievance redressal, it will perform the following actions.
“Continuously collect and analyze complaint/grievance related data and
“Disseminate this information into its organizational set up
“Review and upgrade exiting plans if required;

In addition, this procedure will help to improve the project social performance. This is because the
number and nature of received complaints including punctuality, nature and effectiveness of
grievance redressal are indicators of the manner in which the Project is implemented and the
behaviour of employees and contractors.

Grievance Redress Framework

Central Government guidelines lay special emphasis on Grievance redressal for addressing
concerns/problems of project affected persons or be exposed to other adverse impacts on account
of the project.

The company has prepared a framework for redress of grievances / complaints during all phases
of the project. This framework will continuously be reviewed and modified for improvements
during the life of the project.

Page |112

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Framework of Grievance Redressal Mechanism Cell

DSPPL Project Affected
engineers Persons

District
Revenue officer

Panchayat Head

Process Flow Diagram of Grievance Redressal Mechanism

Affectd Person

Within 7 working
days

Grievance
Redress

Grievance not
addressed
(Major Grievance)

Within 15 Grievance Redress

Grievance Redress

Committee .
Working days

Grievance not addressed

Appropriate Court of Law

Page |113
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 9. CONSULTATION, PARTICIPATION AND
DISCLOSURE

INTRODUCTION

The need for public consultation and disclosure arises from the universal belief that transparency and
accountability are fundamental to fulfilling any development mandate and in strengthening public
involvement in the decision making process.

For all Categories “A” and “B” projects the project proponent or third party experts must have consulted
with project affected communities in a structured and culturally appropriate manner. The public
consultation should involve affected communities; the process must ensure their free, prior and informed
consultation (FPIC) and facilitate their informed participation.

9.1 Applicable Government of India (Gol) Legislation:
As per Government of India Environmental regulations, EIA Notification dated 14" Sept 2006
and its subsequent amendments, a procedure has been laid down for projects or activities that
require prior environmental clearance from the concerned regulatory authority.

9.2 Categorization of projects and activities

I. All projects and activities are broadly categorized in to two categories - Category A and
Category B, based on the spatial extent of potential impacts and potential impacts on human
health and natural and man-made resources.

II. __ All projects or activities included as Category ‘A’ in the Schedule, including expansion and
modernization of existing projects or activities and change in product mix, shall require prior
environmental clearance from the Central Government in the Ministry of Environment and
Forests (MoEF) on the recommendations of an Expert Appraisal Committee (EAC)

Ill. All projects or activities included as Category “B’ in the Schedule will require prior

a. environmental clearance from the State/Union territory Environment Impact
Assessment

b. Authority (SEIAA). The SEIAA shall base its decision on the recommendations of a
State or

c. Union territory level Expert Appraisal Committee (SEAC). In the absence of a duly
constituted SEIAA or SEAC, a Category ‘B’ project shall be treated as a Category
‘A’ project;

EIA and Public

Category Hearing/ Consultation

No EIA/ Public
Consultation

Category B2

Further, As per the notification no J-11013/41/2006-IA.II (I) dated 13 May, 2011 by
Government of India, Ministry of Environment and Forests, that “Solar PV projects are not

Page |114
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

covered under the ambit of EIA Notification, 2006 and no environment clearance is required for
such projects under the provision thereof’. Thus, none of the stages required for environmental
clearance viz. Screening, Scoping, Public Consultation and Appraisal are applicable for the
project.

9.3. ADB’s Safeguard Policy Statement:

As per the Safeguard Policy Statement (SPS) of ADB, a Public Consultation and participation plan
needs to be included in the EIA Report for all stages of the project (project design, construction
and operations phase) for categories “A” and “B”. Also, a documentation of meaningful
consultation with affected local communities especially project affected persons needs to be
carried out. The women’s participation in the consultation needs to be ensured.

As per existing Government of Indian legislation, the public consultation, for the project with
stake holders has been primarily conducted for Clean Development Mechanism (CDM) purpose,
of the project. However, all aspects of the project have been discussed in this consultation with
local stakeholders. All the necessary steps has been taken to ensure that local community should
have firsthand knowledge not only about the Project, but also the environmental and social
impacts and mitigation measures taken by the company. All the processes have been followed
diligently during the said public consultation.

9.4 Public Consultation at the site:
Dahanu Solar Power Private Limited organized a local stakeholder consultation meeting at the
venue and time mentioned below. Newspaper advertisement was published in vernacular language
in Rajasthan Patrika, a daily newspaper (Jaipur, Pokaran and Jaisalmer edition) dated 29/04/2011,
inviting wider participation of local community.

Date 05" May, 2011
Time 09:30:00 AM
Venue Government Senior Primary School, Dhursar, Tehsil — Pokhran,

Dist- Jaisalmer (Rajasthan)

Participants of Discussion
The venue for the consultation was a primary school located in the village closest to the Project
site. 27 persons attended the consultation. Community participants included people from
different walk of the society. Participants include sarpanch (Village head) of Dhursar and Lawan,
NGOs, State revenue department officials, Teachers, equipment suppliers, employees and local
villagers. It was attended by some prominent people of the locality as well as common villagers
also.

Page |115
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

List of attendees:

Sr No Name of Stakeholder
1 Mr. Mularam Prajapat
2 Mr. Nakat Singh
3 Mr. Deepak Soni
4 Mr. Sera Ram
5 Mr. Doulla Khan
6 Mr. Jetmat Ji
7 Mohd. Akbar
8 Mr. Jumanial
9 Mr. Ali Khan
10 Mr. Salim Khan
11 Mr. Umar Khan
12 Mr. Kanaram
13 Mr. Khan Mohd
14 Mr. Raj Mohd.
15 Mr. Ambalal
16 Mr. Pannalal
17 Mr. Jamal Khan
18 Mr. Hari Singh
19 Mr. Ved Prakash
20 Mr. Jamanlal
21 Mr. Jhoomar lal
22 Mr. Sajid Khan
23 Mr. Chanduram
24 Mr. Ambalal
25 Mr. Bhom Singh
26 Mr. Rishi Raychouhdhary
27 Mr. Pradee p Agarwal

Organization & Address
Sarpanch, Dhurasr & Iawan
Patwari, Tehsildar office, Pokhran
Reporter, Pokhran
Head Master, Dhursar
Villager, Dhursar
Teacher, Pokharan
Shopkeeper, Pokhran
Shopkeeper, Pokhran
Villager, Dhursar
Villager, Dhursar
Villager, Dhursar
Villager, Dhursar
Villager, Dhursar
Villager, Dhursar
Villager, Lawan
Villager, Lawan
Villager, Lawan
Gram Sevak, Dhursar
Teacher, Dhursar
Businessman, Lawan
Teacher, Dhursar
Villager, Pokhran
Peon, Dhursar
Teacher, Dhursar
Local Co-ordinator, Dhursar
Representative of DSPPL
Representative of DSPPL

Public Consultations (Field Consultation)

To make the discussion unbiased and fruitful, prominent people from local community (Sarpanch
of Dhursar and Lowan) were given the authority to conduct the local stakeholders’ consultation
process. It was decided to conduct the consultation process in the Hindi, local vernacular
language and National language of India, so that the language barrier should not prove a
hindrance in taking the process to its logical conclusion. Pamplet and summary of projects were
distributed among the public. The meeting started with the presentation made by DSPPL’s
officials about the company followed by the process of electricity generation using Solar
Photovoltaic technology. Local stakeholders’ were informed about the project execution, social

Page |116

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

and environment impacts due to project especially during construction phase and utilization of
local resources by DSPPL during construction phase. The local stakeholders were informed about
the benefits of the project along with environment and social impact especially during
construction phase.

Records of Meetings

All speakers emphasized on the need of renewable source of power generation. They also shared
the observed change in weather pattern in their locality over last two decades. There was a
consensus about the importance and potential of the project for the development of Dhursar and
its surrounding areas. They also sought more initiatives for renewable based power projects in
local area so that additional investment will result into employment of local people which will
lead to increase standard of living.

During the interactive session, questions were raised by local community on various aspects such
as impact of project on their economic conditions, future expansion plans of the project in the
same locality, employment of local community in the project etc. which were answered
satisfactory by the concerned person. Some of the issue raised by local stakeholders regarding
additional economic activities, use of local resources by project company especially during
construction phase is listed below. Initially, people have apprehension about their land being
acquired for the project. They were informed by the representatives of DSPPL that all allotted
land is government land. So, it will not result into any project related displacement. During the
consultations all discussion on land acquisition were on the power plant site and did not cover the
transmission line alignment. The question and answers below related to private land is only for
the power plant site not the transmission line. Separate consultations will be done on land use for
the transmission line as per the agreed Resettlement Framework.

The local community is aware about the fact that this is environment friendly project and will
result into increased economic activity in the surrounding area. Local people will get employment
in the project and successful implementation and operation of the project may result into more
investment in such projects in future.

1) Concern: Is there any land purchase from the villagers? Is the project going to
reduce the access of roads?

Reply: Land allotment will be carried-out under the supervision of district collector, supervised by the
top officials of State. Government will provide land belonging to Govt. Only, Hence, it will not cover
any private land. Hence the project activity reducing access is not applicable.

2) Concern: Can locals be preferred for the employment in the project?

Reply: As per the requirement of the project and suitability of the skilled and unskilled manpower the
employment will be offered.

1) Concern: Will there be any increased economic activity in the village?

Reply: There will be increased economic activity in the vicinity of the project. Operations team of the
project activity will play a pivotal for the increased economic activity.

1) Concern: When will the project activity be commissioned?

Reply: Initial Phase of 40 MW will be commissioned by the 31/03/2012 and the second phase will be
issioned by 31/12/2012.

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

2) Concern: Is there any scope for the improvement of capacity and if there is any such
scope, would the company be willing to consider it in the same village?

Reply: Reliance Power, parent of the project participant is committed to invest in the renewable
energy sector. Reliance Power is open to explore making further investments in Dhursar based on the
opportunity available.

1) Concern: Would it be possible to improve the school infrastructure?
Reply: Project participant will study the existing infrastructure by a set of internal experts. Based on
their assessment, Project participant will identify areas for improvement. Project participant has
identified drinking water and sanitation as areas needing improvement in the initial study. Detailed
study will be undertaken during the later stages. Identified areas needing improvement will be
upgraded as allowed by local and government regulations.

2) Concern: Considering the low income levels of the villagers, would it be possible for
the project participant to offer stationery, reading books and sport equipment to the
students?

Reply: Project participant would offer stationery, reading books and sport equipment to all the eligible
students.

Disclosure

Project information will be disseminated through the disclosure of resettlement planning
documents. The summary of entitlement matrix will be disclosed at APs at DSPPL office.

Continued Consultation and Participation

The consultation process will be ongoing as necessary. The following Public Consultation
measures are envisaged for the project:

> DSPPL will disclose the construction schedule on the notice board at the site location
before the commencement of construction works to ensure that local population are
notified and informed of said activities.

> DSPPL will involve their local representatives to inform them about the implementation

of social and environmental activities

Vv

DSPPL will inform APs through notice displayed at site location on compensation and
assistance to be paid for the loss of trees
> Attempts will be made to ensure that vulnerable groups understand the process and their

specific needs are taken into account

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

CHAPTER 10. CONCLUSION AND RECOMMENDATION

Impacts are manageable and can be managed cost effectively - Environmental impacts are likely
to result from the proposed transmission system development. Careful mitigation and monitoring,
specific selection criteria and review/assessment procedures for subprojects have been specified
to ensure that minimal impacts take place. The detailed design would ensure inclusion of any
such environmental impacts that could not be specified or identified at this stage are taken into
account and mitigated where necessary. Those impacts can be reduced through the use of
mitigation measures such as correction in work practices at the construction sites, or through the
careful selection of sites and access routes.

The selected land is located within the government land. Thus acquisition of land will not be
required from the surrounding communities. Since proposed land is covered with shrubs and
weed plants, thus there is no need for removal of trees for the construction of the Solar PV
project.

The proposed project will have number of positive impacts and negative impacts to the existing
environment as follows:

> Significantly improvement in the economic activities in the surrounding areas due to

generation of direct and indirect employment opportunities.

Vv

There is negligible removal of trees for the transmission line, which is the main positive
impact to the proposed project area. Compensatory afforestation will take place where

tree removal is unavoidable.

Vv

Environment pollution due to cut and fill operations, transportation of construction
materials, disposal of debris, nuisance from dust, noise, vehicle fumes, black smoke,

vibration are the short term negative impacts due to proposed project.

No reliable baseline information of water, air and noise / vibration exists with respect to
transmission line and substation locations.

Proper GRM will have to be implemented by DSPPL to overcome public inconvenience during
the proposed project activities. It is highly recommended to establish a tree replanting programme
which would be undertaken as per the directives/requirements of the Forest Department, and
financed by DSPPL where ever trees will be planted for corresponding number of trees that are
cut.

. Based on the environmental and social assessment and surveys conducted for the Project, the
potential adverse environmental impacts can be mitigated to an acceptable level by adequate
implementation of the mitigation measures identified in the EMP. Adequate provisions are being
made in the Project to cover the environmental mitigation and monitoring requirements, and their

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

associated costs. Adequate provisions are being made by DSPPL to cover the environmental
mitigation and monitoring requirements, and their associated costs.

CONCLUSIONS

An environment and social analysis has been carried out looking at various criteria such as
topology, air, noise, water resources and water quality, ecology, demography of the area, climate
and natural habitat, community and employee health and safety etc. The impact analysis, found
that due to careful consideration of environmental and social aspects during route and site
selection by DSPPL, no major adverse impacts are expected. There is no adverse impact on the
migration of habitat, any natural existing land resources and effect in the regular life of people.
The environment and social impact associated with transmission line project is limited to the
extent of construction phase and can be mitigated through a set of recommended measures and
adequate provision for environment and social impacts which cover monitoring, measuring and
mitigation.

ESMP has been prepared. Most impacts are expected to occur during the construction phase and
are considered to be of a temporary nature. The transmission corridor was carefully selected after
undergoing an options assessment. This enabled the right of way alignment to bypass villages and
important water supplies and resources. The main project impacts are associated with clearing of
shrub vegetation, waste management and excavation and movement of soils.

From this perspective, the project is expected to have a small "environmental footprint". No
endangered or protected species of flora or fauna are reported at any of the subproject sites.
Adequate provisions have been made for the environmental mitigation and monitoring of
predicted impacts, along with their associated costs. Adverse impacts if noticed during
implementation will be mitigated using appropriate design and management measures. The
potential cumulative and residual impacts of the transmission sub-components as a whole indicate
the project classifies as a category "B", in accordance with ADB's Safeguards Policy Statement
2009. The Project is not considered highly sensitive or complex.

Mitigation measures related to construction, as specified in the ESMP, will be incorporated into
civil works contracts, and their implementation will be primarily the responsibility of the
contractors. Hence, the proposed project has limited adverse environmental and social impact
which can be mitigated following the ESMP & shall be pollution free Renewable source of
Power.

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Annexure-I
MoEF Notification for Exemption of Solar PV Projects from Environmental Clearance

No. J-11013/41/2006-IA.II(I)
Government of India
Ministry of Environment & Forests

Paryavaran Bhavan,
C.G.0. Complex, Lodi Road,
New Delhi-110003.
Telefax: 24362434

Dated the 13™ May, 2011

Office Memorandum

Sub: Applicability of environmental clearance for Solar Photo Voltaic
(PV) Power Projects — Regarding.

A reference has been received in this Ministry seeking clarification regerding
epplicability of EIA Notification, 2006 in respect of Solar Photo Voltaic (PV) Power
Projects. The matter has been examined.

It is clarified that the Solar PV Power Project are not covered under the ambit of
EIA Notification, 2006 and no environment clearance is required for such projects under
the provisions thereof.

This issues with the approval of the Competent Authority

SAA,

(Dr. S.K. Aggarwal)
Director
To

1 All the Officers of IA Division

2 Chairpersons / Member Secretaries of all the SEIAAs/SEACS
a Chairman, CPCB

4, Chairpersons / Member Secretaries of all SPCBs / UTPCCs

Copy to:-

PS to MEF

u PPS to Secretary (E&F)
PPS to SS(JMM)
Advisor (NB)

Website, MoEF

Guard File

oy syne

Page |121
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Annexure-II
RSPCB Office Order for inclusion of Solar PV Projects under “Other” Category of
Projects

ACA BCA UGUIO foraswor HOST
Say RAJASTHAN STATE POLLUTION CONTROL BOARD

In continuation of the office order No. F.14(23)Policy/RPCB/Plg/12-37 dated
3.4.08 issued in pursnance of the Notification dated 25.5.07 of the Department of
Environment, Government of Rajasthan, Jaipur specifying various industrial/mining units
under the red, orange and other category, under the provisions of the Air (Prevention and
Control of Pollution) Rules, 1983, the solar power (Grid Interactive solar photo voltaic

power plant ) are also hereby added in the “other” category of industrial units.

F.14(23)Policy/RPCB/Plg/ 31) 2-3 dated: J4- 2
Copy for information and necessary action to the following: =p

PS. to Chief Secretary, Govt. of Rajasthan, Secretariat, Jaipur

P.S. to Additional Chief Secretary(Environment), Govt. of Rajasthan, Jaipur

P.A. to Chairman, Rajasthan Pollution Control Board, Jaipur

P.A. to Commissioner Industries, Udyog Bhawan, Tilak Marg, C-Scheme, Jaipur.
P.A. to OSD and Additional Secretary (Env) Govt. of Rajasthan, Jaipur

Sr.P.A, to Member Secretary , Rajasthan Pollution Control Board, Jaipur

Sr.A.0, (H.0.0.8 DDO)/ Group Incharge-IAT/II/ SWMC/PAACRajasthan
Pollution Control Board, Jaipur

R.O. RPCBAIwar/Bhiwadi/Bikaner/Bhilwara/Jaipur(North/South)
Jodhpur/Kota/Pali/ Udaipur

YAWRONE

20

a net
Environmental Engineer (Plg)
aw

aoa
en!

n A <1

tok? wy
gi ie
=

Page |122
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

ANNEXURE-III
Suggested Outline and Scope of the Annual Environmental, Health and Safety and Social
Monitoring Report

1. Brief Project Description
2. Update on the Status of the Design/Construction/Operations Activities of the Project

3. Status of Key Permits and Clearances (where applicable)
3.1. Issuing body
3.2. Date of issue and term of validity
3.3. Terms of permit and renewal requirements
3.4. Any major changes in location and design, if any
3.5. Progress of the Applicable Environmental Studies during the Reporting Period

4. DSPPL and Contractors Performance on Environmental, Health and Safety Measures
4.1. Environmental Performance and Compliance with Standards
4.1.1. Air Emission
4.1.2. Water
4.1.3. Soil
4.1.4. Solid and Hazardous Waste
4.1.5. Flora and Fauna
4.1.6. Noise
4.2. Health and Safety Performance
4.2.1. Training programs carried out
4.2.2. Accidents and Near Misses (including incidents involving workers, staff or the
community and type of assistance provided to any affected party)
4.2.3. Emergency Situations and Response

5. Social Dimension Monitoring
5.1. Labor and working conditions (DSPPL and Contractors) to include report on compliance
with core labor standards, number and type of jobs provided to local population (data by gender)
5.2. Corporate Social Responsibility Program (please include how women benefits from the
program)
5.3. Community Engagement (Consultation and Participation)
5.4. Land Acquisition/ Use, Compensation and Involuntary Resettlement (Transmission Line)
5.4.1 Information on compensation payments for land for transmission towers (attach list
of private landowners, land area used by the Project, whether consent was obtained
and amount of compensation paid and date the compensation was paid)
5.4.2 Implementation of Resettlement Plan (if prepared)
5.5. Implementation of Grievance Mechanism
5.5.1. Grievances Recorded (copy of registry to be attached)
5.5.2..Types of Complaints and Status of Resolution
5.5.3. Effectiveness of Grievance Mechanism

6. Corrective Action Plan (Corrective Actions, Timeline and Budget) (if any)
6.1 Environment, Health and Safety
6.2 Social Dimension

Page |123
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

ANNEXURE-IV

PH
OTOGRAPHS AND NEWSPAPER CLIPPING OF PUBLIC CONSULTATION

Sacra Ut

Dahanu Solar Power Limited
(Corporate Iitentity No. : ‘y4ni02Mi2000PTC127479)
ANNOUNCEMENT
Stakeholder Consultation Meeting
Dabana Solr Power Private nied is developing « Grid connected Solar
Photovelinic Power Proj « Cleon Developmen chan (CDM) prefect
‘at Dhursar village, Jaisalmer Distr, Rojesthan, Indic
As port of the registration process sith CORARIFCCC Exocetive Board, we ie
interested portis to attend w sickeholder consultation meefing, to ba help.
2 658A Mime 09.90 brs - 11-20.brs.
‘Uoane < Government Senior Primary School
Village Dhursar, Tehsil Pakhran, Dist. Jaisalmer
Please call Mr. Pradeep Aggarwal on 99136 54167 atest by
45:00 hrs of 04-05-2011 for reservation/confimation or email to
sradgep.aguarval@relianceada.com ‘ee Sy
Dana Soar Power Private Limited

Clipping of Newspaper advertisement published in local newspaper

Page |124
Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Potential Impacts and Proposed Mitigation Measures

Annexure — V

Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Environmental be Monitored Responsibility Schedule
Impact
Pre-construction
Temporary use of | Impact to the | Selection of lands | water and air Air quality DSPPL Detailed design
land existing adhering to local laws | quality Standards and water
environment and regulations quality standards
Construction facilities Contractor
should be placed at
least 500 m away from
water bodies, natural
flow paths, important
ecological habitats and
residential areas
Substation Noise Substation designed to | Expected noise Noise control DSPPL Detailed design
location and | generation ensure noise will not | emissions based | regulations, Noise
design Exposure to be a nuisance. on substation levels to be specified
noise, Nuisance design, noise in tender documents
to neighboring levels
properties
Disturbance to | Maintained adequate | Proximity to Technical DSPPL Detailed design
the adjacent clearance, construction | houses and other | specification
lands and the of retaining structures, | structures
people due to minimise cut and fill
cut and fill operations adjoining to
operations the dwellings
Location of Exposure to Setback of dwellings | Tower location Setback distances to | DSPPL Part of tower sitting

transmission
towers and
transmission line

safety related
risks

to overhead line route
designed in
accordance with

and line
alignment
selection with

nearest houses -

survey and detailed
alignment survey
and design

Page |125

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
alignment and permitted level of | respect to nearest
design power frequency and | dwellings

the regulation of
supervision at sites.

Impact on Consideration of site Site location, line | Consultation with | DSPPL Part of detailed
water bodies / location to avoid water | alignment local authorities and project sitting and
land/ residences | bodies or agricultural | selection land owners, water survey and design
land as much as (distance to | quality standards
possible Careful site dwelling, water
selection to avoid and / or
existing settlements agricultural land)
Equipment Release of PCBs not used in Transformers and | No PCBs. Setback DSPPL Detailed design
specifications and | chemicals and | substation specifications and | distances to nearest
design harmful gases transformers or other | compliance with | houses
parameters in receptors project facilities or setback distances
(air, water, equipment. ("as-built"
land) diagrams)
Encroachment ecological Avoid encroachment Floral and faunal DSPPL Detailed design
into precious values/ by careful site and habitats loss
ecological areas alignment selection

and reconnaissance
before final sitting of
activities.

Minimize the need by
using existing towers
and RoW wherever

possible.
Encroachment Loss of Use existing tower Tower location Consultation with DSPPL Part of detailed
into farmland agricultural footings/towers and line local authorities and alignment survey
productivity wherever possible alignment design engineers and design

Page |126

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
selection
Avoid sighting new Design of
towers on farmland Implementation
wherever possible of Crop and tree
compensation
(based on
affected area)
Farmers compensated | Statutory
for any permanent loss | approvals for tree
of productive land trimming
trees that need to be /removal
trimmed removed
along RoW.
Interference with | Temporary Appropriate sighting Site location and | Consultation with DSPPL Detailed alignment
drainage flooding of towers to avoid line alignment local authorities and survey and design
patterns/Irrigation | hazards/loss of | channel interference selection Slope of | design engineers
on channels agricultural Appropriate provision | land near cable
production or excess soil dug up _| trenches within
from the cable Solar Park
trenches
Explosions/Fire Hazards to life | Design of substations | Substation design | Tender document to | DSPPL Part of detailed
to include modern fire | compliance with | mention detailed substation layout and
control fire prevention specifications design /drawings
systems/firewalls. and control codes
Provision of
firefighting equipment
to be located close to
transformers, power
generation equipment.
Construction

Page |127

JIN Environment
Re “&

al and Social Impac

Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Removal or Public Advance notice to the | Disruption to Technical DSPPL Throughout the
disturbance to inconvenience | public about the time | other commercial | specification
other public and the duration of the | and public
utilities utility disruption activities / Public
Use of well trained | complaints construction
and experienced
machinery operators to
reduce accidental
damage to the public
utilities
Restore the utilities period
immediately to
overcome public
inconvenience
Acquisition of Loss of Avoid faming season | Land area of Regular monitoring | DSPPL, Throughout the
cultivable lands agricultural wherever possible for | agriculture loss compliance with construction period
productivity the project activities. regulations
Ensure existing | Usage of existing Contractor
irrigation facilities are | utilities through contract
maintained in working provisions

condition

Protect /preserve
topsoil and reinstate
after construction

Status of
facilities
(earthwork in m*)

completed

Repair /reinstate | Implementation
damaged bunds ete. | of crop

after construction | compensation
completed (amount paid,
Compensation for | dates, etc.)
temporary loss in

agricultural production

Page |128

JIN Environment
Re! -€

al and Social Impac

Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Temporary DSPPL construction period Power disruption | Regular monitoring | Contractor Throughout the
outage of the to houses and during the period of
electricity commercial strengthening the
premises of conductors
power disruption
Equipment layout | Noise and Selection of Construction Minimal ground DSPPL, Construction period
and installation vibrations construction techniques and disturbance
techniques and machinery
machinery to minimise
ground disturbance.
SF6 leakage Record of all Switchgear Ozone Depleting DSPPL, Throughout
during storage | substation switchgear, | casings and substances Contractor construction/erection
and erection of | cylinders located Substation through contract | period
Switchgear within secure casings _| bounding provisions
Substation Loss of soil Fill for the substation Borrow area CPCB norms DSPPL, Construction
construction foundations obtained sighting Contractor period
by creating or (area of site in m? through contract
improving local drain | and estimated provisions
system. volume in
m’)
Water pollution | Minimize construction | Water Quality GOI water quality DSPPL, Construction
activities involving (pH, standards, Timing Contractor period
significant ground | BOD/COD, of major through
disturbance (i.e. | Suspended disturbance contract
substation land | solids, other) activities - prior to provisions
forming) during the | during start of construction
monsoon season. | major earthworks | activities

Provide drains and
retention ponds if

required.

Page |129

JIN Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Construction Noise nuisance | Minimize construction | Timing of Construction as per | DSPPL, Construction
schedules to neighbouring | activities undertaken construction Scheduled timings Contractor period
properties during the night and (noise emissions, | only through contract
local communities [dB(a)]) provisions

informed of the
construction schedule.

Provision of Contamination | Construction Amenities for Presence of proper DSPPL, Construction
facilities for of workforce facilities to | Workforce sanitation, water Contractor period
Construction receptors (land, | include facilities supply and waste Through contract
workers water, proper sanitation,
air) water supply and

waste

disposal facilities.
Provision of Contamination | Construction work | Amenities for Presence of proper DSPPL, Construction
facilities for of receptors force facilities to | Workforce sanitation, water Contractor period
Construction (land, water, include: facilities supply ,waste Through contract
workers : Labour | air) a. proper sanitation, management, Health
Camp b. water supply care centres

c.Waste and waste
water disposal in
soak pits.

Page |130

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Surplus Runoff to cause | Excess fill from tower | Location and Appropriate fill DSPPL, Construction
earthwork/soil water foundation excavation | amount disposal and Contractor period
pollution, solid | to be reused on site or | (m*) of fill dispersal locations through contract
waste disposed of next to | disposal provisions
disposal roads or around | Soil disposal
houses, in agreement | locations and
with the local | volume (m’)
community or
landowners. Location
of soil filling site in
Solar Park in
consultation with
DSPPL.
Wood/ Loss of Construction workers | Illegal wood Complaints by local | DSPPL, Construction
vegetation vegetation and | prohibited from | /vegetation people or other Contractor period
harvesting, deforestation harvesting wood in the | harvesting (area__| evidence of illegal through
cut and fill project area during | in m’, harvesting contract
operations their employment. number of provisions
workers incidents
Effect on fauna reported)
Prevent work force
from disturbing the

flora, fauna including
hunting of animal

Proper awareness
programme regarding
conservation of flora,
fauna including
ground vegetation to
all drivers, operators
and other workers.

Habitat loss

Page |131

JIN Environment
Re! -€

al and Social Impac

Assessment Report for Solar PV

Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Site clearance Vegetation Marking of vegetation | Vegetation Clearance strictly DSPPL, Construction
to be removed prior marking limited to target Contractor period
to clearance, and strict | and clearance vegetation through contract
control on clearing control provisions
activities to ensure | (area in m’)
minimal clearance.
Mechanised Noise, vibration | Construction Construction Technical DSPPL, Construction
construction and equipment to be well equipment - specifications, Contractor period
operator safety, | maintained. estimated safety regulations, through
efficient noise emissions contract
operation and provisions
operating
schedules
Noise, Proper maintenance Noise control
vibration, and turning off plant regulations
equipment wear | not in use.
and tear
Construction of Increase in Existing roads and Access roads, Use of established DSPPL, Construction
roads for airborne dust tracks used for routes roads wherever Contractor period
accessibility particles construction and (length and width | possible through contract
maintenance access to_| of access roads) provisions

the site wherever
possible

Increased land
requirement for
temporary
accessibility

New access ways
restricted to a single
carriageway width.

Access restricted to
single carriageway
width within RoW

Page |132

JIN Environment
Re! -€

al and Social Impac
Project (40 MW) at

Assessment Report for Solar PV

Dhursar, Rajasthan

Project Activity

Potential

Mitigation Action

Parameters to

Standards

Institutional

Implementation

Transportation
and storage of
materials

Nuisance to the
general
public

Transport loading and
unloading of
construction materials
should not to cause
nuisance to the people
by way of noise,
vibration and dust

Avoid storage of
construction materials
beside the road,
around water bodies,
residential or public
sensitive locations
Construction materials
should be stored in
covered areas to
ensure protection from
dust, emissions and
such materials should
be bundled in
environment friendly
and nuisance free
manner

Water and Air
Quality

CPCB Emission
Standards and
Water Quality
standards

DSPPL

Construction
period

Trimming/cutting
g of trees within
RoW

Fire hazards

Trees allowed growing
up to a height within
the RoW by
maintaining adequate
clearance between the
top of tree and the
conductor as per the
regulations.

Species-specific
tree retention as
approved by
statutory
authorities
(average and
maximum tree
height at
maturity, in
metres)

Presence of target
species in ROW
following vegetation
clearance.

DSPPL,
Contractor
through contract
provisions

Construction period

Page |133

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Loss of Trees that can survive | Disposal of
vegetation and | pruning to comply | cleared
deforestation should be pruned | vegetation as
instead of cleared. approved by the
statutory
authorities (area
cleared in m°’)
Felled trees and other
cleared or pruned
vegetation to be
disposed of as
authorized by the
statutory bodies.

Health and safety | Injury and Contract provisions Contract clauses | DSPPL and ADB DSPPL Construction period
sickness of specifying minimum (number of Health and safety (Contractor
workers and requirements for incidents and standards through contract
members of the | construction camps total lost-work provisions)
public Contractor to prepare | days caused by

and implement a injuries and
health and safety plan | sickness)
and provide workers

with required PPE.

Contractor to arrange

for health and safety

awareness

programmes

Nuisance to Losses to Contract clauses Reinstatement of | Incorporating good | DSPPL

nearby properties | neighboring specifying careful land status (area | construction (Contractor
nearby construction practices. | affected, management, design | through contract
land uses/ m’) engineering provisions)
values practices.
properties Consultation with Construction period

As much as possible
existing access ways
will be used.

affected parties
immediately after
completion of

Page |134

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan
Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
construction and
after the first harvest
Productive land will
be reinstated following
completion of
construction
Compensation will be
paid for loss of
production, if any.
Operation and Maintenance Phase
Electric shock Death or injury | Security fences around | Proper Periodic DSPPL Throughout the
to the workers | substation maintenance of maintenance operation
and public fences and sign
boards
Establishment of Usage of Number of
warning signs appropriate programmes and
technologies (lost | percent of staff/
work days due to_| workers covered
illness and
injuries)
Careful design using
appropriate
technologies to
minimise hazards
Noise generation | Nuisance to the | Provision of noise Noise level Noise level (db)- DSPPL Throughout the
community barriers near Once a year operation
around the site _| substation sites
Soil Erosion Removal of top | Planting of buffer Turbidity of Visual inspection DSPPL Throughout the
soil zone species suitable water (Visual (Turbidity and operations
for arid climate. Inspection) sedimentation)

Page |135

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

Project Activity Potential Mitigation Action Parameters to Standards Institutional Implementation
Maintenance of Exposure to Transmission line Required ground | Ground clearance, DSPPL Throughout the
Transmission electromagnetic | design to comply with | clearance standards on EMF operation
Line Substation interference the limits of (metres) Technical
maintenance Exposure to electromagnetic Required specifications

electromagnetic | interference vibrations level,

interference from overhead power | instrumentation

lines

Substation design to
comply with the limits
of electromagnetic
interference within
floor

area

ANEEXURE -VI

Page |136

Environmental and Social Impact Assessment Report for Solar PV
Project (40 MW) at Dhursar, Rajasthan

| | .
410 MW SOL
. BV (140 Ha)

Proposed Labour Camp
{4 Ha)

Fig: Proposed Labour Camp site on Project map

Page |137

